Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 1 of 278

                       EXHIBIT A
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 2 of 278
     Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 3 of 278




                                                              INDEX

Presidential Proclamation 10014 of April 22, 2020, Suspension of Entry of Immigrants
Who Present a Risk to the United States Labor Market During the Economic Recovery
Following the 2019 Novel Coronavirus Outbreak (PP 10014) ................................ 000001
Presidential Proclamation 10052 of June 22, 2020, Suspension of Entry of Immigrants
and Nonimmigrants Who Present a Risk to the United States Labor Market During the
Economic Recovery Following the 2019 Novel Coronavirus Outbreak (PP 10052)………
................................................................................................................................... 000005
Presidential Proclamation 10054 of June 29, 2020, Amendment to Proclamation 10052
................................................................................................................................. ..000010
Department of State Cables to All Consular and Diplomatic Posts (ALDACs)....... 000012
Action Memos for the Assistant Secretary of Consular Affairs ............................... 000073
Email Directives from the Department of State, Visa Office to all Consular Processing
Posts .......................................................................................................................... 000153
Published Notices on Consular Affairs’ Public-Facing Website,
Travel.State.Gov……………………………………………………………………000158
Training Materials ..................................................................................................... 000198




                                             SENSITIVE BUT UNCLASSIFIED
                                                                   Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 4 of 278                                             000001
                                                                                                                                                                                      23441

                                                 Federal Register                                    Presidential Documents
                                                 Vol. 85, No. 81

                                                 Monday, April 27, 2020



                                                 Title 3—                                            Proclamation 10014 of April 22, 2020

                                                 The President                                       Suspension of Entry of Immigrants Who Present a Risk to
                                                                                                     the United States Labor Market During the Economic Recov-
                                                                                                     ery Following the 2019 Novel Coronavirus Outbreak


                                                                                                     By the President of the United States of America

                                                                                                     A Proclamation
                                                                                                     The 2019 Novel Coronavirus (COVID–19) has significantly disrupted the
                                                                                                     livelihoods of Americans. In Proclamation 9994 of March 13, 2020 (Declaring
                                                                                                     a National Emergency Concerning the Novel Coronavirus Disease (COVID–
                                                                                                     19) Outbreak), I declared that the COVID–19 outbreak in the United States
                                                                                                     constituted a national emergency, beginning March 1, 2020. Since then,
                                                                                                     the American people have united behind a policy of mitigation strategies,
                                                                                                     including social distancing, to flatten the curve of infections and reduce
                                                                                                     the spread of SARS–CoV–2, the virus that causes COVID–19. This needed
                                                                                                     behavioral shift has taken a toll on the United States economy, with national
                                                                                                     unemployment claims reaching historic levels. In the days between the
                                                                                                     national emergency declaration and April 11, 2020, more than 22 million
                                                                                                     Americans have filed for unemployment.
                                                                                                     In the administration of our Nation’s immigration system, we must be mindful
                                                                                                     of the impact of foreign workers on the United States labor market, particu-
                                                                                                     larly in an environment of high domestic unemployment and depressed
                                                                                                     demand for labor. We must also conserve critical State Department resources
                                                                                                     so that consular officers may continue to provide services to United States
                                                                                                     citizens abroad. Even with their ranks diminished by staffing disruptions
                                                                                                     caused by the pandemic, consular officers continue to provide assistance
                                                                                                     to United States citizens, including through the ongoing evacuation of many
                                                                                                     Americans stranded overseas.
                                                                                                     I have determined that, without intervention, the United States faces a
                                                                                                     potentially protracted economic recovery with persistently high unemploy-
                                                                                                     ment if labor supply outpaces labor demand. Excess labor supply affects
                                                                                                     all workers and potential workers, but it is particularly harmful to workers
                                                                                                     at the margin between employment and unemployment, who are typically
                                                                                                     ‘‘last in’’ during an economic expansion and ‘‘first out’’ during an economic
                                                                                                     contraction. In recent years, these workers have been disproportionately
                                                                                                     represented by historically disadvantaged groups, including African Ameri-
                                                                                                     cans and other minorities, those without a college degree, and the disabled.
                                                                                                     These are the workers who, at the margin between employment and unem-
                                                                                                     ployment, are likely to bear the burden of excess labor supply disproportion-
                                                                                                     ately.
                                                                                                     Furthermore, lawful permanent residents, once admitted, are granted ‘‘open-
                                                                                                     market’’ employment authorization documents, allowing them immediate
                                                                                                     eligibility to compete for almost any job, in any sector of the economy.
lotter on DSKBCFDHB2PROD with FR_PRESDOCS




                                                                                                     There is no way to protect already disadvantaged and unemployed Americans
                                                                                                     from the threat of competition for scarce jobs from new lawful permanent
                                                                                                     residents by directing those new residents to particular economic sectors
                                                                                                     with a demonstrated need not met by the existing labor supply. Existing
                                                                                                     immigrant visa processing protections are inadequate for recovery from the
                                                                                                     COVID–19 outbreak. The vast majority of immigrant visa categories do not
                                                                                                     require employers to account for displacement of United States workers.


                                            VerDate Sep<11>2014   17:33 Apr 24, 2020   Jkt 250001   PO 00000   Frm 00003   Fmt 4705   Sfmt 4790   E:\FR\FM\27APD0.SGM   27APD0
                                                                   Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 5 of 278                                             000002
                                                 23442                Federal Register / Vol. 85, No. 81 / Monday, April 27, 2020 / Presidential Documents

                                                                                                     While some employment-based visas contain a labor certification require-
                                                                                                     ment, because visa issuance happens substantially after the certification
                                                                                                     is completed, the labor certification process cannot adequately capture the
                                                                                                     status of the labor market today. Moreover, introducing additional permanent
                                                                                                     residents when our healthcare resources are limited puts strain on the finite
                                                                                                     limits of our healthcare system at a time when we need to prioritize Ameri-
                                                                                                     cans and the existing immigrant population. In light of the above, I have
                                                                                                     determined that the entry, during the next 60 days, of certain aliens as
                                                                                                     immigrants would be detrimental to the interests of the United States.
                                                                                                     NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States,
                                                                                                     by the authority vested in me by the Constitution and the laws of the
                                                                                                     United States of America, including sections 212(f) and 215(a) of the Immigra-
                                                                                                     tion and Nationality Act, 8 U.S.C. 1182(f) and 1185(a), and section 301
                                                                                                     of title 3, United States Code, hereby find that the entry into the United
                                                                                                     States of persons described in section 1 of this proclamation would, except
                                                                                                     as provided for in section 2 of this proclamation, be detrimental to the
                                                                                                     interests of the United States, and that their entry should be subject to
                                                                                                     certain restrictions, limitations, and exceptions. I therefore hereby proclaim
                                                                                                     the following:
                                                                                                     Section 1. Suspension and Limitation on Entry. The entry into the United
                                                                                                     States of aliens as immigrants is hereby suspended and limited subject
                                                                                                     to section 2 of this proclamation.
                                                                                                     Sec. 2. Scope of Suspension and Limitation on Entry. (a) The suspension
                                                                                                     and limitation on entry pursuant to section 1 of this proclamation shall
                                                                                                     apply only to aliens who:
                                                                                                       (i) are outside the United States on the effective date of this proclamation;
                                                                                                        (ii) do not have an immigrant visa that is valid on the effective date
                                                                                                        of this proclamation; and
                                                                                                       (iii) do not have an official travel document other than a visa (such
                                                                                                       as a transportation letter, an appropriate boarding foil, or an advance
                                                                                                       parole document) that is valid on the effective date of this proclamation
                                                                                                       or issued on any date thereafter that permits him or her to travel to
                                                                                                       the United States and seek entry or admission.
                                                                                                       (b) The suspension and limitation on entry pursuant to section 1 of this
                                                                                                     proclamation shall not apply to:
                                                                                                       (i) any lawful permanent resident of the United States;
                                                                                                        (ii) any alien seeking to enter the United States on an immigrant visa
                                                                                                        as a physician, nurse, or other healthcare professional; to perform medical
                                                                                                        research or other research intended to combat the spread of COVID–
                                                                                                        19; or to perform work essential to combating, recovering from, or otherwise
                                                                                                        alleviating the effects of the COVID–19 outbreak, as determined by the
                                                                                                        Secretary of State, the Secretary of Homeland Security, or their respective
                                                                                                        designees; and any spouse and unmarried children under 21 years old
                                                                                                        of any such alien who are accompanying or following to join the alien;
                                                                                                        (iii) any alien applying for a visa to enter the United States pursuant
                                                                                                        to the EB–5 Immigrant Investor Program;
                                                                                                        (iv) any alien who is the spouse of a United States citizen;
                                                                                                        (v) any alien who is under 21 years old and is the child of a United
                                                                                                        States citizen, or who is a prospective adoptee seeking to enter the United
                                                                                                        States pursuant to the IR–4 or IH–4 visa classifications;
lotter on DSKBCFDHB2PROD with FR_PRESDOCS




                                                                                                        (vi) any alien whose entry would further important United States law
                                                                                                        enforcement objectives, as determined by the Secretary of State, the Sec-
                                                                                                        retary of Homeland Security, or their respective designees, based on a
                                                                                                        recommendation of the Attorney General or his designee;
                                                                                                        (vii) any member of the United States Armed Forces and any spouse
                                                                                                        and children of a member of the United States Armed Forces;


                                            VerDate Sep<11>2014   17:33 Apr 24, 2020   Jkt 250001   PO 00000   Frm 00004   Fmt 4705   Sfmt 4790   E:\FR\FM\27APD0.SGM   27APD0
                                                                   Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 6 of 278                                             000003
                                                                      Federal Register / Vol. 85, No. 81 / Monday, April 27, 2020 / Presidential Documents                            23443

                                                                                                        (viii) any alien seeking to enter the United States pursuant to a Special
                                                                                                        Immigrant Visa in the SI or SQ classification, subject to such conditions
                                                                                                        as the Secretary of State may impose, and any spouse and children of
                                                                                                        any such individual; or
                                                                                                        (ix) any alien whose entry would be in the national interest, as determined
                                                                                                        by the Secretary of State, the Secretary of Homeland Security, or their
                                                                                                        respective designees.
                                                                                                     Sec. 3. Implementation and Enforcement. (a) The consular officer shall deter-
                                                                                                     mine, in his or her discretion, whether an immigrant has established his
                                                                                                     or her eligibility for an exception in section 2(b) of this proclamation.
                                                                                                     The Secretary of State shall implement this proclamation as it applies to
                                                                                                     visas pursuant to such procedures as the Secretary of State, in consultation
                                                                                                     with the Secretary of Homeland Security, may establish in the Secretary
                                                                                                     of State’s discretion. The Secretary of Homeland Security shall implement
                                                                                                     this proclamation as it applies to the entry of aliens pursuant to such
                                                                                                     procedures as the Secretary of Homeland Security, in consultation with
                                                                                                     the Secretary of State, may establish in the Secretary of Homeland Security’s
                                                                                                     discretion.
                                                                                                        (b) An alien who circumvents the application of this proclamation through
                                                                                                     fraud, willful misrepresentation of a material fact, or illegal entry shall
                                                                                                     be a priority for removal by the Department of Homeland Security.
                                                                                                        (c) Nothing in this proclamation shall be construed to limit the ability
                                                                                                     of an individual to seek asylum, refugee status, withholding of removal,
                                                                                                     or protection under the Convention Against Torture and Other Cruel, Inhu-
                                                                                                     man or Degrading Treatment or Punishment, consistent with the laws of
                                                                                                     the United States.
                                                                                                     Sec. 4. Termination. This proclamation shall expire 60 days from its effective
                                                                                                     date and may be continued as necessary. Whenever appropriate, but no
                                                                                                     later than 50 days from the effective date of this proclamation, the Secretary
                                                                                                     of Homeland Security shall, in consultation with the Secretary of State
                                                                                                     and the Secretary of Labor, recommend whether I should continue or modify
                                                                                                     this proclamation.
                                                                                                     Sec. 5. Effective Date. This proclamation is effective at 11:59 p.m. eastern
                                                                                                     daylight time on April 23, 2020.
                                                                                                     Sec. 6. Additional Measures. Within 30 days of the effective date of this
                                                                                                     proclamation, the Secretary of Labor and the Secretary of Homeland Security,
                                                                                                     in consultation with the Secretary of State, shall review nonimmigrant pro-
                                                                                                     grams and shall recommend to me other measures appropriate to stimulate
                                                                                                     the United States economy and ensure the prioritization, hiring, and employ-
                                                                                                     ment of United States workers.
                                                                                                     Sec. 7. Severability. It is the policy of the United States to enforce this
                                                                                                     proclamation to the maximum extent possible to advance the interests of
                                                                                                     the United States. Accordingly:
                                                                                                       (a) if any provision of this proclamation, or the application of any provision
                                                                                                     to any person or circumstance, is held to be invalid, the remainder of
                                                                                                     this proclamation and the application of its provisions to any other persons
                                                                                                     or circumstances shall not be affected thereby; and
                                                                                                       (b) if any provision of this proclamation, or the application of any provision
                                                                                                     to any person or circumstance, is held to be invalid because of the lack
                                                                                                     of certain procedural requirements, the relevant executive branch officials
                                                                                                     shall implement those procedural requirements to conform with existing
                                                                                                     law and with any applicable court orders.
lotter on DSKBCFDHB2PROD with FR_PRESDOCS




                                                                                                     Sec. 8. General Provisions. (a) Nothing in this proclamation shall be construed
                                                                                                     to impair or otherwise affect:
                                                                                                       (i) the authority granted by law to an executive department or agency,
                                                                                                       or the head thereof; or,
                                                                                                        (ii) the functions of the Director of the Office of Management and Budget
                                                                                                        relating to budgetary, administrative, or legislative proposals.


                                            VerDate Sep<11>2014   17:33 Apr 24, 2020   Jkt 250001   PO 00000   Frm 00005   Fmt 4705   Sfmt 4790   E:\FR\FM\27APD0.SGM   27APD0
                                                                   Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 7 of 278                                             000004
                                                 23444                Federal Register / Vol. 85, No. 81 / Monday, April 27, 2020 / Presidential Documents

                                                                                                       (b) This proclamation shall be implemented consistent with applicable
                                                                                                     law and subject to the availability of appropriations.
                                                                                                        (c) This proclamation is not intended to, and does not, create any right
                                                                                                     or benefit, substantive or procedural, enforceable at law or in equity by
                                                                                                     any party against the United States, its departments, agencies, or entities,
                                                                                                     its officers, employees, or agents, or any other person.
                                                                                                     IN WITNESS WHEREOF, I have hereunto set my hand this twenty-second
                                                                                                     day of April, in the year of our Lord two thousand twenty, and of the
                                                                                                     Independence of the United States of America the two hundred and forty-
                                                                                                     fourth.




                                                 [FR Doc. 2020–09068
                                                 Filed 4–24–20; 11:15 am]
                                                 Billing code 3295–F0–P
lotter on DSKBCFDHB2PROD with FR_PRESDOCS




                                                                                                                                                                                          Trump.EPS</GPH>




                                            VerDate Sep<11>2014   17:33 Apr 24, 2020   Jkt 250001   PO 00000   Frm 00006   Fmt 4705   Sfmt 4790   E:\FR\FM\27APD0.SGM   27APD0
                                                               Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 8 of 278                                             000005
                                                                                                                                                                                  38263

                                             Federal Register                                    Presidential Documents
                                             Vol. 85, No. 123

                                             Thursday, June 25, 2020



                                             Title 3—                                            Proclamation 10052 of June 22, 2020

                                             The President                                       Suspension of Entry of Immigrants and Nonimmigrants Who
                                                                                                 Present a Risk to the United States Labor Market During the
                                                                                                 Economic Recovery Following the 2019 Novel Coronavirus
                                                                                                 Outbreak

                                                                                                 By the President of the United States of America

                                                                                                 A Proclamation
                                                                                                 The 2019 Novel Coronavirus (COVID–19) has significantly disrupted Ameri-
                                                                                                 cans’ livelihoods. Since March 2020, United States businesses and their
                                                                                                 workers have faced extensive disruptions while undertaking certain public
                                                                                                 health measures necessary to flatten the curve of COVID–19 and reduce
                                                                                                 the spread of SARS–CoV–2, the virus that causes COVID–19. The overall
                                                                                                 unemployment rate in the United States nearly quadrupled between February
                                                                                                 and May of 2020—producing some of the most extreme unemployment
                                                                                                 ever recorded by the Bureau of Labor Statistics. While the May rate of
                                                                                                 13.3 percent reflects a marked decline from April, millions of Americans
                                                                                                 remain out of work.
                                                                                                 In Proclamation 10014 of April 22, 2020 (Suspension of Entry of Immigrants
                                                                                                 Who Present a Risk to the United States Labor Market During the Economic
                                                                                                 Recovery Following the 2019 Novel Coronavirus Outbreak), I determined
                                                                                                 that, without intervention, the United States faces a potentially protracted
                                                                                                 economic recovery with persistently high unemployment if labor supply
                                                                                                 outpaces labor demand. Consequently, I suspended, for a period of 60 days,
                                                                                                 the entry of aliens as immigrants, subject to certain exceptions. As I noted,
                                                                                                 lawful permanent residents, once admitted pursuant to immigrant visas,
                                                                                                 are granted ‘‘open-market’’ employment authorization documents, allowing
                                                                                                 them immediate eligibility to compete for almost any job, in any sector
                                                                                                 of the economy. Given that 60 days is an insufficient time period for the
                                                                                                 United States labor market, still stalled with partial social distancing meas-
                                                                                                 ures, to rebalance, and given the lack of sufficient alternative means to
                                                                                                 protect unemployed Americans from the threat of competition for scarce
                                                                                                 jobs from new lawful permanent residents, the considerations present in
                                                                                                 Proclamation 10014 remain.
                                                                                                 In addition, pursuant to Proclamation 10014, the Secretary of Labor and
                                                                                                 the Secretary of Homeland Security reviewed nonimmigrant programs and
                                                                                                 found that the present admission of workers within several nonimmigrant
                                                                                                 visa categories also poses a risk of displacing and disadvantaging United
                                                                                                 States workers during the current recovery.
                                                                                                 American workers compete against foreign nationals for jobs in every sector
                                                                                                 of our economy, including against millions of aliens who enter the United
                                                                                                 States to perform temporary work. Temporary workers are often accompanied
                                                                                                 by their spouses and children, many of whom also compete against American
                                                                                                 workers. Under ordinary circumstances, properly administered temporary
jbell on DSKJLSW7X2PROD with PRESDOC0




                                                                                                 worker programs can provide benefits to the economy. But under the extraor-
                                                                                                 dinary circumstances of the economic contraction resulting from the COVID–
                                                                                                 19 outbreak, certain nonimmigrant visa programs authorizing such employ-
                                                                                                 ment pose an unusual threat to the employment of American workers.
                                                                                                 For example, between February and April of 2020, more than 17 million
                                                                                                 United States jobs were lost in industries in which employers are seeking


                                        VerDate Sep<11>2014   19:54 Jun 24, 2020   Jkt 250001   PO 00000   Frm 00003   Fmt 4705   Sfmt 4790   E:\FR\FM\25JND0.SGM   25JND0
                                                               Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 9 of 278                                             000006
                                             38264               Federal Register / Vol. 85, No. 123 / Thursday, June 25, 2020 / Presidential Documents

                                                                                                 to fill worker positions tied to H–2B nonimmigrant visas. During this same
                                                                                                 period, more than 20 million United States workers lost their jobs in key
                                                                                                 industries where employers are currently requesting H–1B and L workers
                                                                                                 to fill positions. Also, the May unemployment rate for young Americans,
                                                                                                 who compete with certain J nonimmigrant visa applicants, has been particu-
                                                                                                 larly high—29.9 percent for 16–19 year olds, and 23.2 percent for the 20–
                                                                                                 24 year old group. The entry of additional workers through the H–1B,
                                                                                                 H–2B, J, and L nonimmigrant visa programs, therefore, presents a significant
                                                                                                 threat to employment opportunities for Americans affected by the extraor-
                                                                                                 dinary economic disruptions caused by the COVID–19 outbreak.
                                                                                                 As I described in Proclamation 10014, excess labor supply is particularly
                                                                                                 harmful to workers at the margin between employment and unemployment—
                                                                                                 those who are typically ‘‘last in’’ during an economic expansion and ‘‘first
                                                                                                 out’’ during an economic contraction. In recent years, these workers have
                                                                                                 been disproportionately represented by historically disadvantaged groups,
                                                                                                 including African Americans and other minorities, those without a college
                                                                                                 degree, and Americans with disabilities.
                                                                                                 In the administration of our Nation’s immigration system, we must remain
                                                                                                 mindful of the impact of foreign workers on the United States labor market,
                                                                                                 particularly in the current extraordinary environment of high domestic unem-
                                                                                                 ployment and depressed demand for labor. Historically, when recovering
                                                                                                 from economic shocks that cause significant contractions in productivity,
                                                                                                 recoveries in employment lag behind improvements in economic activity.
                                                                                                 This predictive outcome demonstrates that, assuming the conclusion of the
                                                                                                 economic contraction, the United States economy will likely require several
                                                                                                 months to return to pre-contraction economic output, and additional months
                                                                                                 to restore stable labor demand. In light of the above, I have determined
                                                                                                 that the entry, through December 31, 2020, of certain aliens as immigrants
                                                                                                 and nonimmigrants would be detrimental to the interests of the United
                                                                                                 States.
                                                                                                 NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States,
                                                                                                 by the authority vested in me by the Constitution and the laws of the
                                                                                                 United States of America, including sections 212(f) and 215(a) of the Immigra-
                                                                                                 tion and Nationality Act (INA) (8 U.S.C. 1182(f) and 1185(a)) and section
                                                                                                 301 of title 3, United States Code, hereby find that the entry into the
                                                                                                 United States of persons described in section 1 of Proclamation 10014,
                                                                                                 except as provided in section 2 of Proclamation 10014, and persons described
                                                                                                 in section 2 of this proclamation, except as provided for in section 3 of
                                                                                                 this proclamation, would be detrimental to the interests of the United States,
                                                                                                 and that their entry should be subject to certain restrictions, limitations,
                                                                                                 and exceptions. I therefore hereby proclaim the following:
                                                                                                 Section 1. Continuation of Proclamation 10014. (a) Section 4 of Proclamation
                                                                                                 10014 is amended to read as follows:
                                                                                                   ‘‘Sec. 4. Termination. This proclamation shall expire on December 31,
                                                                                                 2020, and may be continued as necessary. Within 30 days of June 24,
                                                                                                 2020, and every 60 days thereafter while this proclamation is in effect,
                                                                                                 the Secretary of Homeland Security shall, in consultation with the Secretary
                                                                                                 of State and the Secretary of Labor, recommend any modifications as may
                                                                                                 be necessary.’’
                                                                                                   (b) This section shall be effective immediately.
                                                                                                 Sec. 2. Suspension and Limitation on Entry. The entry into the United
                                                                                                 States of any alien seeking entry pursuant to any of the following non-
                                                                                                 immigrant visas is hereby suspended and limited, subject to section 3 of
                                                                                                 this proclamation:
jbell on DSKJLSW7X2PROD with PRESDOC0




                                                                                                   (a) an H–1B or H–2B visa, and any alien accompanying or following
                                                                                                 to join such alien;
                                                                                                   (b) a J visa, to the extent the alien is participating in an intern, trainee,
                                                                                                 teacher, camp counselor, au pair, or summer work travel program, and
                                                                                                 any alien accompanying or following to join such alien; and


                                        VerDate Sep<11>2014   19:54 Jun 24, 2020   Jkt 250001   PO 00000   Frm 00004   Fmt 4705   Sfmt 4790   E:\FR\FM\25JND0.SGM   25JND0
                                                              Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 10 of 278                                             000007
                                                                 Federal Register / Vol. 85, No. 123 / Thursday, June 25, 2020 / Presidential Documents                           38265

                                                                                                    (c) an L visa, and any alien accompanying or following to join such
                                                                                                 alien.
                                                                                                 Sec. 3. Scope of Suspension and Limitation on Entry. (a) The suspension
                                                                                                 and limitation on entry pursuant to section 2 of this proclamation shall
                                                                                                 apply only to any alien who:
                                                                                                    (i) is outside the United States on the effective date of this proclamation;
                                                                                                    (ii) does not have a nonimmigrant visa that is valid on the effective
                                                                                                    date of this proclamation; and
                                                                                                   (iii) does not have an official travel document other than a visa (such
                                                                                                   as a transportation letter, an appropriate boarding foil, or an advance
                                                                                                   parole document) that is valid on the effective date of this proclamation
                                                                                                   or issued on any date thereafter that permits him or her to travel to
                                                                                                   the United States and seek entry or admission.
                                                                                                   (b) The suspension and limitation on entry pursuant to section 2 of this
                                                                                                 proclamation shall not apply to:
                                                                                                   (i) any lawful permanent resident of the United States;
                                                                                                    (ii) any alien who is the spouse or child, as defined in section 101(b)(1)
                                                                                                    of the INA (8 U.S.C. 1101(b)(1)), of a United States citizen;
                                                                                                    (iii) any alien seeking to enter the United States to provide temporary
                                                                                                    labor or services essential to the United States food supply chain; and
                                                                                                    (iv) any alien whose entry would be in the national interest as determined
                                                                                                    by the Secretary of State, the Secretary of Homeland Security, or their
                                                                                                    respective designees.
                                                                                                 Sec. 4. Implementation and Enforcement. (a) The consular officer shall deter-
                                                                                                 mine, in his or her discretion, whether a nonimmigrant has established
                                                                                                 his or her eligibility for an exception in section 3(b) of this proclamation.
                                                                                                 The Secretary of State shall implement this proclamation as it applies to
                                                                                                 visas pursuant to such procedures as the Secretary of State, in consultation
                                                                                                 with the Secretary of Homeland Security and the Secretary of Labor, may
                                                                                                 establish in the Secretary of State’s discretion. The Secretary of Homeland
                                                                                                 Security shall implement this proclamation as it applies to the entry of
                                                                                                 aliens pursuant to such procedures as the Secretary of Homeland Security,
                                                                                                 in consultation with the Secretary of State, may establish in the Secretary
                                                                                                 of Homeland Security’s discretion.
                                                                                                    (i) The Secretary of State, the Secretary of Labor, and the Secretary of
                                                                                                    Homeland Security shall establish standards to define categories of aliens
                                                                                                    covered by section 3(b)(iv) of this proclamation, including those that:
                                                                                                    are critical to the defense, law enforcement, diplomacy, or national security
                                                                                                    of the United States; are involved with the provision of medical care
                                                                                                    to individuals who have contracted COVID–19 and are currently hospital-
                                                                                                    ized; are involved with the provision of medical research at United States
                                                                                                    facilities to help the United States combat COVID–19; or are necessary
                                                                                                    to facilitate the immediate and continued economic recovery of the United
                                                                                                    States. The Secretary of State and the Secretary of Homeland Security
                                                                                                    shall exercise the authority under section 3(b)(iv) of this proclamation
                                                                                                    and section 2(b)(iv) of Proclamation 10014 to exempt alien children who
                                                                                                    would as a result of the suspension in section 2 of this proclamation
                                                                                                    or the suspension in section 1 of Proclamation 10014 age out of eligibility
                                                                                                    for a visa.
                                                                                                    (ii) Aliens covered by section 3(b)(iv) of this proclamation, under the
                                                                                                    standards established in section 4(a)(i) of this proclamation, shall be identi-
                                                                                                    fied by the Secretary of State, the Secretary of Homeland Security, or
                                                                                                    their respective designees, in his or her sole discretion.
jbell on DSKJLSW7X2PROD with PRESDOC0




                                                                                                    (b) An alien who circumvents the application of this proclamation through
                                                                                                 fraud, willful misrepresentation of a material fact, or illegal entry shall
                                                                                                 be a priority for removal by the Department of Homeland Security.
                                                                                                   (c) Nothing in this proclamation shall be construed to limit the ability
                                                                                                 of an individual to seek asylum, refugee status, withholding of removal,


                                        VerDate Sep<11>2014   19:54 Jun 24, 2020   Jkt 250001   PO 00000   Frm 00005   Fmt 4705   Sfmt 4790   E:\FR\FM\25JND0.SGM   25JND0
                                                              Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 11 of 278                                             000008
                                             38266               Federal Register / Vol. 85, No. 123 / Thursday, June 25, 2020 / Presidential Documents

                                                                                                 or protection under the Convention Against Torture and Other Cruel, Inhu-
                                                                                                 man or Degrading Treatment or Punishment, consistent with the laws of
                                                                                                 the United States.
                                                                                                 Sec. 5. Additional Measures. (a) The Secretary of Health and Human Services,
                                                                                                 through the Director of the Centers for Disease Control and Prevention,
                                                                                                 shall, as necessary, provide guidance to the Secretary of State and the
                                                                                                 Secretary of Homeland Security for implementing measures that could reduce
                                                                                                 the risk that aliens seeking admission or entry to the United States may
                                                                                                 introduce, transmit, or spread SARS–CoV–2 within the United States.
                                                                                                   (b) The Secretary of Labor shall, in consultation with the Secretary of
                                                                                                 Homeland Security, as soon as practicable, and consistent with applicable
                                                                                                 law, consider promulgating regulations or take other appropriate action to
                                                                                                 ensure that the presence in the United States of aliens who have been
                                                                                                 admitted or otherwise provided a benefit, or who are seeking admission
                                                                                                 or a benefit, pursuant to an EB–2 or EB–3 immigrant visa or an H–1B
                                                                                                 nonimmigrant visa does not disadvantage United States workers in violation
                                                                                                 of section 212(a)(5)(A) or (n)(1) of the INA (8 U.S.C. 1182(a)(5)(A) or (n)(1)).
                                                                                                 The Secretary of Labor shall also undertake, as appropriate, investigations
                                                                                                 pursuant to section 212(n)(2)(G)(i) of the INA (8 U.S.C. 1182(n)(2)(G)(i)).
                                                                                                    (c) The Secretary of Homeland Security shall:
                                                                                                    (i) take appropriate action, consistent with applicable law, in coordination
                                                                                                    with the Secretary of State, to provide that an alien should not be eligible
                                                                                                    to apply for a visa or for admission or entry into the United States
                                                                                                    or other benefit until such alien has been registered with biographical
                                                                                                    and biometric information, including but not limited to photographs, signa-
                                                                                                    tures, and fingerprints;
                                                                                                    (ii) take appropriate and necessary steps, consistent with applicable law,
                                                                                                    to prevent certain aliens who have final orders of removal; who are inad-
                                                                                                    missible or deportable from the United States; or who have been arrested
                                                                                                    for, charged with, or convicted of a criminal offense in the United States,
                                                                                                    from obtaining eligibility to work in the United States; and
                                                                                                    (iii) as soon as practicable, and consistent with applicable law, consider
                                                                                                    promulgating regulations or take other appropriate action regarding the
                                                                                                    efficient allocation of visas pursuant to section 214(g)(3) of the INA
                                                                                                    (8 U.S.C. 1184(g)(3)) and ensuring that the presence in the United States
                                                                                                    of H–1B nonimmigrants does not disadvantage United States workers.
                                                                                                 Sec. 6. Termination. This proclamation shall expire on December 31, 2020,
                                                                                                 and may be continued as necessary. Within 30 days of the effective date
                                                                                                 of this proclamation and every 60 days thereafter while this proclamation
                                                                                                 is in effect, the Secretary of Homeland Security shall, in consultation with
                                                                                                 the Secretary of State and the Secretary of Labor, recommend any modifica-
                                                                                                 tions as may be necessary.
                                                                                                 Sec. 7. Effective Date. Except as provided in section 1 of this proclamation,
                                                                                                 this proclamation is effective at 12:01 a.m. eastern daylight time on June
                                                                                                 24, 2020.
                                                                                                 Sec. 8. Severability. It is the policy of the United States to enforce this
                                                                                                 proclamation to the maximum extent possible to advance the interests of
                                                                                                 the United States. Accordingly:
                                                                                                   (a) if any provision of this proclamation, or the application of any provision
                                                                                                 to any person or circumstance, is held to be invalid, the remainder of
                                                                                                 this proclamation and the application of its provisions to any other persons
                                                                                                 or circumstances shall not be affected thereby; and
jbell on DSKJLSW7X2PROD with PRESDOC0




                                                                                                   (b) if any provision of this proclamation, or the application of any provision
                                                                                                 to any person or circumstance, is held to be invalid because of the lack
                                                                                                 of certain procedural requirements, the relevant executive branch officials
                                                                                                 shall implement those procedural requirements to conform with existing
                                                                                                 law and with any applicable court orders.


                                        VerDate Sep<11>2014   19:54 Jun 24, 2020   Jkt 250001   PO 00000   Frm 00006   Fmt 4705   Sfmt 4790   E:\FR\FM\25JND0.SGM   25JND0
                                                              Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 12 of 278                                             000009
                                                                 Federal Register / Vol. 85, No. 123 / Thursday, June 25, 2020 / Presidential Documents                           38267

                                                                                                 Sec. 9. General Provisions. (a) Nothing in this proclamation shall be construed
                                                                                                 to impair or otherwise affect:
                                                                                                   (i) the authority granted by law to an executive department or agency,
                                                                                                   or the head thereof; or
                                                                                                   (ii) the functions of the Director of the Office of Management and Budget
                                                                                                   relating to budgetary, administrative, or legislative proposals.
                                                                                                   (b) This proclamation shall be implemented consistent with applicable
                                                                                                 law and subject to the availability of appropriations.
                                                                                                    (c) This proclamation is not intended to, and does not, create any right
                                                                                                 or benefit, substantive or procedural, enforceable at law or in equity by
                                                                                                 any party against the United States, its departments, agencies, or entities,
                                                                                                 its officers, employees, or agents, or any other person.
                                                                                                 IN WITNESS WHEREOF, I have hereunto set my hand this twenty-second
                                                                                                 day of June, in the year of our Lord two thousand twenty, and of the
                                                                                                 Independence of the United States of America the two hundred and forty-
                                                                                                 fourth.




                                             [FR Doc. 2020–13888
                                             Filed 6–24–20; 11:15 am]
                                             Billing code 3295–F0–P
jbell on DSKJLSW7X2PROD with PRESDOC0




                                                                                                                                                                                          Trump.EPS</GPH>




                                        VerDate Sep<11>2014   19:54 Jun 24, 2020   Jkt 250001   PO 00000   Frm 00007   Fmt 4705   Sfmt 4790   E:\FR\FM\25JND0.SGM   25JND0
                                                                 Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 13 of 278                                             000010
                                                                     Federal Register / Vol. 85, No. 128 / Thursday, July 2, 2020 / Presidential Documents                           40085

                                                                                                     Presidential Documents



                                                                                                     Proclamation 10054 of June 29, 2020

                                                                                                     Amendment to Proclamation 10052


                                                                                                     By the President of the United States of America

                                                                                                     A Proclamation
                                                                                                     By the authority vested in me as President by the Constitution and the
                                                                                                     laws of the United States of America, including sections 212(f) and 215(a)
                                                                                                     of the Immigration and Nationality Act (8 U.S.C. 1182(f) and 1185(a)) and
                                                                                                     section 301 of title 3, United States Code, I hereby amend Proclamation
                                                                                                     10052 of June 22, 2020 (Suspension of Entry of Immigrants and Non-
                                                                                                     immigrants Who Present a Risk to the United States Labor Market During
                                                                                                     the Economic Recovery Following the 2019 Novel Coronavirus Outbreak),
                                                                                                     as follows:
                                                                                                     Section 1. Amendment. Section 3(a)(ii) is amended to read as follows:
                                                                                                       ‘‘(ii) does not have a nonimmigrant visa, of any of the classifications
                                                                                                     specified in section 2 of this proclamation and pursuant to which the alien
                                                                                                     is seeking entry, that is valid on the effective date of this proclamation;
                                                                                                     and’’
                                                                                                     Sec. 2. General Provisions. (a) Nothing in this proclamation shall be construed
                                                                                                     to impair or otherwise affect:
                                                                                                       (i) the authority granted by law to an executive department or agency,
                                                                                                       or the head thereof; or
                                                                                                       (ii) the functions of the Director of the Office of Management and Budget
                                                                                                       relating to budgetary, administrative, or legislative proposals.
                                                                                                       (b) This proclamation shall be implemented consistent with applicable
                                                                                                     law and subject to the availability of appropriations.
                                                                                                        (c) This proclamation is not intended to, and does not, create any right
                                                                                                     or benefit, substantive or procedural, enforceable at law or in equity by
                                                                                                     any party against the United States, its departments, agencies, or entities,
                                                                                                     its officers, employees, or agents, or any other person.
khammond on DSKJM1Z7X2PROD with PRESDOC2




                                           VerDate Sep<11>2014   21:50 Jul 01, 2020   Jkt 250001   PO 00000   Frm 00001   Fmt 4790   Sfmt 4790   E:\FR\FM\02JYD0.SGM   02JYD0
                                                                 Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 14 of 278                                             000011
                                                40086                Federal Register / Vol. 85, No. 128 / Thursday, July 2, 2020 / Presidential Documents

                                                                                                     IN WITNESS WHEREOF, I have hereunto set my hand this twenty-ninth
                                                                                                     day of June, in the year of our Lord two thousand twenty, and of the
                                                                                                     Independence of the United States of America the two hundred and forty-
                                                                                                     fourth.




                                                [FR Doc. 2020–14510
                                                Filed 7–1–20; 11:15 am]
                                                Billing code 3295–F0–P
khammond on DSKJM1Z7X2PROD with PRESDOC2




                                                                                                                                                                                         Trump.EPS</GPH>




                                           VerDate Sep<11>2014   21:50 Jul 01, 2020   Jkt 250001   PO 00000   Frm 00002   Fmt 4790   Sfmt 4790   E:\FR\FM\02JYD0.SGM   02JYD0
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 15 of 278                                      000012




                                                      UNCLASSIFIED
                                                          SBU




               MRN:                         20 STATE 30920
               Date/DTG:                    Mar 20, 2020 / 200027Z MAR 20
               From:                        SECSTATE WASHDC
               Action:                      ALL DIPLOMATIC AND CONSULAR POSTS COLLECTIVE ROUTINE
               E.O.:                        13526
               TAGS:                        CMGT, CASC, CVIS, AMGT, AMED, AEMR, ASEC
               Captions:                    SENSITIVE
               Reference:                   20 STATE 28420
               Subject:                     (U) Suspension of All Routine Visa Services due to COVID-19 Pandemic


               1. (U) SUMMARY: All posts and AIT are directed to immediately suspend all routine
               nonimmigrant and immigrant visa services due to the COVID-19 pandemic. Posts and AIT
               should continue to provide mission-critical and emergency visa services. All posts and AIT are
               directed to prioritize services for U.S. citizens. END SUMMARY.

               2. (U) This ALDAC instructs all posts and AIT to immediately suspend all routine visa services
               until further notice. Posts and AIT should continue to provide the visa services described
               below, to the extent that staff who are required to report to posts for the performance of mission-
               critical or emergency services are able to do so.

               3. (U) Pending further guidance, some examples of mission-critical visa services include:
                     Adoption (only for cases where the PAP is already in-country),
                     Age-Out IV cases,
                     Diplomats and officials,
                     H-2 visas,
                     Medical emergencies,
                     SQ/SI SIV cases, and
                     Other purposes of travel identified by post’s senior consular managers or COM as
                       mission-critical.

               4. (U) The exceptions to the Presidential Proclamations may also be used as a guide for
               additional mission-critical or emergency travelers, even in those areas not covered by the
               Proclamations. See current guidance in REF. In determining the use of scarce resources, posts
               may want to consider the purpose of travel (e.g., an alien spouse accompanying an evacuating
               U.S. citizen is mission-critical).

               5. (U) Posts and AIT may continue processing interview waiver cases and immigrant visa
               221(g) cases not requiring the applicant to come in for an interview as resources allow.




UNCLASSIFIED                                                                                                             Page 1 of 5
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 16 of 278                                   000013




               6. (U) NVC and KCC will suspend most immigrant/diversity visa pre-processing; any
               immigrant visa applicants whose appointments must be cancelled should be rescheduled by post
               at a later date once post resumes normal operations. NVC will continue to process age-out and
               adoption cases for action at post as resources are available. Posts and AIT should not designate
               an alternative IV processing post at this time. Post may request via NVCExpedite@state.gov
               that NVC limit expedite inquiries to those with supporting documentation of urgent medical or
               humanitarian circumstances. Posts and AIT should contact NVCPost@state.gov to make other
               adjustments to NVC procedures as appropriate.

               7. (U) Unless otherwise prohibited, IV processing posts should continue to run the end of month
               reports in IVO; end of day reports do not have to be run on a daily basis if posts are not
               adjudicating IVs, but should still be run on a regular basis.

               8. (U) Posts and AIT should review expedited appointment requests through their GSS system
               and public email and determine whether a case meets one of the exceptions outlined in the
               Presidential Proclamations. National interest exceptions should be rare – for example, in the
               case of urgent lifesaving medical treatment. Contact your post liaison in VO/F immediately
               upon receipt of a credible request for a national interest waiver.

               9. (U) DNA Requests: All posts and AIT should stop scheduling and collecting DNA samples
               for all visa, ACS, and USCIS DNA collection requests until routine services resume.

               10. (SBU)




               11. (U) GSS Posts: The GSS vendors stand ready to assist posts with cancelling non-
               emergency visa appointments. The GSS Program Team, in concert with VO, has provided both
               vendors with template language for email cancellation notifications and to post on your GSS
               website. You may only adapt that template with post-specific details, such as the date of
               reduction in service and visa classes affected. The GSS vendors will continue to provide
               website and call center services, as well as to collect fees and support appointment scheduling.
               We suggest you lock/close appointments for several weeks and open up some appointments in
               the summer. You should continue to schedule emergency appointments using the GSS standard
               procedure. Please alert GSS_Program_Team@state.gov if you have any questions.

               12. (U) The global template which posts and AIT may use on their GSS websites, as provided to
               the GSS vendors is as follows. AIT should modify as appropriate for Taiwan.




UNCLASSIFIED                                                                                                          Page 2 of 5
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 17 of 278                                      000014




                      “Information for visa applicants regarding novel coronavirus: As of x date, the United
                      States Embassy and/or Consulates in x country/post name is/are cancelling/suspending
                      routine immigrant and/or nonimmigrant visa appointments. [If applicable] From x date,
                      the U.S. Embassy/Consulate is not accepting applications by/through [Interview Waiver,
                      Renewal by Mail, Drop Box, Mail-in] for [list all categories post accepts]. We will
                      resume routine visa services as soon as possible but are unable to provide a specific date
                      at this time. The MRV fee is valid and may be used for a visa appointment in the
                      country where it was purchased within one year of the date of payment. If you have an
                      urgent matter and need to travel immediately, please follow the guidance provided at
                      [GSS Vendors email, website link, or call center number] to request an emergency
                      appointment.

               13. (SBU)




               14. (U) Prioritizing U.S. citizens: During this period of rapid situational changes, many posts
               worldwide have already moved consular resources to support ACS units. Many posts have seen
               large increases in inquiries, both telephonically and by email. Utilize the entire consular section
               staff to help triage and answer inquiries. Be sure to reach out to CA should post need assistance
               in fielding inquiries.

               15. (U) Crisis Training: With the global suspension of routine visa services during the
               COVID-19 pandemic, CA understands that posts are working at capacity to answer
               correspondence and provide consular services. To the extent posts can find the time, CA/OCS
               encourages consular sections to sharpen their crisis preparedness and training. CA/OCS/ACS
               has an excellent SharePoint site that has several off-the-shelf consular focused exercises and
               skill drills. Under Crisis Preparation, find the Training Continuum, which will help define
               post’s training needs. The Training Exercise Link includes Skill Drills addressing CTF, 5528
               usage, and the Privacy Act. Under the same link are off-the-shelf tabletop exercises that pose
               crisis-related questions, processes, and procedures to help post contingency plan for a crisis.
               Please view Notes from the Field, where posts share lessons learned from crisis responses.
               Reach out to CA-Crisis-Mgt@state.gov if you have any questions.

                                                 SENSITIVE BUT UNCLASSIFIED

               Signature:                   Pompeo

               Drafted By:                  CA:Various Drafters
               Cleared By:                  CA:Brownlee, Ian G
                                            CA:
                                            CA:Benning, Douglass R
                                            CA/EX:
                                            CA/EX/PAS:




UNCLASSIFIED                                                                                                             Page 3 of 5
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 18 of 278         000015




                                     CA/VO:Ramotowski, Edward J
                                     CA/VO/F:
                                     CA/VO/SAC:
                                     CA/VO/SAC:
                                     CA/VO/I:
                                     CA/VO/F/ET:
                                     CA/VO/F/OI:
                                     CA/VO/F/IE:
                                     CA/VO/DO:
                                     CA/VO/DO/KCC:
                                     CA/VO/DO/NVC:
                                     CA/VO/DO/DL:
                                     CA/VO/L:
                                     CA/VO/L:
                                     CA/OCS/CI:
                                     CA/OCS/CI:
                                     CA/FPP:
                                     CONS:
                                     CA/OCS/L:
                                     CA/P:
                                     CA/P:
                                     CA/P:
                                     CA/P:
                                     CA/P:
                                     CA/C:
                                     CA/PPT:Arndt, Rachel M
                                     AF/EX:
                                     AF/EX:
                                     EAP/EX:
                                     EUR-IO/EX:
                                     NEA-SCA/EX:
                                     WHA/EX:
                                     CT/TSI:
                                     D:
                                     P:
                                     M:
                                     H/RGF:
                                     L/CA:
                                     L/EAP:
                                     R:
                                     GPA/MD/IM:
                                     SES\
               Approved By:          CA:Risch, Carl C
               Released By:          CA_FO:
               XMT:                  BASRAH, AMCONSUL; CARACAS, AMEMBASSY; SANAA,
                                     AMEMBASSY; ST PETERSBURG, AMCONSUL; VLADIVOSTOK,
                                     AMCONSUL; ALEXANDRIA, AMCONSUL

               Dissemination Rule:   Archive Copy




UNCLASSIFIED                                                                                Page 4 of 5
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 19 of 278   000016




                                       UNCLASSIFIED




UNCLASSIFIED                                                                          Page 5 of 5
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 20 of 278                                      000017




                                                       UNCLASSIFIED
                                                           SBU




               MRN:                         20 STATE 41350
               Date/DTG:                    Apr 25, 2020 / 250001Z APR 20
               From:                        SECSTATE WASHDC
               Action:                      ALL DIPLOMATIC AND CONSULAR POSTS COLLECTIVE ROUTINE
               E.O.:                        13526
               TAGS:                        CMGT, CVIS
               Captions:                    SENSITIVE
               Reference:                   A) 20 STATE 22420
                                            B) 20 STATE 27936
                                            C) 20 STATE 28420
                                            D) 20 STATE 30920
                                            E) 20 STATE 34630
                                            F) 20 STATE 37592
               Subject:                     PRESIDENTIAL PROCLAMATION SUSPENDING ENTRY OF
                                            IMMIGRANTS WHO PRESENT RISK TO THE U.S. LABOR MARKET
                                            DURING THE ECONOMIC RECOVERY FOLLOWING THE COVID-19
                                            OUTBREAK


               1. (U) SUMMARY: On April 22, 2020, the President issued a Presidential Proclamation (P.P.)
               titled “Suspending Entry of Immigrants Who Present Risk to the U.S. Labor Market During the
               Economic Recovery Following the COVID-19 Outbreak.” This P.P. is effective at 11:59 p.m.
               EDT on April 23, 2020 and expires in 60 days, unless continued by the President. The earlier
               COVID-19-related proclamations, P.P.s 9984, 9992, 9993, and 9996, as well as the COVID-19-
               related guidance set forth in Refs A through F, remain in effect, subject to the additional
               guidance below. All posts and AIT have already suspended routine nonimmigrant and
               immigrant visa services due to the COVID-19 pandemic, but continue to provide mission-
               critical and emergency visa services. Posts should continue to provide mission-critical and
               emergency visa services for applicants meeting the exception criteria to the COVID-19 P.P.s,
               including this new P.P., to the extent they are able, subject to local conditions and restrictions.
               Providing emergency services to U.S. citizens remains the top priority for consular sections.
               END SUMMARY.

               2. (U) The President issued this P.P. pursuant to his authority under sections 212(f) and 215(a)
               of the Immigration and Nationality Act (INA) and other authorities, to suspend the entry into the
               United States of aliens as immigrants, except those set forth in paragraph 3 below, for 60 days.
               This suspension and limitation on entry only applies to aliens who: (a) are outside the United
               States on April 23, 2020; (b) do not possess an immigrant visa that is valid on April 23, 2020;
               and (c) do not have an official travel document other than a visa (such as a transportation letter,
               boarding foil, or advance parole document) that is valid on April 23, 2020 or issued on any date




UNCLASSIFIED                                                                                                             Page 1 of 6
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 21 of 278                                     000018




               thereafter that permits him or her to travel to the United States and seek entry or admission. The
               effective date of the new proclamation is 11:59 p.m., Eastern Daylight Time, April 23, 2020.
               This proclamation will expire on June 22, 2020, 60 days from its effective date of April 23,
               2020, unless continued by the President.

               3. (U) Under this proclamation, in addition to the carve-outs for aliens in the United States or
               possessing a valid immigrant visa or other travel document on the effective date, as described in
               paragraph 2, the suspension of entry also does not apply to:


                      a. Any lawful permanent resident of the United States;

                      b. Any alien seeking to enter the United States: on an immigrant visa as a physician,
                         nurse, or other healthcare professional; to perform medical research or other research
                         intended to combat the spread of COVID-19; or to perform work essential to
                         combating, recovering from, or otherwise alleviating the effects of the COVID-19
                         outbreak, as determined by the Secretary of State, the Secretary of Homeland
                         Security, or their respective designees; and any spouse and unmarried children under
                         21 years old of any such alien who are accompanying or following to join the alien;

                      c. Any alien applying for a visa to enter the United States pursuant to the EB-5
                         Immigrant Investor Program;

                      d. Any alien who is the spouse of a U.S. citizen;

                      e. Any alien who is under 21 years old and is the child of a U.S. citizen, or who is a
                         prospective adoptee seeking to enter the United States pursuant to the IR-4 or IH-4
                         visa classifications;

                      f.   Any alien whose entry would further important U.S. law enforcement objectives, as
                           determined by the Secretary of State, the Secretary of Homeland Security, or their
                           respective designees, based on a recommendation of the Attorney General or his
                           designee;

                      g. Any member of the U.S. Armed Forces and any spouse and children of a member of
                         the U.S. Armed Forces;

                      h. Any alien seeking to enter the United States pursuant to a Special Immigrant Visa in
                         the SI or SQ classification, subject to such conditions as the Secretary of State may
                         impose, and any spouse and children of any such individual; or

                      i.   Any alien whose entry would be in the national interest, as determined by the
                           Secretary of State, the Secretary of Homeland Security, or their respective designees.


               4. (SBU) When issuing a visa pursuant to an exception listed above, please thoroughly
               document which exception applies to the applicant in your case notes. Visas should be
               annotated to state, “Exception under PP on Risk to Labor Market.” Exceptions listed in




UNCLASSIFIED                                                                                                            Page 2 of 6
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 22 of 278                                      000019




               paragraph 3 sub-paragraphs a, c, d, e, and h are self-evident based on the immigrant visa
               category – in those cases, normal case notes (and above annotation) will suffice. For the
               exception listed in paragraph 3.g., officers should indicate in the case note the applicant’s
               military status.

               5. (SBU) Paragraph 3.b., above, describes the exception covering aliens applying for immigrant
               visas as physicians, nurses, and other healthcare professionals, or to perform medical research or
               other research intended to combat the spread of COVID-19. You may determine eligibility for
               those exceptions based on the DHS-approved petition and any other relevant information in the
               visa application, as well as information elicited during the visa interview, which constitutes part
               of the application. You may consult with consular managers at post as needed when assessing
               eligibility for such exceptions, including to ensure consistency in determinations.

               6. (SBU) Paragraph 3.b., above, also describes the exception for aliens who would “perform
               work essential to combating, recovering from, or otherwise alleviating the effects of the
               COVID-19 outbreak.” Determinations under this aspect of the exception require Department
               approval. If you believe an immigrant visa applicant may be eligible for this exception, you
               must follow the following procedure:

                      a. The adjudicating officer identifies a case that appears to fall within this section and
                          gains consular manager concurrence.
                      b. The consular section sends information about the applicant’s case, including a
                          detailed explanation of the work the applicant intends to perform and relevant
                          qualifications, to CA-VO-F-IE@state.gov.
                      c. Post, in conjunction with the VO/F analyst, drafts and submits a memorandum and
                          transmittal letter to the Secretary’s designee to approve the exception.
                      d. VO/F notifies post of the Secretary’s or his designee’s decision regarding the
                          exception.
                      e. If the exception request is approved, post issues the visa and annotates it per the
                          instructions in paragraph 4.

               7. (SBU) The national interest (i) and law enforcement (f) exceptions must be determined by
               the Secretary of State, Secretary of Homeland Security, or their respective designee. If you
               believe an immigrant visa applicant is covered by this P.P., the applicant’s travel to the United
               States would be in the national interest or would further important U.S. law enforcement
               objectives, and the applicant cannot wait until the expiration of the P.P. before traveling to the
               United States, you must follow the following procedure:

                      a. The adjudicating officer, normally with input from USG counterparts, identifies a
                          case in which a national interest or law enforcement exception may apply and gains
                          consular manager concurrence.
                      b. The consular section sends information about the applicant’s case, including the
                          purpose of travel, itinerary, and justification, to CA-VO-F-IE@state.gov.
                      c. Post, in conjunction with the VO/F analyst, drafts and submits a memorandum and
                          transmittal letter to the Secretary’s designee to approve the exception, with
                          concurrence from the regional bureau as warranted – and in the case of a law




UNCLASSIFIED                                                                                                             Page 3 of 6
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 23 of 278                                       000020




                          enforcement exception, with the recommendation of the Attorney General or his
                          designee.
                      d. VO/F notifies post of the Secretary’s or his designee’s decision regarding the
                          exception.
                      e. If the exception request is approved, post issues the visa and annotates it per the
                          instructions in paragraph 4.


               8. (SBU) Requests for the national interest and law enforcement exceptions are expected to be
               rare, and the process may take several days. Due to the temporary nature of the proclamation, it
               is expected that applicants who are eligible for national interest and law enforcement exceptions
               will have an urgent need for travel. Any travelers should be aware that they may be subject to a
               14-day quarantine upon arrival in the United States. Examples of possible national interest
               exceptions include medical emergencies, age-out cases where the beneficiary subject to aging
               out is the principal applicant or accompanying or following to join a principal applicant who
               falls under an exception to this P.P., SE SIVs, or other cases where urgent travel is necessary
               and the immigrant visa is otherwise issuable.

               9. (SBU) Posts and AIT may continue to adjudicate immigrant visa 221(g) cases
                           and issue the associated visas, for applicants who are covered by an exception to this
               P.P. as resources allow. In addition, posts and AIT may issue replacement visas for applicants
               possessing a valid immigrant visa on April 23, 2020 who will be or were unable to use that
               immigrant visa during its validity period because of the COVID-19 outbreak, in accordance
               with the guidance in 9 FAM 504.10-5.

               10. (SBU) Appointment Scheduling: Due to the worldwide suspension in routine visa
               services announced in mid-March (REF D), NVC and KCC have already suspended
               transmission to posts of most immigrant and diversity visa cases. Scheduling of any
               appointments by NVC or KCC will resume only when a post is authorized to resume routine
               services. Posts may continue to schedule mission critical and emergency immigrant visa
               interviews as resources allow and as described in REF D, but should applicants not qualify for
               an exception under the Proclamation, including in the national interest, post should refuse
               the case pursuant to INA 212(f) using refusal code             Once the proclamation is no longer
               in effect, an applicant refused under          may be considered for reconsideration of the
               refusal; if the case is reconsidered within one year of the        refusal, the applicant is not
               required to file a new visa application or pay new fees. As the           refusal code is not yet in
               CLASS, posts should contact VO/F/IE if it has a case scheduled for interview while the code is
               not available. VO will inform posts by email when the code is available in CLASS. NVC will
               continue to process mission-critical cases, such as adoption and age-out cases, for action at post
               as resources are available. Mission critical cases, such as age-outs, that do not already fall under
               an explicit exception may be considered on a case-by-case basis under the national interest
               exception. GSS vendors at supported posts will continue to provide immigrant visa services,
               including collecting fees, website support, and call center services. Posts and AIT should also
               review expedited appointment requests through their GSS system and public email and
               determine whether a case meets one of the exceptions set forth in this new P.P. and the prior
               COVID-19-related P.P.s. Posts and AIT may contact their NVC liaison at NVCPost@state.gov




UNCLASSIFIED                                                                                                              Page 4 of 6
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 24 of 278                                   000021




               to make adjustments to NVC expedite and scheduling procedures as needed.

               11. (SBU) Posts and AIT should not pursue revocations for individuals who have already been
               issued immigrant visas and are planning to travel to the United States before June 22, 2020, as
               aliens who already have an immigrant visa or other official travel document valid on April 23,
               2020 are not subject to this suspension on entry.

               12. (SBU) Nonimmigrant Visas: This P.P. does not suspend the entry of aliens as
               nonimmigrants, which includes K visa holders, nor does it suspend the entry of lawful
               permanent residents, which includes SB-1 applicants, nor temporary agricultural workers, which
               includes H2A visa holders. However, within 30 days of April 23, 2020, the Secretary of Labor
               and Secretary of Homeland Security, in consultation with the Secretary of State, will review
               nonimmigrant programs and recommend other measures appropriate to stimulate the U.S.
               economy and ensure the prioritization, hiring, and employment of U.S. workers. If there are any
               changes that affect nonimmigrant visas, the Visa Office will provide further guidance.

               13. (SBU) Posts with questions regarding this guidance should contact their post liaison officer
               in VO/F.

                                                SENSITIVE BUT UNCLASSIFIED

               Signature:                  Pompeo

               Drafted By:                 CA/VO/F:
               Cleared By:                 CA:
                                           CA:
                                           CA/VO:Ramotowski, Edward J
                                           CA/VO:
                                           CA/VO/F:
                                           CA/VO/F/IE:
                                           CA/VO/L:
                                           CA/VO/DO:
                                           CA/VO/DO/NVC:
                                           L/CA:
                                           CA/P:
                                           CA/P:
                                           CA/EX:
                                           CA/EX/PAS:
                                           M:
                                           P:
                                           D:
                                           GPA:
                                           R:
                                           AF/EX:Reynolds,
                                           EUR-IO/EX/PMO:
                                           NEA-SCA/EX:
                                           WHA/EX:
                                           EAP/EX:




UNCLASSIFIED                                                                                                          Page 5 of 6
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 25 of 278         000022




                                     CGRCU: Info
                                     SES\
               Approved By:          CA:Risch, Carl C
               Released By:          CA_FO:
               XMT:                  BASRAH, AMCONSUL; CARACAS, AMEMBASSY; SANAA,
                                     AMEMBASSY; ST PETERSBURG, AMCONSUL; VLADIVOSTOK,
                                     AMCONSUL; ALEXANDRIA, AMCONSUL

               Dissemination Rule:   Archive Copy


                                              UNCLASSIFIED
                                                  SBU




UNCLASSIFIED                                                                                Page 6 of 6
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 26 of 278                                     000023




                                                      UNCLASSIFIED




               MRN:                         20 STATE 42180
               Date/DTG:                    Apr 28, 2020 / 282239Z APR 20
               From:                        SECSTATE WASHDC
               Action:                      ALL DIPLOMATIC AND CONSULAR POSTS COLLECTIVE ROUTINE
               E.O.:                        13526
               TAGS:                        CVIS, CMGT
               Reference:                   A) 20 State 30920
                                            B) 20 State 32972
                                            C) 20 State 40968
                                            D) 20 State 37592
                                            E) 20 State 41350
                                            F) 20 State 28420
               Subject:                     Ongoing Suspension of All Routine Visa Services due to COVID-19
                                            Pandemic


               1. (U) The March 20 suspension of all routine visa services (Ref A) remains in place. Posts do
               not have the authority to resume normal visa operations even if the host country has lifted most
               restrictions. The Department, in consultation with other agencies, as appropriate, is developing
               plans for the resumption of services at overseas posts, balancing the full range of interests,
               including: protecting Department personnel overseas; processing capacity at posts and in the
               Visa Office; conditions in the United States, including stay-at-home orders in many states; and
               economic considerations. CA has established a working group to plan for the eventual
               resumption of consular services and to coordinate guidance to posts. CA/EX regional analysts
               will send a survey to posts requesting information on staffing, operational status, and related
               issues. Posts are requested to use this recurring survey to report changes in operating status and
               conditions that may favor the resumption of visa services. No post should resume routine visa
               operations until given a specific instruction to do so.

               2. (U) Categories of nonimmigrant visas which are considered mission-critical and MAY be
               processed during the suspension of routine operations if local conditions and resources allow
               are:

                     Diplomats and Officials.
                     H-2 visas, especially those associated with food production (e.g., agriculture H-2A and
                      seafood production H-2B are a priority). See additional instructions in Refs B and C.
                     Medical Professionals (e.g., J-1 Alien Physicians or other employment categories). See
                      additional instructions in Ref D.
                     Air and Sea Crew (i.e. C1/D or B1 for lightering, private air/sea crew, etc.).
                     Medical emergencies.
                     Other emergencies or mission critical purposes of travel as determined on a case-by-case




UNCLASSIFIED                                                                                                            Page 1 of 3
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 27 of 278                                     000024




                      basis by post management.

               Although not mission critical, posts may continue to adjudicate interview waiver cases as
               conditions and resources allow. GSS posts must maintain open appointments (for an
               appropriate time in the future) so that applicants with legitimate urgent travel needs can
               schedule appointments and/or request expedited appointments.

               3. (U) The issuance of many immigrant visas (IV) was suspended by Presidential Proclamation
               (IVPP) effective 11:59 EDT on April 23 (see Ref E for additional instructions). Only IV
               applicants that post believes may meet an exception to the PP, including the national interest
               exception, and that constitute a mission-critical category should be adjudicated at this time.
               Posts may forward a mission-critical or emergency case for consideration under the national
               interest exception should it not clearly fall under another excepted category under the
               Proclamation. The National Visa Center will continue to expedite cases for post’s
               consideration, such as age-out cases; posts should continue to adjudicate mission-critical and
               emergency cases as conditions and resources allow but may not issue any IVs that are not also
               excepted under the PP. Categories of immigrant visas which are considered mission-critical and
               which MAY be adjudicated during the suspension of routine services if local conditions and
               resources allow are:

                     Adoptions (IR/CR-2, IR/IH-3, and IR/IH-4s are all excepted from the IVPP).
                     Age-out cases.
                     SQ/SI SIVs (this category is excepted from the IVPP).

               Other emergencies or mission-critical purposes of travel as determined on a case-by-case basis
               by post management. Although not mission-critical, posts may continue to adjudicate 221(g)
               cases as resources allow.

               4. (U) Posts are reminded that NIV and IV applicants who have been physically present in the
               People’s Republic of China (excluding the Special Administrative Regions of Hong Kong and
               Macau), Iran, the 26 Schengen area countries, the United Kingdom, or the Republic of Ireland,
               excluding overseas territories outside of Europe, in the 14 days preceding entry or attempted
               entry into the United States remain ineligible unless they meet criteria for an exception (see Ref
               F for additional instruction that applies to all four presidential proclamations). The U.S. land
               borders with Canada and Mexico also remain restricted to essential travel only.

               Signature:                   Pompeo

               Drafted By:                  CA/VO/F:
               Cleared By:                  CA:
                                            CA:
                                            CA/VO:Ramotowski, Edward J
                                            CA/VO:
                                            CA:Benning, Douglass R
                                            CA/EX:
                                            CA/EX/PAS:
                                            CA/EX/PAS:




UNCLASSIFIED                                                                                                            Page 2 of 3
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 28 of 278         000025




                                     CA/P:
                                     CA/P:
                                     CA/VO/F:
                                     CA/VO/L:
                                     CA/VO/DO:Nantais, Joel D
                                     CA/VO/DO:
                                     CA/VO/DO/NVC:
                                     CA/VO/F/OI:
                                     L/CA:
                                     D:
                                     M:
                                     P:
                                     AF/EX:
                                     EAP/EX:
                                     EUR-IO/EX/PMO:
                                     NEA-SCA/EX:
                                     WHA/EX:
                                     R/GPA:
                                     CONS:
                                     R:
                                     SES\
               Approved By:          CA:Risch, Carl C
               Released By:          CA_FO:
               XMT:                  BASRAH, AMCONSUL; CARACAS, AMEMBASSY; SANAA,
                                     AMEMBASSY; ST PETERSBURG, AMCONSUL; VLADIVOSTOK,
                                     AMCONSUL; ALEXANDRIA, AMCONSUL

               Dissemination Rule:   Archive Copy


                                              UNCLASSIFIED




UNCLASSIFIED                                                                                Page 3 of 3
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 29 of 278                                      000026




                                                      UNCLASSIFIED




               MRN:                         20 STATE 54966
               Date/DTG:                    Jun 12, 2020 / 120039Z JUN 20
               From:                        SECSTATE WASHDC
               Action:                      ALL DIPLOMATIC AND CONSULAR POSTS COLLECTIVE ROUTINE
               E.O.:                        13526
               TAGS:                        CMGT, CVIS
               Reference:                   A) 20 STATE 30920
                                            B) 20 STATE 42180
                                            C) 20 STATE 41320
               Subject:                     Mission-Critical Visa Services to Include IR1s and IR2s


               1. The Department is adding to the prior list of examples of categories of visa services that
               should be considered mission-critical: IR1, CR1, IR2, and CR2 visas for spouses and children
               of U.S. citizens. These visa categories are excepted from all COVID-19-related Presidential
               Proclamations, including P.P. 10014 suspending issuance of certain immigrant visas, based on
               the terms of those proclamations. (Note, however, that P.P. 10014 limits the exception for
               children of U.S. citizens to those who are “under 21 years old”, based on their actual age.
               Therefore, any IR2 or CR2 child who is over 21 and qualifies under CSPA must be refused
                       unless the applicant is being refused under another ineligibility (see Ref C).) Workload
               and local conditions permitting, posts may adjudicate IR1, CR1, IR2, and CR2 visas, and
               reschedule these appointments previously cancelled in response to the suspension of routine
               services. NVC can further support posts by transferring or scheduling additional caseload in
               these categories at posts’ request. Examples of mission critical IV cases now include IR1, CR1,
               IR2, CR2, IR/IH-3, IR/IH-4, SQ/SI-SIVs, and age-outs.

               2. Safety remains the Department’s top priority. Posts should only schedule cases supported by
               appropriate levels of staffing and protections for mission staff and the public. As medical
               exams are required for immigrant visa applicants, any anticipated expansion of IV workload in
               the consular section may necessitate consultation with panel physicians to ensure they have a
               corresponding capacity to increase their workload safely. Post GSS providers should assess the
               ability to support local scheduling and document delivery services.

               3. The National Visa Center recently prioritized document review of IR/CR-1/2 cases to
               maximize available caseload for posts able to process these applications. Posts may contact
               NVCAppointment@state.gov to provide available capacity using the standard format. The
               earliest appointments should be at least eight business days after the date of the request to allow
               NVC time to schedule, transfer cases, and notify applicants. Applicants will also need sufficient
               time to make appropriate travel plans and schedule medical exams.




UNCLASSIFIED                                                                                                             Page 1 of 2
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 30 of 278         000027




               Signature:            Pompeo

               Drafted By:           CA/VO/DO/NVC:
               Cleared By:           CA:Brownlee, Ian G
                                     CA:
                                     CA/VO:Ramotowski, Edward J
                                     CA/VO/F:
                                     CA/VO/F/IE:
                                     CA/VO/DO:
                                     CA/VO/L/A:
                                     CA/VO/L:
                                     CA/VO/DO/NVC:
                                     CA/P:
                                     L/CA:
                                     EUR/PGI:
                                     EUR-IO/EX/PMO:
                                     AF/EX:
                                     WHA/EX:
                                     NEA-SCA/EX:
                                     EAP/EX:
                                     M:
                                     P:
                                     SES\
               Approved By:          CA:Risch, Carl C
               Released By:          CA_FO:
               XMT:                  BASRAH, AMCONSUL; CARACAS, AMEMBASSY; SANAA,
                                     AMEMBASSY; ST PETERSBURG, AMCONSUL; VLADIVOSTOK,
                                     AMCONSUL; ALEXANDRIA, AMCONSUL

               Dissemination Rule:   Archive Copy


                                              UNCLASSIFIED




UNCLASSIFIED                                                                                Page 2 of 2
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 31 of 278                                   000028




                                                     UNCLASSIFIED
                                                         SBU




               MRN:                        20 STATE 61886
               Date/DTG:                   Jun 30, 2020 / 302128Z JUN 20
               From:                       SECSTATE WASHDC
               Action:                     ALL DIPLOMATIC AND CONSULAR POSTS COLLECTIVE ROUTINE
               E.O.:                       13526
               TAGS:                       CMGT, CVIS
               Captions:                   SENSITIVE
               Reference:                  A) 20 STATE 41350
                                           B) 20 STATE 22420
                                           C) 20 STATE 27936
                                           D) 20 STATE 28420
                                           E) 20 STATE 30920
                                           F) 20 STATE 34630
                                           G) 20 STATE 37592
                                           H) 20 STATE 49966
                                           I) 20 STATE 40968
               Subject:                    IMPLEMENTATION PROCEDURES AND GUIDANCE FOR
                                           PRESIDENTIAL PROCLAMATION 10052 SUSPENDING ENTRY OF
                                           ALIENS WHO PRESENT A RISK TO THE U.S. LABOR MARKET
                                           FOLLOWING THE CORONAVIRUS OUTBREAK


               1. (U) SUMMARY: On June 22, 2020, the President issued Presidential Proclamation 10052
               (P.P. 10052) titled “Suspension of Entry of Aliens Who Present A Risk to the U.S. Labor
               Market Following the Coronavirus Outbreak.” P.P. 10052 extended the suspension of entry for
               certain immigrant visa (IV) categories previously suspended under Presidential Proclamation
               10014, see Ref A, until December 31, 2020. The guidance provided in Ref A remains in effect
               and is supplemented by IV-specific guidance included in this cable. The provisions of P.P.
               10052 related to nonimmigrant (NIV) categories became effective at 12:01 a.m. EDT on June
               24, 2020, and expire on December 31, 2020, unless continued by the President. This P.P.
               effectively suspends issuance of certain H-1B, H-2B, J (for certain categories within the
               Exchange Visitor Program), and L NIVs. No valid visas will be revoked under the
               proclamation. The earlier COVID-19-related proclamations, P.P.s 9984, 9992, 9993, and 9996
               related to suspension of entry of individuals who were physically present in certain foreign
               jurisdictions with significant COVID-19 outbreaks, as well as the COVID-19-related guidance
               set forth in Refs B through H, remain in effect, subject to the additional guidance below. All
               posts and AIT have already suspended routine NIV and IV services due to the COVID-19
               pandemic, but continue to provide mission-critical and emergency visa services. Posts should
               continue to provide mission-critical and emergency visa services for applicants meeting the
               exception criteria to the COVID-19 P.P.s, including this new P.P., to the extent they are able
               under conditions and restrictions. Providing emergency services to U.S. citizens remains the top




UNCLASSIFIED                                                                                                          Page 1 of 7
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 32 of 278                                      000029




               priority for consular sections. END SUMMARY.

               2. (U) Immigrant Visas Applicants: On April 22, 2020, the President issued P.P. 10014
               pursuant to his authority under sections 212(f) and 215(a) of the Immigration and Nationality
               Act (INA) and other authorities, to suspend the entry into the United States of aliens as
               immigrants, except those set forth in paragraph 3 of REF A. This new proclamation, P.P.
               10052, extended P.P 10014’s suspension of entry for certain immigrants through December 31,
               2020, and may be continued. Consular officers should continue to refer to REF A for guidance
               on applying the proclamation to IV applicants, as well as the following paragraph:

               UPDATES to Guidance in 20 STATE 41350 (REF A): Consular officers may issue replacement
               visas to aliens whose original IV was valid on April 23, 2020, in accordance with the guidance
               in 9 FAM 504.10-5. Further, P.P. 10014 only excepts children of U.S. citizens under the age of
               21; therefore IR/CR-2s who benefit from CSPA but are 21 years of age or older cannot be
               issued an IV while P.P. 10014 is in effect unless the applicant meets another exception. NVC
               will continue to schedule IR/CR-2 cases despite this fact, as there is no easy way for NVC to
               differentiate a CSPA case in the system. P.P. 10052 requires that IV applicants who would
               “age-out” of visa eligibility as a result of P.P. 10014 to be considered for a national interest
               exception. Accordingly, Posts should continue to submit for consideration potential age out
               cases where the applicant is within two-months or less of his or her 21st birthday using the
               guidance in paragraph 7 of REF A. Given the suspension on routine visa processing, posts may
               only schedule emergency and mission-critical IV cases which include (IR/CR1, IR/CR2,
               IR/IH3, IR/IH4, SQ/SI-SIVs, certain employment-based healthcare professionals, and cases
               involving an applicant who is aging out of eligibility).

               3. (U) Nonimmigrant Visa Applicants: In addition, in P.P. 10052, the President determined
               that the admission of certain workers, including certain cultural and educational program
               participants, within several nonimmigrant visa categories also poses a risk of displacing and
               disadvantaging United States workers during the current recovery, and therefore effectively
               suspended issuance of H-1B, H-2B, J (only for certain categories within the Exchange
               Visitor Program (EVP), and L visas, including derivative family members. The suspension
               of issuance of J visas applies to those applicants who will be participating in au pair, intern,
               trainee, teacher, camp counselor, or summer work travel programs, as well as accompanying
               derivative family members. P.P. 10052 does NOT suspend processing of J visa applications
               associated with any other J program. The EVP categories NOT affected by P.P. 10052 are:
               alien physician, government visitor, international visitor, professor, research scholar, short-term
               scholar, specialist, secondary school student and college/university student.
               Consular officers can identify a J visa applicant’s program category by referring to block 4 of
               the DS-2019. Any J visa applicant with a program category beginning with "Student" in block 4
               of the DS-2019 - including program category "Student Intern" - is NOT affected by PP10052.
               The suspension also does not apply to H-1B1 applicants under the Chile and Singapore Free
               Trade Agreements. [Note: This Proclamation is not expected to affect exchange programs
               funded by the Bureau of Educational and Cultural Affairs (ECA), which generally do not fall
               into the program categories listed for suspension. Questions regarding specific ECA programs
               and their corresponding exchange visitor categories may be directed to post’s Public Affairs
               Section or ECA’s Office of Policy (ECAPPolicy@state.gov). End Note.]




UNCLASSIFIED                                                                                                             Page 2 of 7
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 33 of 278                                      000030




               4. (U) The effective date of the P.P. 10052’s restrictions on these NIV categories is 12:01 a.m.,
               Eastern Daylight Time, June 24, 2020. P.P. 10052 will expire on December 31, 2020, unless
               continued by the President. Visas issued prior to June 24, 2020, are not subject to this
               Proclamation. The suspension and limitation on entry only applies to an alien who meets all
               three conditions set out in section 3(a) of the proclamation. The second of those conditions, at
               section 3(a)(ii), was amended by a proclamation updating P.P. 10052 that was signed by the
               President on June 29, 2020. In accordance with that amendment, the three conditions that must
               be met for an alien to be covered by P.P. 10052 are that the alien: (a) is outside the United
               States on June 24, 2020; (b) does not have a nonimmigrant visa, of any of the classifications
               specified in section 2 of P.P. 10052 (H-1B, H-2B, J [specified categories of the EVP], and L
               visas classification) and pursuant to which the alien is seeking entry, that is valid on June 24,
               2020; and (c) does not have an official travel document other than a visa (such as a
               transportation letter, boarding foil, or advance parole document) that is valid on June 24, 2020,
               or issued on any date thereafter that permits him or her to travel to the United States and seek
               entry or admission. When issuing an otherwise suspended NIV because the applicant does not
               meet all three of the above conditions, please thoroughly document the reason for your finding
               in your case notes. Unlike some other proclamations where individuals with valid visas on the
               effective date were not subject to the proclamation, individuals with valid visas on the effective
               date are only not subject to the Proclamation when applying for entry on a visa that is in one of
               the categories of NIVs suspended by the PP. In other words, someone with a valid H-1B, H-2B,
               L, or J visa can re-enter the United States until the expiration date of the visa. Any future
               applications in those categories falls under the suspension applications (unless an exception
               applies).

               5. (U) NIV Exceptions: After a consular officer determines that an applicant is applying for
               one of the visa categories covered by P.P. 10052 (see paragraph 3) and is subject to P.P. 10052
               (i.e. does not meet one of the three conditions listed at paragraph 4), then officers must consider
               whether the applicant may be eligible for an exception. P.P. 10052 exceptions from the
               suspension of entry are listed in section 3(b) of the proclamation:

                       a. Any lawful permanent resident of the United States;
                       b. Any alien who is the spouse or child, as defined in section 101(b)(1) of the INA of a
                          United States citizen;

                      c. Any nonimmigrant alien seeking to enter the United States to provide temporary
                         labor or services essential to the United States food supply chain; or

                      d. Any alien whose entry would be in the national interest, as determined by the
                         Secretary of State, the Secretary of Homeland Security, or their respective designees.



               6. (SBU) P.P. 10052 specifies that the consular officer shall determine, in his or her discretion,
               whether an NIV applicant has established eligibility for an exception. When issuing an NIV
               pursuant to an exception listed above, please thoroughly document which exception applies to
               the applicant in your case notes. Visas should be annotated to state, “Exception under PP on




UNCLASSIFIED                                                                                                             Page 3 of 7
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 34 of 278                                     000031




               Risk to Labor Market.” Exceptions listed in paragraph 5.a. or 5.b, above, are self-evident; in
               those cases, normal case notes (and above annotation) will suffice. Additional guidance
               regarding the exception listed at paragraph 5.c. is discussed further in paragraph 7. An
               overview of the national interest exception under paragraph 5.d. is provided in paragraph 8;
               however, the Department will provide operational guidance regarding aliens who may qualify
               for a national interest exception by SEPTEL.

                7. (SBU) Essential to U.S. Food Supply: Paragraph 5.c., above, describes the exception for
               aliens “seeking to enter the United States to provide temporary labor or services essential to the
               United States food supply chain.” Based on consultations with DHS and DOL, VO understands
               consular officers may apply this exception only for applicants for H-2B nonimmigrant visas.
               You may determine eligibility for this exception through one of two documents scanned into the
               relevant petition application uploaded in PIMS:

               a.) the USCIS-approved I-129 petition (see Part 5 under Job Title)
               b.) the Form ETA-9142A, temporary labor certification approved by the U.S. Department of
               Labor (see the listed Job Title or SOC Occupation Title)

               Consular officers should consult with consular managers as needed when assessing eligibility
               for such exceptions and to ensure consistency in determinations. Several labor categories within
               the H-2B classification (seafood processors, fish cutters, salmon roe technicians, farm
               equipment mechanics, agriculture equipment operators etc.) would fall within this exception.
               KCC, as part of its routine pre-screening, will also review the petition and labor certificate
               information and will enter one of the two following notes in the CEAC DS-160 to assist officers
               in this determination:

                     Note 1: “Applicant's job title and SOC occupation title indicates the applicant is likely
                      essential to US food supply chain and likely eligible for an exception to P.P. 10052,
                      barring additional information provided in visa application or interview.”
                                                              -OR-
                     Note 2: “Applicant's job title and SOC occupation title indicates the applicant is NOT
                      likely essential to US food supply chain under P.P. 10052.”

               However, bartenders, cooks, dishwashers, and waiters will generally be considered NOT
               essential to the U.S. food supply chain. For questions concerning whether a job category meets
               the definition of “essential” to the food supply chain, please contact your CA/VO/F analyst. If
               you determine that the H-2B application is NOT associated with labor or services essential the
               U.S. food supply chain, you will then need to evaluate whether the applicant might qualify for a
               “National Interest” exception. Similarly, if you identify an applicant for an H-1B, J, or L visa
               who intends to provide labor or services essential to the food supply, you should consider
               whether the applicant might benefit from national interest exception. As indicated in paragraph
               6, the Department will provide separate guidance regarding aliens who may qualify for a
               national interest exception. Posts are also reminded that KCC continues to conduct employment
               verifications on all H-2B petitions (REF I). You must refuse all H-2B applications under INA
               221(g) if the PIMS status reads, “Client Verification Pending.”




UNCLASSIFIED                                                                                                            Page 4 of 7
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 35 of 278                                      000032




               8. (SBU) Section 3(b)(iv) of P.P. 10052 excepts aliens from the proclamation if the Secretary of
               State, Secretary of Homeland Security, or their respective designees determine that the alien’s
               entry would be in the national interest. P.P. 10052 also requires the Secretaries of Labor,
               Homeland Security, and State to establish standards to define categories of aliens covered by the
               national interest exception, including those that: are critical to the defense, law enforcement,
               diplomacy, or national security of the United States; are involved with the provision of medical
               care to individuals who have contracted COVID-19 and are currently hospitalized; are involved
               with the provision of medical research at United States to help the United States combat
               COVID-19; or are necessary to facilitate the immediate and continued economic recovery of the
               United States. The Department is coordinating with the Departments of Homeland Security and
               Labor on these standards and consulting these and other agencies on appropriate procedures for
               documenting the standards. Guidance on when a visa applicant’s entry into the United States
               will be considered to be in the national interest is forthcoming by SEPTEL. Consular sections
               should identify cases with a potential national interest justification for future consideration and
               track this within the section, but must not issue a visa until a national interest exception is
               processed following the SEPTEL guidance.

               9. (SBU) As resources allow, Posts and AIT may continue to process any 221(g) cases,
                                                      or any other required administrative processing, and may
               issue the associated visas for applicants who are not subject to P.P. 10052 or who are covered by
               an exception. Individuals re-applying in the same NIV classification as one of those covered
               under the suspension (H-1B, H-2B, J, L) are subject to the proclamation; however, a national
               interest exception may be appropriate in some cases, for example, consideration should be given
               to cases where the applicant is returning to the United States to continue the work the applicant
               had been performing under the expired visa.

               10. (SBU) Appointment Scheduling: Posts may continue to schedule mission critical and
               emergency immigrant and nonimmigrant visa interviews as resources allow and as described in
               REF E, but should applicants not qualify for an exception under the relevant presidential
               proclamation, including in the national interest, post should refuse the case pursuant to INA
               212(f) using refusal code            for IVs and          for NIVs. Once the proclamation is no
               longer in effect, an applicant refused under           or          may be evaluated for
               reconsideration of the refusal; if the case is reconsidered within one year of the         and
                         refusal, the applicant is not required to make a new visa application. GSS vendors at
               supported posts will continue to provide visa services, including collecting fees, website
               support, and call center services. Posts and AIT should also review expedited appointment
               requests through their GSS system and public email and determine whether a case meets one of
               the exceptions set forth in this new P.P. and the prior COVID-19-related P.P.s. Posts and AIT
               may contact their NVC post liaison at NVCPost@state.gov to make adjustments to NVC
               expedite and scheduling procedures as needed.

               11. (SBU) Renewals: Posts and AIT should not pursue revocations for individuals who have
               already been issued immigrant and nonimmigrant visas; however, current visa holders applying
               for a visa renewal after June 24 are still subject to the Presidential Proclamation, absent an
               exception under the proclamation. Individuals subject to multiple proclamations would have to




UNCLASSIFIED                                                                                                             Page 5 of 7
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 36 of 278                                   000033




               be excepted from all applicable presidential proclamations, prior to issuance.

               12. (SBU) Posts with questions regarding this guidance should contact their post liaison officer
               in VO/F.



                                                SENSITIVE BUT UNCLASSIFIED

               Signature:                   Pompeo

               Drafted By:                  CA/VO:
               Cleared By:                  CA:Brownlee, Ian G
                                            CONS/AG:
                                            CA/VO:Ramotowski, Edward J
                                            CA/VO/F:
                                            CA/VO/F/IE:
                                            CA/VO/L:
                                            CA/VO/L/A:
                                            CA/VO/DO:
                                            CA/VO/DO/NVC:
                                            CA/VO/DO/KCC:
                                            CA:Benning, Douglass R
                                            CA/EX:
                                            CA/EX/PAS:
                                            CA/C:
                                            CA/C:
                                            CA/C:
                                            CA/C:
                                            CA/P:
                                            ECA/P:
                                            MED:
                                            CONS/AG:
                                            L/CA:
                                            L/CA:
                                            L/PD:
                                            M:
                                            D:
                                            P:
                                            S/P:
                                            GPA:
                                            R:
                                            R/PPR:
                                            AF/EX:
                                            EAP/EX:
                                            EUR-IO/EX/PMO:
                                            EUR-IO/EX/PMO:
                                            EUR/PGI:
                                            NEA-SCA/EX:




UNCLASSIFIED                                                                                                          Page 6 of 7
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 37 of 278         000034




                                     WHA/EX:
                                     SES\
               Approved By:          CA:Risch, Carl C
               Released By:          CA_FO:
               XMT:                  BASRAH, AMCONSUL; CARACAS, AMEMBASSY; SANAA,
                                     AMEMBASSY; ST PETERSBURG, AMCONSUL; VLADIVOSTOK,
                                     AMCONSUL; ALEXANDRIA, AMCONSUL

               Dissemination Rule:   Archive Copy


                                              UNCLASSIFIED
                                                  SBU




UNCLASSIFIED                                                                                Page 7 of 7
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 38 of 278                                  000035




                                                     UNCLASSIFIED
                                                         SBU




               MRN:                        20 STATE 65080
               Date/DTG:                   Jul 08, 2020 / 082228Z JUL 20
               From:                       SECSTATE WASHDC
               Action:                     ALL DIPLOMATIC AND CONSULAR POSTS COLLECTIVE ROUTINE
               E.O.:                       13526
               TAGS:                       CMGT, CVIS
               Captions:                   SENSITIVE
               Reference:                  A) 20 STATE 30920
                                           B) 20 STATE 28420
                                           C) 20 STATE 42180
                                           D) 20 STATE 32972
                                           E) 20 STATE 40968
                                           F) 20 STATE 37592
                                           G) 20 STATE 41350
                                           H) 20 STATE 50972
                                           I) 20 STATE 46900
                                           J) 20 STATE 55888
                                           K) 20 STATE 61886
               Subject:                    GUIDANCE ON THE PHASED RESUMPTION OF ROUTINE VISA
                                           SERVICES


               1. (U) SUMMARY: On March 20, 2020, the Department instructed all posts to immediately
               suspend all routine visa services (Ref A) due to the COVID-19 pandemic. On April 28, 2020,
               the Department sent updated guidance on the ongoing suspension of all routine visa services
               (Ref B) and instructed posts not to resume routine visa operations until given a specific
               instruction to do so. Beginning on July 15, 2020, posts may begin a phased approach to the
               resumption of routine visa services. This cable provides guidance to the field to inform post
               decisions on which visa services they choose to resume during each phase of Diplomacy Strong
               and depending on the specific conditions at each post. In addition, posts must adhere to
               restrictions laid out in any current or subsequent Presidential Proclamation, which may impact
               the visa services posts are able to provide. The five geographical COVID-19 Proclamations
               (P.P. 9984, 9992, 9993, 9996, 10041) and the two COVID-19 Labor Market Proclamations
               suspending entry on certain visa applicants (P.P. 10014 and 10052) remain in effect. Posts must
               carefully read the guidance below, which includes detailed instructions on how and when posts
               may resume routine immigrant and nonimmigrant visa services, as well as services performed
               on behalf of USCIS. END SUMMARY.

               2. (U) The health and safety of consular teams, mission colleagues, and applicants for consular
               services should guide every decision and action in planning for the resumption of consular
               services at overseas posts. Consular section chiefs, in consultation with MED and RSO staff,




UNCLASSIFIED                                                                                                         Page 1 of 8
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 39 of 278                                   000036




               will determine which CA-authorized services for each Diplomacy Strong phase should be
               resumed at post, based on local health and safety conditions. While the below guidance details
               what services posts MAY provide, it does not require posts to provide particular services. As
               always, the provision of American Citizens Services comes first in priority among consular
               services.

               3. (SBU) Posts are also encouraged to respect local and CDC social distancing requirements,
               including crowd sizes and facial coverings. Posts should review the flow of applicants in and
               out of waiting rooms, ensure proper spacing in queues and avoid crowds. Posts may want to
               remove or readjust spacing between seats or advise on spacing between groupings of
               applications in the waiting room. Consular managers should discuss ventilation of the office
               and waiting room spaces with the facility manager and apply sound operational practices (e.g.,
               running restroom exhaust, covering service window openings when not in use, etc.) that
               optimize health benefits. The Department understands such adjustments may reduce total
               overall volume and capacity of your operations. The A Bureau Best Practices Guide to Social
               Distancing and the OBO COVID-19 Mitigation at Overseas Post Toolkit offer additional
               information to review and consider. Managers at GSS posts should communicate with GSS
               personnel to ensure they are aware of posts' planning and that they are prepared to meet posts'
               needs.

               4. (U) Posts that issue both immigrant visas (IV) and nonimmigrant visas (NIV) will need to
               consider a balance between them, and this balance may vary depending on an individual post’s
               needs and capabilities. Posts are encouraged to continue to cross-train staff in both IV and NIV
               services so that posts can meet changing demands. During all phases of the Diplomacy Strong
               framework, posts should continue to prioritize mission-critical and emergency cases in
               accordance with CA guidance in 20 STATE 42180 (Ref C).

               5. (SBU) The Department recognizes that many posts will have a significant backlog for all
               types of cases once regular visa operations resume. The Visa Office is establishing guidelines
               regarding prioritization for scheduling of IV appointments to help posts, NVC, and KCC plan
               ahead, prioritize and allocate resources, and balance pent-up demand for NIVs with the need for
               continuity in IV processing. The Department expects significant interview wait times given
               both pent-up demand and staffing gaps at most posts. Mindful of budget restraints and the need
               for resilience of staff over the long-term, posts are not/not expected to schedule overtime to
               address backlogs (i.e., “Super Saturdays” or longer shifts).

               Immigrant Visas

               6. (SBU) IV-Processing Posts in Diplomacy Strong Phase Zero and One:
                          a. Since Presidential Proclamation (P.P.) 10014 suspending issuance of certain
                             immigrant visas has been extended through at least December 31, posts should
                             prioritize the cases that may fall under an exception to P.P. 10014. Posts in
                             Phase One may continue processing only emergency and mission-critical IV
                             cases, as resources and local conditions allow, including:
                               IR/CR1s, IR/CR2s, IR/IH3s, and IR/IH4s
                               SQ and SI SIVs




UNCLASSIFIED                                                                                                          Page 2 of 8
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 40 of 278                                    000037




                                 Certain employment-based healthcare professionals
                                 Cases involving applicants who may age out
                                 Other emergencies or mission-critical purposes of travel as determined on a
                                  case-by-case basis by post management.
                           b. Posts may continue processing any immigrant visa cases previously refused
                              under INA 221(g) that are excepted under P.P. 10014 and can be issued without
                              another personal appearance by the applicant(s), regardless of whether or not
                              they are mission-critical or emergency cases. In addition, posts may continue
                              issuing replacement visas for applicants who possessed a valid IV on April 23 in
                              accordance with the guidance in 9 FAM 504.10-5, regardless of the immigrant
                              visa category. Post must provide case specific information to the CA Fee Team
                              (CAFee-Team@state.gov) for a determination of whether a new fee must be
                              collected before reissuing the IV foil; post may not unilaterally make this
                              determination.

               7. (SBU) IV-Processing Posts in Diplomacy Strong Phase Two:
                     a. Planning Ahead for Phase Three: IV-processing posts will need to plan two months in
                        advance to allow NVC time to schedule cases. They should also plan ahead for the
                        resumption of routine IV services, considering issues such as outreach, messaging,
                        team training and cross-training, workflow, and scheduling. Given that posts have
                        varying backlogs and types of IV cases to manage, posts may submit specialty
                        scheduling requests to NVC, while taking the IV prioritization guidelines set forth in
                        this cable into consideration. In addition, GSS posts are reminded that GSS services
                        apply to immigrant visa processing and posts should avail themselves of those
                        services.
                     b. Prioritizing Immediate Relative (IR) Cases: To reduce and eventually eliminate the
                        currently growing IR backlog, IRs excepted under P.P. 10014 should be prioritized
                        over most other IV categories, while recognizing that other types of IV cases still need
                        to be scheduled and adjudicated each month. Ideally, every documentarily qualified
                        IR case should be scheduled for the following month. Realistically, however, many
                        posts will have a significant backlog in all categories of cases once routine visa
                        operations resume. Therefore, once posts start to open again for rescheduled
                        interviews and routine visa processing, posts should at a minimum take steps to try to
                        prevent their IR backlog from growing either in absolute terms or relative to their
                        Family Preference (FP)/Employment Preference (EP) backlog. For example, if IR
                        cases constitute 25 percent of the total IV backlog, IR cases should be scheduled for no
                        less than 25 percent of the new IV appointments.
                     c. IV-processing posts may also schedule NIV cases taking into consideration the NIV
                        prioritization guidelines below, while waiting for NVC to schedule more IV
                        appointments.

               8. (SBU) IV-Processing Posts in Diplomacy Strong Phase Three:
                    a. During Phase Three, posts may resume routine services for all IV classes and cases
                    excepted under P.P. 10014, at a level determined by the consular section chief based on
                    local conditions and in consultation with post’s EAC. Posts may begin to reschedule and
                    process IV appointments for classes excepted under P.P. 10014, that were cancelled due to




UNCLASSIFIED                                                                                                           Page 3 of 8
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 41 of 278                                     000038




                    the suspension of routine visa processing. This includes categories such as EB-5s and IVs
                    for members of the U.S. Armed Forces and their spouses and children. K visas, which are
                    nonimmigrant visas not subject to P.P. 10014, but processed by IV units may also be
                    processed.
                    b. Posts may consider gradually increasing these appointments to give staff time to adjust
                    to new and increased workflows. For this transition period, pending further notice, the
                    Visa Office recommends IV cases be scheduled, whether by NVC, KCC, or locally by
                    post, in the following order of priority, with some appointments made available in each
                    category each month to prevent complete stagnation:
                                   1.         Appointments cancelled due to the suspension of routine visa
                                      operations
                                   2.         Adoptions, age outs, humanitarian cases, SIVs, V92/V93s, SB-1s
                                      and other cases as raised by the Visa Office
                                   3.         IRs/CRs
                                   4.         Ks (which are NIVs, but processed in IV units). Because I-129
                                      petitions expire after four months, many I-129 petitions may have expired
                                      by the time post is able to begin processing K visa cases. Posts may
                                      follow the guidance in 9 FAM 502.7-3(B)(d) to revalidate I-129 petitions,
                                      even after they have expired. Posts are reminded that P.P. 10014 and P.P.
                                      10052 do not apply to K visas.
                                   5.         Family Preference (FP)/Employment Preference (EP)/Diversity
                                      Visa (DV) cases excepted by P.P. 10014
                    c. Other Visa-related Services: Posts may resume routine visa-related services, including
                    DNA collection for visa cases. For DNA collection, posts should consult with their MED
                    unit before resuming this service to carry out this collection in the safest manner possible.

               Nonimmigrant Visas

               9. (SBU) IMPORTANT NOTE: Presidential Proclamation 10052 suspended the issuance of
               nonimmigrant visas in the H-1B, H-2B, L, and J-1 (for six specific program categories: au pair,
               intern, trainee, summer work travel, teacher, and camp counselor) classifications until December
               31, 2020, with certain exceptions (see Ref H). Posts should NOT resume routine processing of
               these visa classifications, unless the applicant qualifies for an exception under this or any
               subsequent Proclamation, until given a specific instruction to do so; however, in accordance
               with Ref H, posts may, in their discretion, accept cases that may qualify for an exception.
               Whether the applicant qualifies for the exception will be determined by the consular officer who
               adjudicates the application. END NOTE.

               10. (SBU) NIV-Processing Posts in Diplomacy Strong Phase Zero and One and All Posts
               Impacted by a Presidential Proclamation Restricting Travel from a Country or Region
               Related to an Outbreak of COVID-19:
                           a. Visa processing remains restricted to emergency or mission critical only, in
                              compliance with CA guidance (Ref C).
                          b. The exceptions to the Presidential Proclamations may also be used as a guide for
                              additional mission-critical or emergency travelers, even in those areas not
                              covered by the Proclamations.




UNCLASSIFIED                                                                                                            Page 4 of 8
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 42 of 278                                    000039




                           c. As resources and local health and staffing conditions permit, visa units may also
                              process interview waiver (IW) cases. If a case falling within an IW category is
                              found to require an interview, it should be treated as a normal NIV application,
                              which may mean the case cannot be processed further until post can bring the
                              applicant in for an interview. Posts should not process IW cases for applicants of
                              nationalities with an overstay rate of four percent or higher per DHS FY19
                              Entry/Exit report.
                           d. In addition, as resources and local health and staffing conditions permit, posts
                              may process cases previously refused under section 221(g) as long as they do not
                              require an interview.

               11. (SBU) NIV-Processing Posts in Diplomacy Strong Phase Two:
                         a. As staffing resources and local health and safety circumstances permit, posts may
                            open routine appointment slots for F-1 applicants, M-1 applicants, and J-1
                            (consistent with guidance provided in Ref K) applicants. Posts may also open
                            routine appointments for E, I, O and P applicants. Posts should utilize their
                            expedite appointment queue to identify and prioritize those F-1, M-1, and J-1
                            applicants described above whose program start dates are quickly approaching.
                            Posts may also process urgent applications for E, I, O, and P visas as conditions
                            and resources permit.
                         b. Posts with GSS appointment scheduling services should work with their local
                            GSS managers to request any necessary modifications to their appointment
                            scheduling platforms that will permit them to identify these applicants. The GSS
                            vendors are aware of this guidance and are prepared to add additional
                            appointment buckets tailored to posts’ needs.
                         c. Keep social distancing guidelines in mind when creating appointment schedules;
                            do not open more appointments than can safely be accommodated in your
                            waiting room. Appointment schedules are most effective when they are
                            enforced. The Department understands and is aware that appointment wait times
                            may increase as a result.
                         d. Posts in Phase Two may also process visa referral cases and priority appointment
                            requests.

               12. (SBU) NIV-Processing Posts in Diplomacy Strong Phase Three: Consular sections may
               resume routine visa processing at a level determined by the consular section chief based on local
               conditions and in consultation with the EAC and consistent with CA guidance. During Phase
               Three, routine visa services can resume in full. Appointments for all nonimmigrant visa
               categories can be made available, although posts may consider phasing in these appointments
               gradually to give staff time to adjust to new workflows and schedules. As posts work through
               their backlogs, they should continue to prioritize mission-critical and emergency cases (Ref C)
               and also should consider prioritizing F-1, M-1, and J-1 Alien Physicians, Government Visitors,
               International Visitors, Professors, Short-Term Scholars, Research Scholars, Students, and their
               dependents, followed by E-1/E-2, I, O1/O2, and P1/2 NIV categories. For information on
               student visa applications for Fall 2020 Semester, please review the “New Guidance for F, M,
               and J Visa Adjudications” ALDAC that will be released separately. Routine B1/B2 applicants
               are the lowest priority as posts work though significant backlogged demand, but posts should




UNCLASSIFIED                                                                                                           Page 5 of 8
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 43 of 278                                   000040




               ensure emergency and mission critical B1/B2 applicants have a functioning mechanism to
               request an emergency appointment.

               13. (SBU) NIV-Special Request Process for Posts in Phase Zero or One: Posts in
               Diplomacy Strong Phase Zero or Phase One who wish to seek an exception to resume additional
               visa services outside the guidance listed in paragraph 10 of this ALDAC must seek permission
               from Washington via Front Channel Cable, with the Chief of Mission describing in detail post’s
               plans for protecting both staff and applicants from the risk of COVID-19 exposure, and
               certifying that the necessity of processing such visa cases outweighs the potential risks to
               Embassy staff and the public. Posts in Diplomacy Strong Phase Zero or Phase One must receive
               specific approval from Washington to begin processing certain additional cases.

               14. (U) Public Websites: Posts in all phases of Diplomacy Strong should have clear language
               on their public facing websites about their current operating status. Posts websites should
               clearly state whether they are still closed for routine processing, or if they are only open to
               limited appointment categories, in order to avoid confusion before applicants pay their MRV
               fees.

               15. (U) MRV Fee Receipt Validity: CA is working to finalize procedures for addressing
               MRV fee receipt validity in the context of the pandemic. CA will notify posts of those
               procedures via Septel.

               Services Performed on Behalf of USCIS:

               16. (SBU) USCIS Services at Posts in Diplomacy Strong Phase Zero and One:
                         a. Processing of services on behalf of USCIS remains restricted to emergency or
                            mission critical only, in compliance with CA guidance (Ref J).
                         b. Posts should continue printing boarding foils for parole cases upon receipt of a
                            parole authorization from USCIS, unless local conditions do not allow for travel.
                            In that case, post should inform USCIS as soon as travel is again possible, so that
                            they may consider reissuing the parole authorization at that time.
                         c. In addition, as resources and local health and staffing conditions permit, posts
                            may process cases previously refused under section 221(g), as long as they do
                            not require an interview. However, posts should keep in mind that V93 cases
                            require IOM to arrange travel so cannot be completed until IOM reopens their
                            offices. If you have a V93 case that seems to be an emergency, contact the
                            V92/V93 portfolio holder in VO/F.

               17. (SBU) USCIS Services at Posts in Diplomacy Strong Phase Two:
                         a. As staffing resources and local health and safety circumstances permit, posts may
                            resume processing routine I-131A LPR Boarding Foils for LPRs who have
                            lost/stolen/mutilated LPR cards in Phase Two.
                         b. Posts may also accept petitions on behalf of USCIS for mission-critical cases
                            such as I-130s for IR-1/IR-2 dependents of military personnel or I-600s related to
                            adoption cases.
                         c. If staffing and resources allow, posts may also resume the delivery of USCIS




UNCLASSIFIED                                                                                                          Page 6 of 8
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 44 of 278                                  000041




                             travel documents received at post.

               18. (SBU) USCIS Services at Posts in Diplomacy Strong Phase Three: Consular sections
               may resume routine processing on behalf of USCIS at a level determined by the consular section
               chief based on local conditions, in consultation with the EAC, and consistent with CA
               guidance. During Phase Three, processing of all USCIS services can resume in full including
               V92/V93s, DNA testing, ink fingerprinting, cashiering services, document verifications, and
               acceptance of petitions that did not meet Phase Two requirements. Since ink fingerprinting
               involves direct contact between a consular employee and the individual being fingerprinted,
               please consult with your MED unit on steps you can take to mitigate the risk involved before
               resuming this service. As posts work through their backlogs, they should continue to prioritize
               mission-critical and emergency cases (Ref J) as well as LPR boarding foils.

               19. (U) Posts should continue to review the Coronavirus page on InfoCentral and the Consular
               Affairs section of the Coronavirus Global Response Coordination Unit for the latest
               information, guidance, and talking points related to COVID-19.

               20. (U) Please reach out to your VO/F analyst with any questions or for additional guidance on
               special circumstances.


                                               SENSITIVE BUT UNCLASSIFIED

               Signature:                  Pompeo

               Drafted By:                 CA/VO/F/ET:                  CA/VO/F/IE:           CA/VO/F/OI:

               Cleared By:                 CONS/AG:
                                           CA:
                                           CA/VO:Ramotowski, Edward J
                                           CA/VO/F:
                                           CA/VO/F/ET:
                                           CA/VO/F/IE:
                                           CA/VO/F/IE:
                                           CA/VO/F/OI:
                                           CA/VO/L:
                                           CA/VO/L:
                                           CA/VO/L/A:
                                           CA/VO/L/A:
                                           CA/VO/DO/NVC:
                                           CA/VO/DO:
                                           CA/P:
                                           CA/P:
                                           CA/FPP:
                                           CA/C:
                                           CA/C:
                                           CA/C:
                                           CA/C:




UNCLASSIFIED                                                                                                         Page 7 of 8
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 45 of 278         000042




                                     CA/EX:
                                     CA/OCS:King, Karin M
                                     L/CA:
                                     AF/EX:
                                     EUR-IO/EX/PMO:
                                     EUR/PGI:
                                     WHA/EX:
                                     NEA-SCA/EX:
                                     EAP/EX:
                                     ECA/FO:
                                     M:
                                     M/PRI:
                                     HR:
                                     P:
                                     D:
                                     GPA:
                                     R/PPR:
                                     R:
                                     S/P:
                                     MED:
                                     OBO/FO:
                                     DS/ICI/CI:
                                     DS/IP:
                                     A:
                                     SES\
               Approved By:          CA:Risch, Carl C
               Released By:          CA_FO:             S
               XMT:                  BASRAH, AMCONSUL; CARACAS, AMEMBASSY; SANAA,
                                     AMEMBASSY; ST PETERSBURG, AMCONSUL; VLADIVOSTOK,
                                     AMCONSUL; ALEXANDRIA, AMCONSUL

               Dissemination Rule:   Archive Copy


                                              UNCLASSIFIED
                                                  SBU




UNCLASSIFIED                                                                                Page 8 of 8
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 46 of 278                                      000043




                                                       UNCLASSIFIED
                                                           SBU




               MRN:                         20 STATE 66820
               Date/DTG:                    Jul 14, 2020 / 140127Z JUL 20
               From:                        SECSTATE WASHDC
               Action:                      ALL DIPLOMATIC AND CONSULAR POSTS COLLECTIVE ROUTINE
               E.O.:                        13526
               TAGS:                        CVIS, CMGT
               Captions:                    SENSITIVE
               Reference:                   A) 20 STATE 41350
                                            B) 20 STATE 42180
                                            C) 20 STATE 61886
                                            D) 20 STATE 62808
                                            E) 20 STATE 66326
               Pass Line:                   PASS TO DEPARTMENT OF HOMELAND SECURITY
               Subject:                     National Interest Exceptions under the COVID and Labor- Related
                                            Presidential Proclamations 9984, 9992, 9993, 9996, 10014, 10041, and
                                            10052 for visa applicants


               1. (SBU) SUMMARY: On March 19, 2020, the Secretary of State delegated to the Assistant
               Secretary for Consular Affairs the authority under Presidential Proclamations (P.P.) 9984, 9992,
               9993, 9996, and 10041 relating to the suspension of entry of immigrant and nonimmigrants of
               certain persons who pose a risk of transmitting 2019 novel coronavirus (COVID-19 P.P.s) to
               determine that an alien’s entry into the United States would be in the national interest. On May
               6, 2020, the Secretary of State also delegated to the Assistant Secretary for Consular Affairs the
               authority under P.P. 10014 relating to the suspension of entry of certain immigrants to
               determine that an alien’s entry into the United States would be in the national interest under that
               P.P. and its successor proclamations, which includes P.P. 10052 (Labor Market P.P.s).
               Effective immediately, The Assistant Secretary for Consular Affairs has determined that
               immigrant visa cases involving applicants who are subject to aging out before the COVID-19
               and Labor Market P.P.s expire or within two weeks thereafter are in the national interest, for
               purpose of an exception under the Labor Market P.P.s. Consular Section Chiefs (or those acting
               as Consular Section Chief in an official capacity due to the extended absence of the Consular
               Section Chief) may approve a national interest exception for applicants aging out and family
               members applying for an immigrant visa on the same petition and traveling with the applicant
               subject to aging out (see para 2-5). In addition, The Assistant Secretary has determined that
               Consular Section Chiefs (or those acting as Consular Section Chief in an official capacity due to
               the extended absence of the Consular Section Chief) may approve a national interest exception
               for certain nonimmigrant visa applications subject to the P.P. 10052 suspension, as described in
               paragraphs 6-10). END SUMMARY.




UNCLASSIFIED                                                                                                             Page 1 of 8
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 47 of 278                                       000044




               2. (U) Immigrant Visa Applicants (Age-Out): On April 22, 2020, the President issued P.P.
               10014, suspending the entry of certain aliens as immigrants for 60 days. On June 22, 2020, the
               President issued P.P. 10052, extending the suspension of entry of certain immigrant visa
               categories previously suspended under P.P. 10014 until December 31, 2020. The exceptions in
               P.P. 10014 are still applicable and officers should continue to follow the guidance in Ref A.
               Under P.P. 10014, consular officers may continue to process visa applications for individuals
               who are expressly excepted from the Proclamation to include an alien who:

                      a. held a valid immigrant visa on April 23, 2020;

                      b. is a lawful permanent resident of the United States;

                      c. has a valid I-140 and is seeking to enter the United States as a physician, nurse, or
                          other healthcare professional; or to perform medical research or other research
                          intended to combat the spread of COVID-19; and any spouse and unmarried children
                          under 21 years old of any such alien who are accompanying or following to join the
                          alien;

                      d. is applying for a visa to enter the United States pursuant to the EB-5 Immigrant
                         Investor Program;

                      e. is the spouse of a U.S. citizen (IR/CR-1);

                      f.   is the child of a U.S. citizen (IR/CR-2 or IR/IH-3), or who is a prospective adoptee
                           seeking to enter the United States pursuant to the IR-4 or IH-4 visa classifications,
                           AND is also under the age of 21;

                      g. is a member of the U.S. Armed Forces and any spouse and children of a member of
                         the U.S. Armed Forces; or

                      h. is seeking to enter the United States pursuant to a Special Immigrant Visa in the SI
                         or SQ classification, subject to such conditions as the Secretary of State may impose,
                         and any spouse and children of any such individual.


               3. (SBU) In addition, in light of the national interest determination by the Assistant Secretary for
               Consular Affairs on June 30, 2020, Consular Section Chiefs (or those acting as Consular Section
               Chief in an official capacity due to the extended absence of the Consular Section Chief) may
               approve a national interest exception in an immigrant visa case covered by P.P.s 9984, 9992,
               9993, 9996, 10014, or 10041 upon concluding that the applicant is subject to aging out of his or
               her current immigrant visa classification before the relevant P.P.s expire or within two weeks
               thereafter. To benefit from this determination, the applicant subject to aging out may be a
               principal applicant or a derivative beneficiary accompanying or following to join a principal
               applicant. Consular Section Chiefs may also approve a national interest exception, based on the
               Assistant Secretary’s determination, in an immigrant visa case for a family member of an




UNCLASSIFIED                                                                                                              Page 2 of 8
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 48 of 278                                      000045




               applicant subject to aging out before P.P.s 10014, 9984, 9992, 9993, 9996, or 10041 expire or
               within two weeks thereafter, if the family member is applying for an immigrant visa on the same
               petition and will be traveling to the United States with the applicant subject to aging out. For
               example, Consular Section Chiefs may approve a national interest exception for an F43
               derivative child who will age out before the expiration of the applicable P.P.s, and may also
               approve all other family members on the same petition (parents and siblings) so long as the
               family members will all be immigrating with the F43 age out applicant. Consular sections must
               notify visa applicants that their admission remains subject to a determination by Customs and
               Border Protection officers at ports of entry and that they may be subject to a 14-day quarantine
               upon arrival.


               4. (SBU) Application of CSPA: The national interest exception for applicants who are subject to
               aging out does not include those individuals protected by the Child Status Protection Act
               (“CSPA”) as a “child” and thus would not actually age out of visa eligibility if not granted a
               national interest exception. An applicant who is protected as a “child” under CSPA is already
               excepted from P.P.s 9984, 9992, 9993, 9996, 10041 as an "alien who is the child, foster child, or
               ward of a U.S. citizen or lawful permanent resident.” However, under P.P. 10014 an applicant
               must be under 21 years old and the child of a United States citizen to be excepted from the
               Proclamation. This guidance keeps a similar limitation in place for the national interest
               exception based on aging out. Therefore, an applicant with a biological age of 21 or over or
               who is protected as a “child” under CSPA is unlikely to age out, and therefore does not qualify
               for the national interest exception under P.P. 10014 as set forth in this cable; these applicants
               may qualify for a different exception under P.P. 10014 or may qualify for a national interest
               exception on some basis other than aging out, in order to be issued a visa while the
               Proclamation is in effect.


               5. (SBU) Consular officers may continue to follow the guidance set forth in Ref A paragraphs 6
               and 7 to submit immigrant visa cases to the Assistant Secretary for consideration of additional
               national interest exceptions such as:
                   a) aliens who are immigrating on any petition to perform work essential to combating,
                       recovering from, or otherwise alleviating the effects of the COVID-19 outbreak;
                   b) principal applicants and accompanying close family members requiring lifesaving
                       medical treatment; or
                   c) aliens who will provide care for a U.S. citizen, legal permanent resident, to include
                       alleviating the burden of care from a medical or other institution.

               6. (SBU) Nonimmigrant Visa Applications: P.P. 10052 provides an exception for “any alien
               whose entry would be in the national interest as determined by the Secretary of State, the
               Secretary of Homeland Security, or their respective designees.” Sec. 3(b)(iv). The
               proclamation separately notes that “[t]he consular officer shall determine in his or her
               discretion, whether a nonimmigrant has established his or her eligibility” for an exception to this
               proclamation, including a national interest exception. The below framework identifies
               categories of visa applicants who should, at this time, be considered for a national interest
               exception based on an agreement in principle regarding the use of the national interest exception




UNCLASSIFIED                                                                                                             Page 3 of 8
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 49 of 278                                      000046




               coordinated by the White House with the Departments of State, Labor, and Homeland Security.
               Further guidance expanding on who may also qualify for a national exception will be
               transmitted by SEPTEL.


               7. (SBU) Implementation Procedures for Applicants for H-1B Visas

               At this time, consular officers can consider H-1B applicants for national interest exceptions who
               will:
                  Travel as a public health or healthcare professional, or researcher to alleviate the effects of
                    the COVID-19 pandemic, or to conduct ongoing medical research in an area with a
                    substantial public health benefit (e.g. cancer or communicable disease research). This
                    includes those traveling to alleviate effects of the COVID-19 pandemic that may be a
                    secondary effect of the pandemic (e.g., travel by a public health or healthcare professional,
                    or researcher in an area of public health or healthcare that is not directly related to COVID-
                    19, but which has been adversely impacted by the COVID-19 pandemic). Officers should
                    base approval of this exception through examining the I-129 petition file in PIMS,
                    supporting documents provided by the applicant or petitioner, and/or the interview with the
                    beneficiary.

                  Travel supported by a request from a U.S. government agency or entity to meet critical U.S.
                   foreign policy objectives or to satisfy treaty or contractual obligations. This would include
                   individuals, identified by the Department of Defense or another U.S. government agency,
                   performing research, providing IT support/services, or engaging other similar projects
                   essential to a U.S. government agency. Officers should base approval of this exception
                   through examining the I-129 petition file in PIMS, supporting documents provided by the
                   applicant or petitioner, and/or the interview with the beneficiary


               8. (SBU) Implementation Procedures for Applicants for H-2B Visas

                  Travel based on a request from a U.S. government agency or entity to meet critical foreign
                   policy objectives or to satisfy treaty or contractual obligations. An example of this would be
                   supporting U.S. military base construction (e.g. associated with the National Defense
                   Authorization Act) or IT infrastructure. The Visa Office anticipates that this exception will
                   mainly be used for H-2B visa applicants performing construction work at military bases in
                   Guam and the Commonwealth of Northern Mariana Islands. Officers should base approval
                   of this exception through examining the I-129 petition file in PIMS, supporting documents
                   provided by the applicant or petitioner, and/or the interview with the beneficiary.


               9. (SBU) Implementation Procedures for Applicants for J-1 Visas to Participate in
               Exchange Visitor Program

               Consular officers can consider J-1 applicants for national interest exceptions who will:

               Childcare




UNCLASSIFIED                                                                                                             Page 4 of 8
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 50 of 278                                     000047




                     Travel to provide care for a minor U.S. citizen, lawful permanent resident, or
                     nonimmigrant in lawful status by an au pair possessing special skills required for a child
                     with particular needs (e.g., medical, special education, or sign language)). Childcare
                     services provided for a child with medical issues diagnosed by a qualified medical
                     professional by an individual who possesses skills to care for such child will be considered
                     to be in the national interest.

                    Travel by an au pair that prevents a U.S. citizen, lawful permanent resident, or other
                     nonimmigrant in lawful status from becoming a public health charge or ward of the state of
                     a medical or other public funded institution. Childcare services provided for a child whose
                     parents are involved with the provision of medical care to individuals to individuals who
                     have contracted COVID-19 or medical research at United States facilities to help the United
                     State combat COVID-19.
               Other Exchange Programs

                    Travel to participate in an exchange visitor program for interns, summer work travel, camp
                     counselors, trainees, or teachers only if described below:

                     An exchange program conducted pursuant to a bilateral agreement or other
                    arrangement with a foreign government: An exchange program conducted pursuant to an
                    MOU, Statement of Intent, or other valid agreement or arrangement between a foreign
                    government and any federal, state, or local government entity in the United States that is
                    designed to promote U.S. national interests if the agreement or arrangement with the foreign
                    government was in effect prior to the effective date of the Presidential Proclamation. In
                    order to identify such programs, consular sections should work closely with post’s Public
                    Affairs section. CA/VO/F (in consultation with ECA) will serve as a resource for consular
                    sections that are unsure of whether a specific program meets this criteria.

                    Interns and Trainees on U.S. government agency-sponsored programs (those with a
                    program number beginning with "G-3" on Form DS-2019): An exchange visitor
                    participating in an exchange visitor program in which he or she will be hosted by a U.S.
                    government agency and the program supports the immediate and continued economic
                    recovery of the United States.

                    Specialized Teachers in Accredited Educational Institutions with a program number
                    beginning with "G-5" on Form DS-2019: An exchange visitor participating in an
                    exchange program in which he or she will teach full-time, including a substantial portion
                    that is in person, in a publicly or privately operated primary or secondary
                    accredited educational institution where the applicant demonstrates ability to make a
                    specialized contribution to the education of students in the United States. A “specialized
                    teacher” applicant must demonstrate native or near-native foreign language proficiency and
                    the ability to teach his/her assigned subject(s) in that language (e.g., teaching math in
                    German, or teaching the Spanish language).

                    Critical foreign policy objectives: This only includes programs where an exchange visitor
                    participating in an exchange program that fulfills critical and time sensitive foreign policy




UNCLASSIFIED                                                                                                            Page 5 of 8
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 51 of 278                                      000048




                  objectives. In order to identify such programs, consular sections should work closely with
                  their cultural and public affairs offices. CA/VO/F (in consultation with ECA) will serve as a
                  resource for consular sections that are unsure of whether a specific program meets this
                  criteria.


               10. (SBU) Implementation Procedures for Applicants for L Visas
                  Travel as a public health or healthcare professional, or researcher to alleviate the effects of
                    the COVID-19 pandemic, or to conduct ongoing medical research in an area with a
                    substantial public health benefit (e.g. cancer or communicable disease research). This
                    includes those traveling to alleviate effects of the COVID-19 pandemic that may be a
                    secondary effect of the pandemic (e.g., travel by a public health or healthcare professional,
                    or researcher in an area of public health or healthcare that is not directly related to COVID-
                    19, but which has been adversely impacted by the COVID-19 pandemic). Officers should
                    base approval of this exception through examining the I-129 petition file in PIMS,
                    supporting documents provided by the applicant or petitioner, and/or the interview with the
                    beneficiary.


               11. (SBU) Implementation Procedures for Applicants for H-4, L-2, and J-2 Visas

               Consular officers can consider derivative applicants for national interest exceptions who will
               accompany or follow to join a principal applicant who is a spouse or parent and who is excepted
               from, or not subject to, P.P. 10052. This exception can be extended to derivative applicants
               when the principal is currently in the United States or has a valid visa.

               12. (SBU) Consular sections processing immigrant or nonimmigrant visa applications where a
               national interest exception was granted should also:
                   a) Enter Case Notes:
                            i. For IV cases clearly explain in the case notes that the applicant is subject to
                              aging out or is a family member on the same petition applying and traveling with
                              an individual aging out, and note Consular Section Chief approval. If a
                              nonimmigrant case, identify the basis for approving the exception and note
                              Consular Section Chief approval.
                           ii. Clearly explain in the case notes whether/how the applicant intends to self-
                              quarantine subject to local requirements.
                          iii. For IV cases include in the case notes: “#NIEIVPP; Approved for National
                              Interest Exception under PP10014” or “#NIENIVPP; Approved for National
                              Interest Exception under PP10052” for NIVcases. If the applicant is also
                              excepted from a Regional Proclamation, also include in the case notes:
                              “#NIEPPNCOV; Approved for National Interest Exception under COVID-19
                              Presidential Proclamation.”
                   b) Scan Documents: Scan any supporting documentation into the CCD, unless the
                      documentation is already available electronically in the system.
                   c) Annotate Visas: Visas should be annotated to state: “NIE under P.P. on Risk to Labor
                      Market”
                   d) Enter CLASS Lookout Code




UNCLASSIFIED                                                                                                             Page 6 of 8
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 52 of 278                                          000049




                             i.




                            ii.     In the Independent Namecheck (INK) system, enter the CAT-1 CLASS lookout
                                  code         in “backscan” mode. Only users assigned an INK Manager Role can
                                  set the “backscan” mode. Once set, the “backscan” mode will apply to all users.
                                  Step-by-step instructions for this process can be found in the attached guide titled
                                  INK Backscan Shortcut SOP. Instructions are also on the Presidential
                                  Proclamations Adjudication Guidance page in CA Web Portal here.
                         iii.       Fill in the required fields. In the Short Comment Field, enter: “DOS NIE.”
                         iv.        In the Long Comment Field, enter: “National Interest Exception Approved
                                  under Proclamation(s) XXXXX. [List specific category; ex: Age out applicant or
                                  family member.]”
                            v.      NOTE: When entering comments, do not use special characters, other than
                                  commas, periods, and dashes, because they can prevent the lookout from
                                  replicating to CLASS.
                         vi.        NIE1 is not a refusal. The CLASS entry will expire after 12 months and the
                                  record will eventually be purged from the CCD.
                        vii.        Complete this process for each traveler.


               13. (SBU) Individuals Subject to Multiple Suspensions: Individuals who qualify for aa
               national interest exception to P.P. 10052 under criteria discussed in this cable should also be
               considered as qualifying for national interest exceptions under Presidential Proclamations 9984
               (China), 9992 (Iran), 9993 (Schengen), 9996 United Kingdom/Ireland, and 10041 (Brazil)
               should the traveler be subject to the provisions of such regional proclamations. Travelers who
               do not qualify for a national interest exception under the criteria in this cable must qualify for an
               NIE for the regional PPs via the guidance in 20 State 49966 or 20 State 66326 Please list all
               P.P.s that apply to an individual in case notes and in the NIE1 CLASS lookout.

               14. (SBU) Please refer to the Presidential Proclamations Adjudication Guidance page in CA
               Web Portal for a complete listing of the Presidential Proclamations and associated ALDAC
               guidance. This website will continue to be populated with useful links and flow charts.
               Consular sections should reach out to their VO/F analyst or email CA-VO-NIE@state.gov with
               any questions regarding this guidance.


                                                     SENSITIVE BUT UNCLASSIFIED

               Signature:                       Pompeo

               Drafted By:                      CA/VO/F:
               Cleared By:                      DHS:




UNCLASSIFIED                                                                                                                 Page 7 of 8
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 53 of 278         000050




                                     CA:
                                     CA:
                                     CA/VO:Ramotowski, Edward J
                                     CA/VO/F:
                                     CA/VO/F/IE:
                                     CA/VO/L/A:
                                     CA/VO/L/R:
                                     AF/EX:
                                     EAP/EX:
                                     EUR-IO/EX/PMO:
                                     EUR/PGI:
                                     NEA-SCA/EX:
                                     CA/EX:
                                     WHA/EX:
                                     CA/P:
                                     GPA:
                                     M:
                                     S/P:
                                     R:
                                     D:
                                     P:
                                     SES\
               Approved By:          CA:Risch, Carl C
               Released By:          CA_FO:
               XMT:                  BASRAH, AMCONSUL; CARACAS, AMEMBASSY; SANAA,
                                     AMEMBASSY; ST PETERSBURG, AMCONSUL; VLADIVOSTOK,
                                     AMCONSUL; ALEXANDRIA, AMCONSUL

               Dissemination Rule:   Archive Copy


                                              UNCLASSIFIED
                                                  SBU




UNCLASSIFIED                                                                                Page 8 of 8
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 54 of 278                                    000051




                                                      UNCLASSIFIED
                                                          SBU




               MRN:                         20 STATE 67436
               Date/DTG:                    Jul 14, 2020 / 142142Z JUL 20
               From:                        SECSTATE WASHDC
               Action:                      ALL DIPLOMATIC AND CONSULAR POSTS COLLECTIVE ROUTINE
               E.O.:                        13526
               TAGS:                        CVIS, CMGT
               Captions:                    SENSITIVE
               Reference:                   20 STATE 65080
               Subject:                     NEW OPTIONS TO CONSIDER WHEN ISSUING REPLACEMENT
                                            IMMIGRANT VISAS


               1. (SBU) SUMMARY: Due to the prior suspension of routine visa services and ongoing
               worldwide travel restrictions including Presidential Proclamation 10014 suspending entry into
               the United States by certain immigrants, CA recognizes there are visa holders who have been or
               will be unable to travel before their immigrant visas expire and applicants whose medical
               examinations will expire before post is able to issue their visas. In an effort to alleviate some
               burden on those individuals and to conserve post resources, Centers for Disease Control and
               Prevention (CDC) agreed to extend the medical examination validity for one month for exams
               completed from January 1, 2020, through June 30, 2020 (e.g. applicants whose medical exams
               are valid for six months are now valid for seven and applicants whose exams were valid for
               three months are now valid for four months).

               2. (SBU) The one-month extension is approved for applicants with medical examinations
               conducted anytime between January 1, 2020, and June 30, 2020, whose visas have not yet been
               issued or visa holders who could not travel on their original visa and request reissuance. Many
               visa applicants will still be unable to travel even with a one-month extension under one or more
               presidential proclamations, but this cable provides guidance on how posts can proceed with
               those applicants who are excepted and may benefit. Posts should continue to follow the
               guidance in Ref A regarding IV scheduling.

               3. (SBU) Pending Visa Applicants: Post may only issue an immigrant visa for six months or
               less. Under no circumstances can post issue an immigrant visa valid for more than six months.
               However, posts may consider that the medical examination is valid for one additional month
               from the expiration date on the medical examination and limit the visa to that extended validity,
               as long as validity does not exceed six months. VO has added guidance to 9 FAM 302.2-3(C) to
               permit issuance based on an extended medical exam validity.

               4. (SBU) Visa Holders: Posts may need to reissue visas for visa holders who have been unable




UNCLASSIFIED                                                                                                           Page 1 of 3
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 55 of 278                                    000052




               to travel, are excepted from the current presidential proclamations, and may benefit from the
               medical examination extension. Post may replace visas for applicants with currently valid visas
               or those whose visas have expired in the last month. Posts should first determine if they have
               the resources and capability to reissue any visas. If your post has capacity and local conditions
               allow, post may issue replacement immigrant visas for those that held a valid immigrant visa on
               April 23, 2020 and to those applicants that are excepted from the presidential proclamations
               (e.g. IR1, IR2, CR1, CR2, IH-3, IH-4, IR-3, IR4, EB5, SI, SQ). Before reissuing a visa based
               on the one-month medical extension, post should first contact the applicant to determine
               whether the applicant will be able to travel before that visa would expire. Per 9 FAM 504.10-
               5(A), post should determine that the delay in travel was related to the COVID-19 and out of the
               applicant’s control. If so, see below guidance. If not, those individuals should get a new
               medical exam and pay a new fee so that post may reissue a full validity visa.

                     Fees: Unless fee exempt, applicants will need to pay another IV application fee in most
                      instances. For a determination of whether a new fee must be collected before IV
                      reissuance, posts must provide case specific information to the CA Fee Team (CAFee-
                      Team@state.gov); post may not unilaterally make this determination.



                     Visa Validity: Immigrant Visa expiration dates must align with the medical expiration.
                      Further, as per INA 221(c)(1), an immigrant visa can only be valid for a maximum of six
                      months. Under no circumstances can post issue an immigrant visa valid for more than
                      six months. If post is reissuing a visa based on a medical examination with an extended
                      validity date, reissue for one additional month past the original medical exam validity
                      date. If the expiration date in IVO is limited to the eMedical expiration date and post is
                      not able to update manually, post will need to submit a ticket to the CA Service Desk to
                      amend the medical expiration date validity. Posts must enter a case note in IVO stating:
                      Medical Exam Expiration Extended by One Month per CDC Approval.

                     Original Visa and Visa Packet: If post is reissuing or replacing a visa, post should
                      cancel the originally-issued visa and update the visa packet with any new supporting
                      documents.

                     P.P. 10014: While Presidential Proclamation 10014 is in effect, posts may issue
                      replacement visas for applicants who are excepted from PP10014 and possessed
                      immigrant visas that were valid on April 23, 2020. Immigrant visas that expired before
                      April 23, 2020 cannot be replaced unless an exception to Presidential Proclamation
                      10014 applies, including national interest or law enforcement exceptions if granted.

               5. (SBU) Posts should direct applicants to the travel.state.gov website where they may find
               information on steps to obtain a new or replacement IV. If an applicant cannot travel within the
               allowable one-month extension, the usual guidance for replacement visas in 9 FAM 504.10-
               5(A) applies and applicants must obtain a new medical exam, pay all applicable fees, and obtain
               any new documents, such as police certificates, that may have expired.




UNCLASSIFIED                                                                                                           Page 2 of 3
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 56 of 278                  000053




               6. (U) For any questions about this guidance, please contact your VO/F analyst.


                                               SENSITIVE BUT UNCLASSIFIED

               Signature:                  Pompeo

               Drafted By:                 CA/VO:
               Cleared By:                 CA:Brownlee, Ian G
                                           CA:
                                           CA:
                                           CA/VO/F:
                                           CA/VO/F/IE:
                                           CA/VO/F/IE

                                           CA/VO/I:
                                           CA/VO/I:El
                                           CA/VO/L/A:
                                           CA/VO/L/R:
                                           CA/C:
                                           CA/C:
                                           CA/C:
                                           CA/C:
                                           CA/C:
                                           CA/FPP:
                                           CA:Benning, Douglass R
                                           CA/P:
                                           L/CA:
                                           M:
                                           AF/EX:
                                           EAP/EX:
                                           EUR-IO/EX/PMO:
                                           EUR/PGI:
                                           NEA-SCA/EX:
                                           WHA/EX:
                                           SES\
               Approved By:                CA:Risch, Carl C
               Released By:                CA_FO:
               XMT:                        BASRAH, AMCONSUL; CARACAS, AMEMBASSY; SANAA,
                                           AMEMBASSY; ST PETERSBURG, AMCONSUL; VLADIVOSTOK,
                                           AMCONSUL; ALEXANDRIA, AMCONSUL

               Dissemination Rule:         Archive Copy


                                                     UNCLASSIFIED
                                                         SBU




UNCLASSIFIED                                                                                         Page 3 of 3
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 57 of 278                                    000054




                                                      UNCLASSIFIED
                                                          SBU




               MRN:                         20 STATE 76312
               Date/DTG:                    Aug 07, 2020 / 070004Z AUG 20
               From:                        SECSTATE WASHDC
               Action:                      ALL DIPLOMATIC AND CONSULAR POSTS COLLECTIVE IMMEDIATE
               E.O.:                        13526
               TAGS:                        CMGT, CVIS
               Captions:                    SENSITIVE
               Reference:                   A) 20 STATE 61886
                                            B) 20 STATE 66820
                                            C) 20 STATE 62808
                                            D) 20 STATE 42180
                                            E) 20 STATE 65080
                                            F) 20 STATE 40968
               Subject:                     FURTHER IMPLEMENTATION PROCEDURES AND GUIDANCE FOR
                                            P. P. 10052 SUSPENDING ENTRY OF IMMIGRANTS AND
                                            NONIMMIGRANTS WHO PRESENT RISK TO THE U.S. LABOR
                                            MARKET DURING THE ECONOMIC RECOVERY FOLLOWING THE
                                            COVID-19 OUTBREAK (NATIONAL INTEREST EXCEPTIONS)


               1. (SBU) SUMMARY: On May 6, 2020, the Secretary of State delegated to the Assistant
               Secretary for Consular Affairs the authority under P.P. 10014 to determine that an alien’s entry
               into the United States would be in the national interest under that P.P. and its successor
               proclamations, including Presidential Proclamation (P.P.) 10052 (Labor Market P.P.s).
               Effective immediately, the Assistant Secretary has determined that Consular Section Chiefs (or
               those acting as Consular Section Chief in an official capacity due to the extended absence of the
               Consular Section Chief) may approve a national interest exception for certain nonimmigrant
               visa applications subject to the P.P. 10052 suspension upon concluding that the applicant’s
               travel falls within the scope of one of the categories described in paragraph 3, as described
               below. END SUMMARY.

               2. (U) Background: Presidential Proclamations (P.P.) 10014 and 10052 suspend the entry of
               certain persons who pose a risk of displacing and disadvantaging United States workers during
               the current economic recovery. These actions were based on the President’s determinations that
               unrestricted entry of certain aliens as nonimmigrants and immigrants would be detrimental to
               the interests of the United States (REF A). Section 3 of P.P. 10052 excepts a range of
               individuals from visa and entry restrictions, including aliens whose travel would be in the
               national interest, as determined by the Secretary of State, the Secretary of Homeland Security
               (DHS), or their designees. On May 6, the Secretary of State delegated to the Assistant Secretary
               for Consular Affairs the authority to except individuals whose travel is in the U.S. national
               interest. Following consultation with DHS and the Department of Labor (DOL), the Assistant




UNCLASSIFIED                                                                                                           Page 1 of 9
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 58 of 278                                      000055




               Secretary authorized consular section chiefs to approve national interest exceptions under PP
               10052 to applicants whose travel falls within one of the categories described in the Assistant
               Secretary’s determination. See REF B. REF B also advised consular officers that “[f]urther
               guidance expanding on who may also qualify for a national exception will be transmitted by
               SEPTEL.” Following further consultation with DOL and DHS, the Assistant Secretary has
               determined that temporary travel by nonimmigrants in the following additional categories is in
               the national interest.


               3. (SBU) National Interest Exceptions-Nonimmigrants: P.P. 10052 provides an exception for
               “any alien whose entry would be in the national interest as determined by the Secretary of State,
               the Secretary of Homeland Security, or their respective designees.” Sec. 3(b)(iv). The
               proclamation separately notes that “[t]he consular officer shall determine in his or her
               discretion, whether a nonimmigrant has established his or her eligibility” for an exception to this
               proclamation, including a national interest exception. The below framework, supplementing
               and NOT replacing initial guidance (REF B), identifies categories of visa applicants who
               should, at this time, also be considered for a national interest exception based on the Assistant
               Secretary’s determinations. These determinations are consistent with an interagency Agreement
               in Principle, regarding the use of the national interest exception authority, coordinated by the
               White House with the Departments of State, Labor, and Homeland Security.


               4. (SBU) Applicants for H-1B Visas: Travel by H-1B applicants is in the national interest when
               the applicant falls within one of the following categories:

                   A. (SBU) Applicants seeking to resume ongoing employment in the United States in the
                      same position with the same employer and visa classification. Forcing employers to
                      replace employees in this situation may cause financial hardship. Consular officers can
                      refer to Part II, Question 2 of the approved Form I-129 to determine if the applicant is
                      continuing in “previously approved employment without change with the same
                      employer.” (See also KCC pre-screening support, paragraph 4)



                   B. (SBU) Technical specialists, senior level managers, and other workers whose travel is
                      necessary to facilitate the immediate and continued economic recovery of the United
                      States. Consular officers may determine that an H-1B applicant falls into this category
                      when at least two of the following five indicators are present:



                      1. The petitioning employer has a continued need for the services or labor to be
                      performed by the H-1B nonimmigrant in the United States. Labor Condition
                      Applications (LCAs) approved by DOL during or after July 2020 are more likely to
                      account for the effects of the COVID-19 pandemic on the U.S. labor market and the
                      petitioner’s business; therefore, this indicator is only present for cases with an LCA
                      approved during or after July 2020 as there is an indication that the petitioner still has a




UNCLASSIFIED                                                                                                             Page 2 of 9
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 59 of 278                                  000056




                  need for the H-1B worker. For LCAs approved by DOL before July 2020, this indicator
                  is only met if the consular officer is able to determine from the visa application the
                  continuing need of petitioned workers with the U.S. employer. Regardless of when the
                  LCA was approved, if an applicant is currently performing or is able to perform the
                  essential functions of the position for the prospective employer remotely from outside
                  the United States, then this indicator is not present. To verify that an H-1B worker is
                  still needed by a petitioner, consular officers can either consider information provided
                  during the interview, information from the employer included in the petition




                  2. The applicant’s proposed job duties or position within the petitioning company
                  indicate the individual will provide significant and unique contributions to an employer
                  meeting a critical infrastructure need. Critical infrastructure sectors are chemical,
                  communications, dams, defense industrial base, emergency services, energy, financial
                  services, food and agriculture, government facilities, healthcare and public health,
                  information technology, nuclear reactors, transportation, and water systems.
                  Employment in a critical infrastructure sector alone is not sufficient; the consular officer
                  must also establish that the applicant holds one of the two types of positions noted
                  below:



                         a.) Senior level placement within the petitioning organization or job duties
                         reflecting performance of functions that are both unique and vital to the
                         management and success of the overall business enterprise; OR

                         b.) The applicant’s proposed job duties and specialized qualifications indicate
                         the individual will provide significant and unique contributions to the petitioning
                         company.



                  3. The wage rate paid to the H-1B applicant meaningfully exceeds the prevailing wage
                  rate (see Part F, Questions 10 and 11 of the LCA) by at least 15 percent. When an H-1B
                  applicant will receive a wage that meaningfully exceeds the prevailing wage, it suggests
                  that the employee fills an important business need where an U.S. worker is not
                  available. (See “KCC pre-screening support” below).



                  4. The H-1B applicant’s education, training and/or experience demonstrate unusual
                  expertise in the specialty occupation in which the applicant will be employed. For
                  example, an H-1B applicant with a doctorate or professional degree, or many years of
                  relevant work experience, may have such advanced expertise in the relevant occupation




UNCLASSIFIED                                                                                                         Page 3 of 9
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 60 of 278                                      000057




                      as to make it more likely that he or she will perform critically important work for the
                      petitioning employer.



                      5. Denial of the visa pursuant to P.P. 10052 will cause financial hardship to the U.S.
                      employer. The following examples, to be assessed based on information from the visa
                      application, are illustrative of what may constitute a financial hardship for an employer
                      if a visa is denied: the employer’s inability to meet financial or contractual obligations;
                      the employer’s inability to continue its business; or a delay or other impediment to the
                      employer’s ability to return to its pre-COVID-19 level of operations. Officers may
                      consider information provided during the interview or information from the employer
                      included in the petition application file in PIMS. Please note that consular officers must
                      NOT require any documentation from the petitioner in order to make this determination.
                      Consequently, consular officers may not often have sufficient information to determine
                      this indicator is met.



               5. (SBU) Applicants for H-2B Visas: Travel by H-2B applicants is in the national interest
               when necessary to facilitate the immediate and continued economic recovery of the United
               States. Consular officers may determine that an H-2B applicant falls into this category when
               TWO of the following three indicators are present:


                   A. The applicant was previously employed and trained by the petitioning U.S. employer.
                      The applicant must have previously worked for the petitioning U.S. employer under two
                      or more H-2B (named or unnamed) petitions. U.S. employers dedicate substantial
                      time and resources to training seasonal/temporary staff, and denying visas to the most
                      experienced returning workers may cause financial hardship to the U.S. business.



                   B. The applicant is traveling based on a TLC that reflects continued need for the worker.
                      TLCs approved by DOL during or after July 2020 are more likely to account for the
                      effects of the COVID-19 pandemic on the U.S. labor market and the petitioner’s
                      business, and therefore this indicator is only present for cases with a TLC approved
                      during or after July 2020 as there is an indication that the petitioner still has a need for
                      the H-2B worker. For TLCs approved by DOL before July 2020, this indicator is only
                      met if the consular officer is able to determine from the visa application the continuing
                      need of petitioned workers with the U.S. employer.




                   C. Denial of the visa pursuant to P.P. 10052 will cause financial hardship to the U.S.




UNCLASSIFIED                                                                                                             Page 4 of 9
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 61 of 278                                       000058




                        employer. The following examples, to be assessed based on information from the visa
                        application, are illustrative of what may constitute a financial hardship for an employer
                        if a visa is denied: the employer’s inability to meet financial or contractual obligations;
                        the employer’s inability to continue its business; or a delay or other impediment to the
                        employer’s ability to return to its pre-COVID-19 level of operations. Officers may
                        consider information provided during the interview or information from the employer
                        included in the petition application file in PIMS.




               6. (SBU) Applicants for L-1A Visas: Travel by L-1A applicants is in the national interest
               when the applicant falls within one of the following categories:


                   A.    Employers associated with the United States Government: Travel based on a request
                         from a U.S. government agency or entity to meet critical foreign policy objectives or
                         satisfy treaty or contractual obligations. An example of this would be supporting U.S.
                         military base construction or IT infrastructure.



                   B.    Applicants seeking to resume ongoing employment in the United States in the same
                         position with the same employer and visa classification. Forcing employers to replace
                         employees in this situation may cause undue financial hardship. For individual L-1A
                         applicants, consular officers can refer to Part II, Question 2 of the approved Form I-
                         129 to determine if the applicant is continuing in “previously approved employment
                         without change with the same employer.” (See “KCC support” below)



                   C.     Applicants travelling temporarily as a senior level executive or manager filling a
                         critical business need of an employer meeting a critical infrastructure need. Critical
                         infrastructure sectors include chemical, communications, dams, defense industrial
                         base, emergency services, energy, financial services, food and agriculture, government
                         facilities, healthcare and public health, information technology, nuclear reactors,
                         transportation, and water systems. The consular officer may determine that an L-1A
                         applicant falls into this category when at least two of the following three indicators are
                         present AND the applicant is not establishing a new office in the United States:



                                1. Will be a senior-level executive or manager;




UNCLASSIFIED                                                                                                              Page 5 of 9
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 62 of 278                                   000059




                              2. Has spent multiple years with the company overseas, indicating a substantial
                                 knowledge and expertise within the organization that can only be replicated
                                 by a new employee within the company following extensive training that
                                 would cause the employer financial hardship; OR

                              3. Will fill a critical business need for a company meeting a critical
                                 infrastructure need.



                   L-1A applicants seeking to establish a new office in the United States likely do NOT fall
                   into this category, unless two of the three criteria are met AND the new office will employ,
                   directly or indirectly, five or more U.S. workers.


               7. (SBU) Applicants for L-1B Visas: Travel by L-1B applicants is in the national interest when
               the applicant falls within one of the following categories:

                  A. Employers associated with the United States Government: Travel based on a request
                     from a U.S. government agency or entity to meet critical foreign policy objectives or
                     satisfy treaty or contractual obligations. An example of this would be supporting U.S.
                     military base construction or IT infrastructure.


                   B. Applicants seeking to resume ongoing employment in the United States in the same
                      position with the same employer and visa classification. Forcing employers to replace
                      employees in this situation may cause undue financial hardship. For individual L-1B
                      applicants, consular officers can refer to Part II, Question 2 of the approved Form I-129
                      to determine if the applicant is continuing in “previously approved employment without
                      change with the same employer.”



                   C. Applicants travelling temporarily as a technical expert or specialist meeting a critical
                      infrastructure need. The consular officer may determine that an L-1B applicant falls into
                      this category if all three of the following indicators are present:



                       1. The applicant’s proposed job duties and specialized knowledge indicate the
                          individual will provide significant and unique contributions to the petitioning
                          company;
                       2. The applicant’s specialized knowledge is specifically related to a critical
                          infrastructure need (Note: Unlike for H-1B and L-1A applicants, the position
                          must be related to a critical infrastructure need); AND




UNCLASSIFIED                                                                                                          Page 6 of 9
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 63 of 278                              000060




                      3. The applicant has spent multiple years with the company overseas, indicating a
                         substantial knowledge and expertise within the organization that can only be
                         replicated by a new employee within the company following extensive training that
                         would cause the employer financial hardship.


               8. (SBU)




               9. (SBU)


               10. (SBU)




               11. (SBU)




               12. (SBU)




UNCLASSIFIED                                                                                                     Page 7 of 9
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 64 of 278                                       000061




               13. (SBU) GSS and Post website language: CA/VO/F is developing cleared language for use
               on GSS websites as well as embassy/consulate public webpages. CA/VO/F will transmit this
               information to consular sections by email in the near future, but for now, consular sections
               should refrain from publicly posting any guidance included in this ALDAC. Please consult your
               CA/VO/F analyst for further questions.

               14. (SBU) Not all “National Interest” Exceptions are “Mission Critical”: Whether the
               applicant qualifies for a national exception is distinct from whether a particular case is “mission
               critical” as previously discussed (ref C). Per previous guidance (ref D), posts not in
               Diplomacy Strong Phase Three should NOT resume routine visa services, including
               adjudication of the visa classifications covered by the Assistant Secretary’s determination, and
               should follow the phased resumption guidance. However, consular managers may, in their
               discretion, determine that a specific H-1B, H-2, J, or L application that is likely to meet the
               terms of the Assistant Secretary’s determination for a national interest exception to P.P 10052 or
               another exception is also “mission critical.” An official determination of whether an applicant
               is eligible for a national interest exception can only be properly evaluated in the context of a
               visa adjudication; consular officers should not presume that an applicant is eligible for a
               national interest exception simply because a consular manager accepted the case as mission
               critical.

               15. (SBU) Clarification on how P.P. 10052 impacts individuals who have previously
               received NIVs in the suspended classifications: On June 29, 2020, the President issued a
               Proclamation on Amendment to Proclamation 10052, which provided that the suspension of
               entry, which generally bars visa issuance in the specified visa classifications, shall apply only to
               an alien who is outside of the United States on the effective date of the Proclamation (June 24,
               2020), and who “does not have a nonimmigrant visa, of any of the classifications specified in
               section 2 of this proclamation and pursuant to which the alien is seeking entry, that is valid on
               the effective date [June 24, 2020] of this proclamation,” or other official travel document other
               than a visa (such as a transportation letter, an appropriate boarding foil, or an advance parole
               document) that is valid on the effective date. This means that, absent eligibility for an
               exception, including an NIE, individuals outside the United States on June 24, with or without a
               valid visa, cannot be reissued a new visa in one of the suspended classifications. If an applicant
               outside of the United States had a valid H-1B, H-2B, J-1, L or derivative visa on June 24, they
               are not subject to PP 10052 for the purposes of seeking admission to the United State until the
               visa expires, at which point the applicant would become subject to the proclamation.
               Individuals who were in the United States on June 24 are not subject to the proclamation.

               16. (SBU) Consular sections should reach out to their VO/F analyst or the CA-VO-
               NIE@state.gov email with any questions.



                                                 SENSITIVE BUT UNCLASSIFIED

               Signature:                   Pompeo




UNCLASSIFIED                                                                                                              Page 8 of 9
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 65 of 278             000062




               Drafted By:           CA/VO:
               Cleared By:           CA:Brownlee, Ian G
                                     CA:
                                     CA:
                                     CA/VO:Ramotowski, Edward J
                                     CA/VO:
                                     CA/VO/F:
                                     CA/VO/F/ET:
                                     CA/VO/F/IE:
                                     CA/VO/L:
                                     CA/VO/L/A:
                                     CA/VO/L/R:
                                     CA/VO/DO/KCC:
                                     CA/VO/DO/KCC:
                                     CA/EX:
                                     CA/P:Ball,
                                     CA/FPP:
                                     L/CA:
                                     L/CA:
                                     M:
                                     AF/EX:
                                     EAP/EX:
                                     EUR-IO/EX/PMO:
                                     EUR/PGI:
                                     NEA-SCA/EX:
                                     WHA/EX:
                                     SES\
               Approved By:          CA:Risch, Carl C
               Released By:          CA_FO:
               XMT:                  BASRAH, AMCONSUL; CARACAS, AMEMBASSY; CHENGDU,
                                     AMCONSUL; SANAA, AMEMBASSY; ST PETERSBURG, AMCONSUL;
                                     VLADIVOSTOK, AMCONSUL; ALEXANDRIA, AMCONSUL

               Dissemination Rule:   Archive Copy


                                              UNCLASSIFIED
                                                  SBU




UNCLASSIFIED                                                                                    Page 9 of 9
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 66 of 278                                    000063




                                                      UNCLASSIFIED
                                                          SBU




               MRN:                         20 STATE 76312
               Date/DTG:                    Aug 07, 2020 / 070004Z AUG 20
               From:                        SECSTATE WASHDC
               Action:                      ALL DIPLOMATIC AND CONSULAR POSTS COLLECTIVE IMMEDIATE
               E.O.:                        13526
               TAGS:                        CMGT, CVIS
               Captions:                    SENSITIVE
               Reference:                   A) 20 STATE 61886
                                            B) 20 STATE 66820
                                            C) 20 STATE 62808
                                            D) 20 STATE 42180
                                            E) 20 STATE 65080
                                            F) 20 STATE 40968
               Correction Reason:           CORRECTED COPY: Corrected Copy. Please see the addition of
                                            paragraph 16.
               Subject:                     FURTHER IMPLEMENTATION PROCEDURES AND GUIDANCE FOR
                                            P. P. 10052 SUSPENDING ENTRY OF IMMIGRANTS AND
                                            NONIMMIGRANTS WHO PRESENT RISK TO THE U.S. LABOR
                                            MARKET DURING THE ECONOMIC RECOVERY FOLLOWING THE
                                            COVID-19 OUTBREAK (NATIONAL INTEREST EXCEPTIONS)


               1. (SBU) SUMMARY: On May 6, 2020, the Secretary of State delegated to the Assistant
               Secretary for Consular Affairs the authority under P.P. 10014 to determine that an alien’s entry
               into the United States would be in the national interest under that P.P. and its successor
               proclamations, including Presidential Proclamation (P.P.) 10052 (Labor Market P.P.s).
               Effective immediately, the Assistant Secretary has determined that Consular Section Chiefs (or
               those acting as Consular Section Chief in an official capacity due to the extended absence of the
               Consular Section Chief) may approve a national interest exception for certain nonimmigrant
               visa applications subject to the P.P. 10052 suspension upon concluding that the applicant’s
               travel falls within the scope of one of the categories described in paragraph 3, as described
               below. END SUMMARY.

               2. (U) Background: Presidential Proclamations (P.P.) 10014 and 10052 suspend the entry of
               certain persons who pose a risk of displacing and disadvantaging United States workers during
               the current economic recovery. These actions were based on the President’s determinations that
               unrestricted entry of certain aliens as nonimmigrants and immigrants would be detrimental to
               the interests of the United States (REF A). Section 3 of P.P. 10052 excepts a range of
               individuals from visa and entry restrictions, including aliens whose travel would be in the
               national interest, as determined by the Secretary of State, the Secretary of Homeland Security
               (DHS), or their designees. On May 6, the Secretary of State delegated to the Assistant Secretary




UNCLASSIFIED                                                                                                         Page 1 of 10
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 67 of 278                                      000064




               for Consular Affairs the authority to except individuals whose travel is in the U.S. national
               interest. Following consultation with DHS and the Department of Labor (DOL), the Assistant
               Secretary authorized consular section chiefs to approve national interest exceptions under PP
               10052 to applicants whose travel falls within one of the categories described in the Assistant
               Secretary’s determination. See REF B. REF B also advised consular officers that “[f]urther
               guidance expanding on who may also qualify for a national exception will be transmitted by
               SEPTEL.” Following further consultation with DOL and DHS, the Assistant Secretary has
               determined that temporary travel by nonimmigrants in the following additional categories is in
               the national interest.


               3. (SBU) National Interest Exceptions-Nonimmigrants: P.P. 10052 provides an exception for
               “any alien whose entry would be in the national interest as determined by the Secretary of State,
               the Secretary of Homeland Security, or their respective designees.” Sec. 3(b)(iv). The
               proclamation separately notes that “[t]he consular officer shall determine in his or her
               discretion, whether a nonimmigrant has established his or her eligibility” for an exception to this
               proclamation, including a national interest exception. The below framework, supplementing
               and NOT replacing initial guidance (REF B), identifies categories of visa applicants who
               should, at this time, also be considered for a national interest exception based on the Assistant
               Secretary’s determinations. These determinations are consistent with an interagency Agreement
               in Principle, regarding the use of the national interest exception authority, coordinated by the
               White House with the Departments of State, Labor, and Homeland Security.


               4. (SBU) Applicants for H-1B Visas: Travel by H-1B applicants is in the national interest when
               the applicant falls within one of the following categories:

                   A. (SBU) Applicants seeking to resume ongoing employment in the United States in the
                      same position with the same employer and visa classification. Forcing employers to
                      replace employees in this situation may cause financial hardship. Consular officers can
                      refer to Part II, Question 2 of the approved Form I-129 to determine if the applicant is
                      continuing in “previously approved employment without change with the same
                      employer.” (See also KCC pre-screening support, paragraph 4)



                   B. (SBU) Technical specialists, senior level managers, and other workers whose travel is
                      necessary to facilitate the immediate and continued economic recovery of the United
                      States. Consular officers may determine that an H-1B applicant falls into this category
                      when at least two of the following five indicators are present:



                      1. The petitioning employer has a continued need for the services or labor to be
                      performed by the H-1B nonimmigrant in the United States. Labor Condition
                      Applications (LCAs) approved by DOL during or after July 2020 are more likely to
                      account for the effects of the COVID-19 pandemic on the U.S. labor market and the




UNCLASSIFIED                                                                                                           Page 2 of 10
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 68 of 278                                  000065




                  petitioner’s business; therefore, this indicator is only present for cases with an LCA
                  approved during or after July 2020 as there is an indication that the petitioner still has a
                  need for the H-1B worker. For LCAs approved by DOL before July 2020, this indicator
                  is only met if the consular officer is able to determine from the visa application the
                  continuing need of petitioned workers with the U.S. employer. Regardless of when the
                  LCA was approved, if an applicant is currently performing or is able to perform the
                  essential functions of the position for the prospective employer remotely from outside
                  the United States, then this indicator is not present. To verify that an H-1B worker is
                  still needed by a petitioner, consular officers can either consider information provided
                  during the interview, information from the employer included in the petition or, if fraud
                  is suspected, request KCC to conduct a verification (see KCC support). KCC will then
                  verify with the employer whether the information provided on the LCA and I-129
                  petition is accurate.



                  2. The applicant’s proposed job duties or position within the petitioning company
                  indicate the individual will provide significant and unique contributions to an employer
                  meeting a critical infrastructure need. Critical infrastructure sectors are chemical,
                  communications, dams, defense industrial base, emergency services, energy, financial
                  services, food and agriculture, government facilities, healthcare and public health,
                  information technology, nuclear reactors, transportation, and water systems.
                  Employment in a critical infrastructure sector alone is not sufficient; the consular officer
                  must also establish that the applicant holds one of the two types of positions noted
                  below:



                         a.) Senior level placement within the petitioning organization or job duties
                         reflecting performance of functions that are both unique and vital to the
                         management and success of the overall business enterprise; OR

                         b.) The applicant’s proposed job duties and specialized qualifications indicate
                         the individual will provide significant and unique contributions to the petitioning
                         company.



                  3. The wage rate paid to the H-1B applicant meaningfully exceeds the prevailing wage
                  rate (see Part F, Questions 10 and 11 of the LCA) by at least 15 percent. When an H-1B
                  applicant will receive a wage that meaningfully exceeds the prevailing wage, it suggests
                  that the employee fills an important business need where an U.S. worker is not
                  available. (See “KCC pre-screening support” below).



                  4. The H-1B applicant’s education, training and/or experience demonstrate unusual
                  expertise in the specialty occupation in which the applicant will be employed. For




UNCLASSIFIED                                                                                                       Page 3 of 10
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 69 of 278                                  000066




                  example, an H-1B applicant with a doctorate or professional degree, or many years of
                  relevant work experience, may have such advanced expertise in the relevant occupation
                  as to make it more likely that he or she will perform critically important work for the
                  petitioning employer.



                  5. Denial of the visa pursuant to P.P. 10052 will cause financial hardship to the U.S.
                  employer. The following examples, to be assessed based on information from the visa
                  application, are illustrative of what may constitute a financial hardship for an employer
                  if a visa is denied: the employer’s inability to meet financial or contractual obligations;
                  the employer’s inability to continue its business; or a delay or other impediment to the
                  employer’s ability to return to its pre-COVID-19 level of operations. Officers may
                  consider information provided during the interview or information from the employer
                  included in the petition application file in PIMS. Please note that consular officers must
                  NOT require any documentation from the petitioner in order to make this determination.
                  Consequently, consular officers may not often have sufficient information to determine
                  this indicator is met.



                  5. (SBU) Applicants for H-2B Visas: Travel by H-2B applicants is in the national
                  interest when necessary to facilitate the immediate and continued economic recovery of
                  the United States. Consular officers may determine that an H-2B applicant falls into this
                  category when TWO of the following three indicators are present:



                  A. The applicant was previously employed and trained by the petitioning U.S.
                  employer. The applicant must have previously worked for the petitioning U.S.
                  employer under two or more H-2B (named or unnamed) petitions. U.S. employers
                  dedicate substantial time and resources to training seasonal/temporary staff, and
                  denying visas to the most experienced returning workers may cause financial hardship
                  to the U.S. business.



                  B. The applicant is traveling based on a TLC that reflects continued need for the
                  worker. TLCs approved by DOL during or after July 2020 are more likely to account
                  for the effects of the COVID-19 pandemic on the U.S. labor market and the petitioner’s
                  business, and therefore this indicator is only present for cases with a TLC approved
                  during or after July 2020 as there is an indication that the petitioner still has a need for
                  the H-2B worker. For TLCs approved by DOL before July 2020, this indicator is only
                  met if the consular officer is able to determine from the visa application the continuing
                  need of petitioned workers with the U.S. employer. In considering this indicator,
                  consular officers should review the KCC-entered CEAC notes, as mentioned in previous
                  guidance (ref E).




UNCLASSIFIED                                                                                                       Page 4 of 10
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 70 of 278                                      000067




                      C. Denial of the visa pursuant to P.P. 10052 will cause financial hardship to the U.S.
                      employer. The following examples, to be assessed based on information from the visa
                      application, are illustrative of what may constitute a financial hardship for an employer
                      if a visa is denied: the employer’s inability to meet financial or contractual obligations;
                      the employer’s inability to continue its business; or a delay or other impediment to the
                      employer’s ability to return to its pre-COVID-19 level of operations. Officers may
                      consider information provided during the interview or information from the employer
                      included in the petition application file in PIMS. Please note that consular officers must
                      NOT require any documentation from the petitioner in order to make this
                      determination. Consequently, consular officers may not often have sufficient
                      information to determine this indicator is met.



               6. (SBU) Applicants for L-1A Visas: Travel by L-1A applicants is in the national interest
               when the applicant falls within one of the following categories:


                        A. Employers associated with the United States Government: Travel based on a
                        request from a U.S. government agency or entity to meet critical foreign policy
                        objectives or satisfy treaty or contractual obligations. An example of this would be
                        supporting U.S. military base construction or IT infrastructure.



                        B. Applicants seeking to resume ongoing employment in the United States in the
                        same position with the same employer and visa classification. Forcing employers to
                        replace employees in this situation may cause undue financial hardship. For individual
                        L-1A applicants, consular officers can refer to Part II, Question 2 of the approved
                        Form I-129 to determine if the applicant is continuing in “previously approved
                        employment without change with the same employer.” (See “KCC support” below)


                        C. Applicants travelling temporarily as a senior level executive or manager filling a
                        critical business need of an employer meeting a critical infrastructure need. Critical
                        infrastructure sectors include chemical, communications, dams, defense industrial
                        base, emergency services, energy, financial services, food and agriculture, government
                        facilities, healthcare and public health, information technology, nuclear reactors,
                        transportation, and water systems. The consular officer may determine that an L-1A
                        applicant falls into this category when at least two of the following three indicators are
                        present AND the applicant is not establishing a new office in the United States:




UNCLASSIFIED                                                                                                           Page 5 of 10
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 71 of 278                                   000068




                                  1. Will be a senior-level executive or manager;

                                  2. Has spent multiple years with the company overseas, indicating a
                                  substantial knowledge and expertise within the organization that can only be
                                  replicated by a new employee within the company following extensive
                                  training that would cause the employer financial hardship; OR

                                  3. Will fill a critical business need for a company meeting a critical
                                  infrastructure
                                  need.



                   L-1A applicants seeking to establish a new office in the United States likely do NOT fall
                   into this category, unless two of the three criteria are met AND the new office will employ,
                   directly or indirectly, five or more U.S. workers.


               7. (SBU) Applicants for L-1B Visas: Travel by L-1B applicants is in the national interest when
               the applicant falls within one of the following categories:

                  A. Employers associated with the United States Government: Travel based on a request
                     from a U.S. government agency or entity to meet critical foreign policy objectives or
                     satisfy treaty or contractual obligations. An example of this would be supporting U.S.
                     military base construction or IT infrastructure.

                   B. Applicants seeking to resume ongoing employment in the United States in the same
                      position with the same employer and visa classification. Forcing employers to replace
                      employees in this situation may cause undue financial hardship. For individual L-1B
                      applicants, consular officers can refer to Part II, Question 2 of the approved Form I-129
                      to determine if the applicant is continuing in “previously approved employment without
                      change with the same employer.” Consular officers can either confirm this through
                      reviewing PCQS CLAIMS III or reviewing a note entered by KCC in the CEAC.

                   C. Applicants travelling temporarily as a technical expert or specialist meeting a critical
                      infrastructure need. The consular officer may determine that an L-1B applicant falls into
                      this category if all three of the following indicators are present:



                       1. The applicant’s proposed job duties and specialized knowledge indicate the
                          individual will provide significant and unique contributions to the petitioning
                          company;
                       2. The applicant’s specialized knowledge is specifically related to a critical
                          infrastructure need (Note: Unlike for H-1B and L-1A applicants, the position




UNCLASSIFIED                                                                                                        Page 6 of 10
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 72 of 278                                       000069




                          must be related to a critical infrastructure need); AND
                       3. The applicant has spent multiple years with the company overseas, indicating a
                          substantial knowledge and expertise within the organization that can only be
                          replicated by a new employee within the company following extensive training that
                          would cause the employer financial hardship.

               8. (SBU) KCC Support: KCC, as part of its routine pre-screening, will also review the petition
               and LCAs (for H-1B cases) and enter notes in the CEAC DS-160 to assist officers in
               determining whether an applicant might benefit from an exception. KCC provides this service
               for consular officers as a way to consolidate certain information in one convenient location to
               streamline processing; officers at post remain the finders of fact in visa adjudications. KCC
               CEAC notes for H-1B cases will detail: the date of LCA approval; comparison of “prevailing
               wage” vs the offered salary; and whether the applicant is returning to the same employer. A
               sample H-1B note would be: LCA Approval Date = 07JUL2020; Offered wage = 29% over
               prevailing; Returning worker, SAME EMPLOYER. KCC notes for L-1A cases will only note if
               the applicant is returning to the same employer. A sample L-1A note would be: NEW
               EMPLOYMENT – NOT RETURNING WORKER FOR SAME EMPLOYER.

               9. (SBU) Pre-screening notes will only be entered for H-1B and individual L-1s. Blanket L
               applications will not undergo KCC pre-screening.

               10. (SBU) In order to verify a continuing need for a petitioned worker, consular staff may
               consider information provided during the interview or information from the employer included
               in the petition file in PIMS as they would in any normal adjudication. As per usual practice, if
               fraud is suspected, consular officers may also request KCC conduct such a verification by
               transferring ECAS cases to DOS/CA/VO/DO/KCC. Consular sections should only submit a
               verification request to KCC if this indicator is determinative in leading to an exception (i.e., the
               applicant is eligible for the visa and will qualify for an NIE if this indicator is present). Given
               the likely volume of requests, and the impact of COVID-19 on KCC operations, delays in
               responses should be expected.

               11. (SBU) Consular officers can also identify applicants resuming ongoing employment by
               viewing USCIS adjudications in the PCQS portal in the CCD. Select CLAIMS 3 and after
               entering the relevant petitioner number locate “Petition C6 Chg. In Employment and other is
               Y.” If the letter Y is NOT entered next to this field then the worker is returning to the same
               employer.

               12. (SBU) Consular Section Chiefs are responsible for establishing and documenting a process
               under which they will assess whether an individual’s travel falls within the scope of the
               Assistant Secretary’s determination relating to travel in the U.S. national interest. Case notes
               should clearly state the criteria that was met for the applicant to be covered by the Assistant
               Secretary’s national interest determination. A Visa Referral or Priority Appointment request
               (PAR) may be useful in flagging urgent travel for a visa applicant but is insufficient on its own
               to establish that a case is covered by the Assistant Secretary’s national interest determination.
               All other FAM guidance regarding the referral process still applies. Guidance on entering




UNCLASSIFIED                                                                                                            Page 7 of 10
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 73 of 278                                       000070




               required CLASS Lookouts has been previously provided (See paragraph 12 of REF C).

               13. (SBU) GSS and Post website language: CA/VO/F is developing cleared language for use
               on GSS websites as well as embassy/consulate public webpages. CA/VO/F will transmit this
               information to consular sections by email in the near future, but for now, consular sections
               should refrain from publicly posting any guidance included in this ALDAC. Please consult your
               CA/VO/F analyst for further questions.

               14. (SBU) Not all “National Interest” Exceptions are “Mission Critical”: Whether the
               applicant qualifies for a national exception is distinct from whether a particular case is “mission
               critical” as previously discussed (ref C). Per previous guidance (ref D), posts not in
               Diplomacy Strong Phase Three should NOT resume routine visa services, including
               adjudication of the visa classifications covered by the Assistant Secretary’s determination, and
               should follow the phased resumption guidance. However, consular managers may, in their
               discretion, determine that a specific H-1B, H-2, J, or L application that is likely to meet the
               terms of the Assistant Secretary’s determination for a national interest exception to P.P 10052 or
               another exception is also “mission critical.” An official determination of whether an applicant
               is eligible for a national interest exception can only be properly evaluated in the context of a
               visa adjudication; consular officers should not presume that an applicant is eligible for a
               national interest exception simply because a consular manager accepted the case as mission
               critical.

               15. (SBU) Clarification on how P.P. 10052 impacts individuals who have previously
               received NIVs in the suspended classifications: On June 29, 2020, the President issued a
               Proclamation on Amendment to Proclamation 10052, which provided that the suspension of
               entry, which generally bars visa issuance in the specified visa classifications, shall apply only to
               an alien who is outside of the United States on the effective date of the Proclamation (June 24,
               2020), and who “does not have a nonimmigrant visa, of any of the classifications specified in
               section 2 of this proclamation and pursuant to which the alien is seeking entry, that is valid on
               the effective date [June 24, 2020] of this proclamation,” or other official travel document other
               than a visa (such as a transportation letter, an appropriate boarding foil, or an advance parole
               document) that is valid on the effective date. This means that, absent eligibility for an
               exception, including an NIE, individuals outside the United States on June 24, with or without a
               valid visa, cannot be reissued a new visa in one of the suspended classifications. If an applicant
               outside of the United States had a valid H-1B, H-2B, J-1, L or derivative visa on June 24, they
               are not subject to PP 10052 for the purposes of seeking admission to the United State until the
               visa expires, at which point the applicant would become subject to the proclamation.
               Individuals who were in the United States on June 24 are not subject to the proclamation.
               16.(SBU) Individuals Subject to Multiple Suspensions: Individuals who qualify for a national
               interest exception to P.P. 10052 under criteria discussed in this cable should also be considered
               as qualifying for national interest exceptions under Presidential Proclamations 9984 (China),
               9992 (Iran), 9993 (Schengen), 9996 (United Kingdom/Ireland), and 10041 (Brazil) should the
               traveler be subject to the provisions of such regional proclamations. Travelers who do not
               qualify for a national interest exception under the criteria in this cable must qualify for an NIE
               for the regional PPs via the guidance in 20 State 49966 or 20 State 66326. Please list all P.P.s
               that apply to an individual in case notes and in the NIE1 CLASS lookout.




UNCLASSIFIED                                                                                                            Page 8 of 10
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 74 of 278                  000071




               17.(SBU) Consular sections should reach out to their VO/F analyst or the CA-VO-
               NIE@state.gov email with any questions.




                                              SENSITIVE BUT UNCLASSIFIED

               Signature:                 Pompeo

               Drafted By:                CA/VO:
               Cleared By:                CA:Brownlee, Ian G
                                          CA:
                                          CA:
                                          CA/VO:Ramotowski, Edward J
                                          CA/VO:
                                          CA/VO/F:
                                          CA/VO/F/ET:
                                          CA/VO/F/IE:
                                          CA/VO/L:
                                          CA/VO/L/A:
                                          CA/VO/L/R:
                                          CA/VO/DO/KCC:
                                          CA/VO/DO/KCC:
                                          CA/EX:
                                          CA/P:
                                          CA/FPP:
                                          L/CA:
                                          L/CA:
                                          M:
                                          AF/EX:
                                          EAP/EX:
                                          EUR-IO/EX/PMO:
                                          EUR/PGI:
                                          NEA-SCA/EX:
                                          WHA/EX:
                                          SES\
               Approved By:               CA:Risch, Carl C
               Released By:               DOM CA_FO:
               XMT:                       BASRAH, AMCONSUL; CARACAS, AMEMBASSY; CHENGDU,
                                          AMCONSUL; SANAA, AMEMBASSY; ST PETERSBURG, AMCONSUL;
                                          VLADIVOSTOK, AMCONSUL; ALEXANDRIA, AMCONSUL

               Dissemination Rule:        Archive Copy


                                                    UNCLASSIFIED




UNCLASSIFIED                                                                                       Page 9 of 10
UNCLASSIFIED Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 75 of 278   000072




                                            SBU




UNCLASSIFIED                                                                        Page 10 of 10
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 76 of 278   000073
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 77 of 278   000074
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 78 of 278   000075
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 79 of 278   000076
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 80 of 278   000077
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 81 of 278   000078
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 82 of 278   000079
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 83 of 278   000080
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 84 of 278   000081
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 85 of 278   000082
      Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 86 of 278                     000083




ACTION ADDRESSES: ROUTINE ALDAC

CAPTIONS: SENSITIVE BUT UNCLASSIFIED

TAGS: CMGT, CVIS

REFERENCE: A) 20 STATE 22420
   B) 20 STATE 27936
   C) 20 STATE 28420
   D) 20 STATE 30920
   E) 20 STATE 34630
   F) 20 STATE 37592

SUBJECT: PRESIDENTIAL PROCLAMATION SUSPENDING ENTRY OF IMMIGRANTS
WHO PRESENT RISK TO THE U.S. LABOR MARKET DURING THE ECONOMIC
RECOVERY FOLLOWING THE COVID-19 OUTBREAK

1. (U) SUMMARY: On April 22, 2020, the President issued a Presidential Proclamation (P.P.)
titled “Suspending Entry of Immigrants Who Present Risk to the U.S. Labor Market During the
Economic Recovery Following the COVID-19 Outbreak.” This P.P. is effective at 11:59 p.m.
EDT on April 23, 2020 and expires in 60 days, unless continued by the President. The earlier
COVID-19-related proclamations, P.P.s 9984, 9992, 9993, and 9996, as well as the COVID-19-
related guidance set forth in Refs A through F, remain in effect, subject to the additional
guidance below. All posts and AIT have already suspended routine nonimmigrant and
immigrant visa services due to the COVID-19 pandemic, but continue to provide mission-critical
and emergency visa services. Posts should continue to provide mission-critical and emergency
visa services for applicants meeting the exception criteria to the COVID-19 P.P.s, including this
new P.P., to the extent they are able, subject to local conditions and restrictions. Providing
emergency services to U.S. citizens remains the top priority for consular sections. END
SUMMARY.

2. (U) The President issued this P.P. pursuant to his authority under sections 212(f) and 215(a)
of the Immigration and Nationality Act (INA) and other authorities, to suspend the entry into the
United States of aliens as immigrants, except those set forth in paragraph 3 below, for 60
days. This suspension and limitation on entry only applies to aliens who: (a) are outside the
United States on April 23, 2020; (b) do not possess an immigrant visa that is valid on April 23,
2020; and (c) do not have an official travel document other than a visa (such as a transportation
letter, boarding foil, or advance parole document) that is valid on April 23, 2020 or issued on any
date thereafter that permits him or her to travel to the United States and seek entry or
admission. The effective date of the new proclamation is 11:59 p.m., Eastern Daylight Time,
April 23, 2020. This proclamation will expire on June 22, 2020, 60 days from its effective date
of April 23, 2020, unless continued by the President.

3. (U) Under this proclamation, in addition to the carve-outs for aliens in the United States or
possessing a valid immigrant visa or other travel document on the effective date, as described in
paragraph 2, the suspension of entry also does not apply to:




                                  SENSITIVE BUT UNCLASSIFIED
      Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 87 of 278                      000084




       a. Any lawful permanent resident of the United States;
       b. Any alien seeking to enter the United States: on an immigrant visa as a physician,
          nurse, or other healthcare professional; to perform medical research or other research
          intended to combat the spread of COVID-19; or to perform work essential to
          combating, recovering from, or otherwise alleviating the effects of the COVID-19
          outbreak, as determined by the Secretary of State, the Secretary of Homeland
          Security, or their respective designees; and any spouse and unmarried children under
          21 years old of any such alien who are accompanying or following to join the alien;
       c. Any alien applying for a visa to enter the United States pursuant to the EB-5
          Immigrant Investor Program;
       d. Any alien who is the spouse of a U.S. citizen;
       e. Any alien who is under 21 years old and is the child of a U.S. citizen, or who is a
          prospective adoptee seeking to enter the United States pursuant to the IR-4 or IH-4
          visa classifications;
       f. Any alien whose entry would further important U.S. law enforcement objectives, as
          determined by the Secretary of State, the Secretary of Homeland Security, or their
          respective designees, based on a recommendation of the Attorney General or his
          designee;
       g. Any member of the U.S. Armed Forces and any spouse and children of a member of
          the U.S. Armed Forces;
       h. Any alien seeking to enter the United States pursuant to a Special Immigrant Visa in
          the SI or SQ classification, subject to such conditions as the Secretary of State may
          impose, and any spouse and children of any such individual; or
       i. Any alien whose entry would be in the national interest, as determined by the
          Secretary of State, the Secretary of Homeland Security, or their respective designees.

4. (SBU) When issuing a visa pursuant to an exception listed above, please thoroughly
document which exception applies to the applicant in your case notes. Visas should be annotated
to state, “Exception under PP on Risk to Labor Market.” Exceptions listed in paragraph 3 sub-
paragraphs a, c, d, e, and h are self-evident based on the immigrant visa category – in those
cases, normal case notes (and above annotation) will suffice. For the exception listed in
paragraph 3.g., officers should indicate in the case note the applicant’s military status.

5. (SBU) Paragraph 3.b., above, describes the exception covering aliens applying for immigrant
visas as physicians, nurses, and other healthcare professionals, or to perform medical research or
other research intended to combat the spread of COVID-19. You may determine eligibility for
those exceptions based on the DHS-approved petition and any other relevant information in the
visa application, as well as information elicited during the visa interview, which constitutes part
of the application. You may consult with consular managers at post as needed when assessing
eligibility for such exceptions, including to ensure consistency in determinations.

6. (SBU) Paragraph 3.b., above, also describes the exception for aliens who would “perform
work essential to combating, recovering from, or otherwise alleviating the effects of the COVID-
19 outbreak.” Determinations under this aspect of the exception require Department approval. If




                                  SENSITIVE BUT UNCLASSIFIED
      Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 88 of 278                       000085




you believe an immigrant visa applicant may be eligible for this exception, you must follow the
following procedure:

       a. The adjudicating officer identifies a case that appears to fall within this section and
           gains consular manager concurrence.
       b. The consular section sends information about the applicant’s case, including a detailed
           explanation of the work the applicant intends to perform and relevant qualifications,
           to CA-VO-F-IE@state.gov.
       c. Post, in conjunction with the VO/F analyst, drafts and submits a memorandum and
           transmittal letter to the Secretary’s designee to approve the exception.
       d. VO/F notifies post of the Secretary’s or his designee’s decision regarding the
           exception.
       e. If the exception request is approved, post issues the visa and annotates it per the
           instructions in paragraph 4.

7. (SBU) The national interest (i) and law enforcement (f) exceptions must be determined by the
Secretary of State, Secretary of Homeland Security, or their respective designee. If you believe
an immigrant visa applicant is covered by this P.P., the applicant’s travel to the United States
would be in the national interest or would further important U.S. law enforcement objectives,
and the applicant cannot wait until the expiration of the P.P. before traveling to the United States,
you must follow the following procedure:

       a. The adjudicating officer, normally with input from USG counterparts, identifies a
           case in which a national interest or law enforcement exception may apply and gains
           consular manager concurrence.
       b. The consular section sends information about the applicant’s case, including the
           purpose of travel, itinerary, and justification, to CA-VO-F-IE@state.gov.
       c. Post, in conjunction with the VO/F analyst, drafts and submits a memorandum and
           transmittal letter to the Secretary’s designee to approve the exception, with
           concurrence from the regional bureau as warranted – and in the case of a law
           enforcement exception, with the recommendation of the Attorney General or his
           designee.
       d. VO/F notifies post of the Secretary’s or his designee’s decision regarding the
           exception.
       e. If the exception request is approved, post issues the visa and annotates it per the
           instructions in paragraph 4.

8. (SBU) Requests for the national interest and law enforcement exceptions are expected to be
rare, and the process may take several days. Due to the temporary nature of the proclamation, it
is expected that applicants who are eligible for national interest and law enforcement exceptions
will have an urgent need for travel. Any travelers should be aware that they may be subject to a
14-day quarantine upon arrival in the United States. Examples of possible national interest
exceptions include medical emergencies, age-out cases where the beneficiary subject to aging
out is the principal applicant or accompanying or following to join a principal applicant who falls
under an exception to this P.P., SE SIVs, or other cases where urgent travel is necessary and the
immigrant visa is otherwise issuable.




                                  SENSITIVE BUT UNCLASSIFIED
      Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 89 of 278                        000086




9. (SBU) Posts and AIT may continue to adjudicate immigrant visa 221(g) cases and
            and issue the associated visas, for applicants who are covered by an exception to this
P.P. as resources allow. In addition, posts and AIT may issue replacement visas for applicants
possessing a valid immigrant visa on April 23, 2020 who will be or were unable to use that
immigrant visa during its validity period because of the COVID-19 outbreak, in accordance with
the guidance in 9 FAM 504.10-5.

10. (SBU) Appointment Scheduling: Due to the worldwide suspension in routine visa services
announced in mid-March (REF D), NVC and KCC have already suspended transmission to posts
of most immigrant and diversity visa cases. Scheduling of any appointments by NVC or KCC
will resume only when a post is authorized to resume routine services. Posts may continue to
schedule mission critical and emergency immigrant visa interviews as resources allow and as
described in REF D, but should applicants not qualify for an exception under the Proclamation,
including in the national interest, post should refuse the case pursuant to INA 212(f) using
refusal code            Once the proclamation is no longer in effect, an applicant refused under
          may be considered for reconsideration of the refusal; if the case is reconsidered within
one year of the           refusal, the applicant is not required to file a new visa application or pay
new fees. As the            refusal code is not yet in CLASS, posts should contact VO/F/IE if it
has a case scheduled for interview while the code is not available. VO will inform posts by
email when the code is available in CLASS. NVC will continue to process mission-critical
cases, such as adoption and age-out cases, for action at post as resources are available. Mission
critical cases, such as age-outs, that do not already fall under an explicit exception may be
considered on a case-by-case basis under the national interest exception. GSS vendors at
supported posts will continue to provide immigrant visa services, including collecting fees,
website support, and call center services. Posts and AIT should also review expedited
appointment requests through their GSS system and public email and determine whether a case
meets one of the exceptions set forth in this new P.P. and the prior COVID-19-related P.P.s.
Posts and AIT may contact their NVC liaison at NVCPost@state.gov to make adjustments to
NVC expedite and scheduling procedures as needed.

11. (SBU) Posts and AIT should not pursue revocations for individuals who have already been
issued immigrant visas and are planning to travel to the United States before June 22, 2020, as
aliens who already have an immigrant visa or other official travel document valid on April 23,
2020 are not subject to this suspension on entry.

12. (SBU) Nonimmigrant Visas: This P.P. does not suspend the entry of aliens as
nonimmigrants, which includes K visa holders, nor does it suspend the entry of lawful permanent
residents, which includes SB-1 applicants, nor temporary agricultural workers, which includes
H2A visa holders. However, within 30 days of April 23, 2020, the Secretary of Labor and
Secretary of Homeland Security, in consultation with the Secretary of State, will review
nonimmigrant programs and recommend other measures appropriate to stimulate the U.S.
economy and ensure the prioritization, hiring, and employment of U.S. workers. If there are any
changes that affect nonimmigrant visas, the Visa Office will provide further guidance.




                                   SENSITIVE BUT UNCLASSIFIED
      Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 90 of 278                    000087




13. (SBU) Posts with questions regarding this guidance should contact their post liaison officer
in VO/F.




                                 SENSITIVE BUT UNCLASSIFIED
     Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 91 of 278   000088




Approved: Carl C. Risch               (CCR)

Drafted CA/VO/F –

Cleared:
       CA:                            (OK)
       CA:                            (OK)
       CA/VO – Edward J. Ramotowski   (OK)
       CA/VO:                         (OK)
       CA/VO/F:                       (OK)
       CA/VO/F:                       (OK)
       CA/VO/L:                       (OK)
       CA/VO/DO:                      (OK)
       CA/VO/DO/NVC:                  (OK)
       L/CA:                          (OK)
       CA/P:                          (OK)
       CA/P:                          (OK)
       CA/EX:                         (OK)
       CA/EX:                         (OK)
       M:                             (OK)
       P:                             (OK)
       D:                             (OK)
       GPA:                           (OK)
       R:                             (OK)
       AF/EX:                         (OK)
       EAP/EX:                        (OK)
       EUR-IO/EX:                     (OK)
       NEA-SCA/EX:                    (OK)
       WHA/EX:                        (OK)
       CGRCU:                         (Info)




                            SENSITIVE BUT UNCLASSIFIED
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 92 of 278   000089
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 93 of 278   000090
     Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 94 of 278                  000091




ALDAC: IMPLEMENTATION PROCEDURES AND GUIDANCE FOR
PRESIDENTIAL PROCLAMATION 10052 SUSPENDING ENTRY OF IMMIGRANTS
AND NONIMMIGRANTS WHO PRESENT RISK TO THE U.S. LABOR MARKET
DURING THE ECONOMIC RECOVERY FOLLOWING THE COVID-19 OUTBREAK

E.O.:                      13526
TAGS:                      CMGT, CVIS
Captions:                  SENSITIVE
Reference:                 A) 20 STATE 41350
                           B) 20 STATE 22420
                           C) 20 STATE 27936
                           D) 20 STATE 28420
                           E) 20 STATE 30920
                           F) 20 STATE 34630
                           G) 20 STATE 37592
                           H) 20 STATE 49966
                           I)) 20 STATE 40968

Subject:                   IMPLEMENTATION PROCEDURES AND GUIDANCE FOR
                           PRESIDENTIAL PROCLAMATION 10052 SUSPENDING
                           ENTRY OF ALIENS WHO PRESENT A RISK TO THE U.S.
                           LABOR MARKET FOLLOWING THE CORONAVIRUS
                           OUTBREAK

1. (U) SUMMARY: On June 22, 2020, the President issued Presidential Proclamation 10052
(P.P. 10052) titled “Suspension of Entry of Aliens Who Present A Risk to the U.S. Labor
Market Following the Coronavirus Outbreak.” P.P. 10052 extended the suspension of entry for
certain immigrant visa (IV) categories previously suspended under Presidential Proclamation
10014, see Ref A, until December 31, 2020. The guidance provided in Ref A remains in effect
and is supplemented by IV-specific guidance included in this cable. The provisions of P.P.
10052 related to nonimmigrant (NIV) categories became effective at 12:01 a.m. EDT on June
24, 2020, and expire on December 31, 2020, unless continued by the President. This P.P.
effectively suspends issuance of certain H-1B, H-2B, J (for certain categories within the
Exchange Visitor Program), and L NIVs. No valid visas will be revoked under the
proclamation. The earlier COVID-19-related proclamations, P.P.s 9984, 9992, 9993, and 9996
related to suspension of entry of individuals who were physically present in certain foreign
jurisdictions with significant COVID-19 outbreaks, as well as the COVID-19-related guidance
set forth in Refs B through H, remain in effect, subject to the additional guidance below. All
posts and AIT have already suspended routine NIV and IV services due to the COVID-19
pandemic, but continue to provide mission-critical and emergency visa services. Posts should
continue to provide mission-critical and emergency visa services for applicants meeting the
exception criteria to the COVID-19 P.P.s, including this new P.P., to the extent they are able
under conditions and restrictions. Providing emergency services to U.S. citizens remains the
top priority for consular sections. END SUMMARY.




                                SENSITIVE BUT UNCLASSIFIED
      Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 95 of 278                      000092




2. (U) Immigrant Visas Applicants: On April 22, 2020, the President issued P.P. 10014
pursuant to his authority under sections 212(f) and 215(a) of the Immigration and Nationality
Act (INA) and other authorities, to suspend the entry into the United States of aliens as
immigrants, except those set forth in paragraph 3 of REF A. This new proclamation, P.P.
10052, extended P.P 10014’s suspension of entry for certain immigrants through December 31,
2020, and may be continued. Consular officers should continue to refer to REF A for guidance
on applying the proclamation to IV applicants, as well as the following paragraph:

UPDATES to Guidance in 20 STATE 41350 (REF A): Consular officers may issue replacement
visas to aliens whose original IV was valid on April 23, 2020, in accordance with the guidance
in 9 FAM 504.10-5. Further, P.P. 10014 only excepts children of U.S. citizens under the age of
21; therefore IR/CR-2s who benefit from CSPA but are 21 years of age or older cannot be
issued an IV while P.P. 10014 is in effect unless the applicant meets another exception. NVC
will continue to schedule IR/CR-2 cases despite this fact, as there is no easy way for NVC to
differentiate a CSPA case in the system. P.P. 10052 requires that IV applicants who would
“age-out” of visa eligibility as a result of P.P. 10014 to be considered for a national interest
exception. Accordingly, Posts should continue to submit for consideration potential age out
cases where the applicant is within two-months or less of his or her 21st birthday using the
guidance in paragraph 7 of REF A. Given the suspension on routine visa processing, posts may
only schedule emergency and mission-critical IV cases which include (IR/CR1, IR/CR2,
IR/IH3, IR/IH4, SQ/SI-SIVs, certain employment-based healthcare professionals, and cases
involving an applicant who is aging out of eligibility).

3. (U) Nonimmigrant Visa Applicants: In addition, in P.P. 10052, the President determined
that the admission of certain workers, including certain cultural and educational program
participants, within several nonimmigrant visa categories also poses a risk of displacing and
disadvantaging United States workers during the current recovery, and therefore effectively
suspended issuance of H-1B, H-2B, J (only for certain categories within the Exchange
Visitor Program (EVP), and L visas, including derivative family members. The suspension
of issuance of J visas applies to those applicants who will be participating in au pair, intern,
trainee, teacher, camp counselor, or summer work travel programs, as well as accompanying
derivative family members. P.P. 10052 does NOT suspend processing of J visa applications
associated with any other J program. The EVP categories NOT affected by P.P. 10052 are:
alien physician, government visitor, international visitor, professor, research scholar, short-term
scholar, specialist, secondary school student and college/university student.

Consular officers can identify a J visa applicant’s program category by referring to block 4 of
the DS-2019. Any J visa applicant with a program category beginning with "Student" in block
4 of the DS-2019 - including program category "Student Intern" - is NOT affected by PP10052.
The suspension also does not apply to H-1B1 applicants under the Chile and Singapore Free
Trade Agreements. [Note: This Proclamation is not expected to affect exchange programs
funded by the Bureau of Educational and Cultural Affairs (ECA), which generally do not fall
into the program categories listed for suspension. Questions regarding specific ECA programs
and their corresponding exchange visitor categories may be directed to post’s Public Affairs
Section or ECA’s Office of Policy (ECAPPolicy@state.gov). End Note.]




                                  SENSITIVE BUT UNCLASSIFIED
      Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 96 of 278                      000093




4. (U) The effective date of the P.P. 10052’s restrictions on these NIV categories is 12:01 a.m.,
Eastern Daylight Time, June 24, 2020. P.P. 10052 will expire on December 31, 2020, unless
continued by the President. Visas issued prior to June 24, 2020, are not subject to this
Proclamation. The suspension and limitation on entry only applies to an alien who meets all
three conditions set out in section 3(a) of the proclamation. The second of those conditions, at
section 3(a)(ii), was amended by a proclamation updating P.P. 10052 that was signed by the
President on June 29, 2020. In accordance with that amendment, the three conditions that must
be met for an alien to be covered by P.P. 10052 are that the alien: (a) is outside the United
States on June 24, 2020; (b) does not have a nonimmigrant visa, of any of the classifications
specified in section 2 of P.P. 10052 (H-1B, H-2B, J [specified categories of the EVP], and L
visas classification) and pursuant to which the alien is seeking entry, that is valid on June 24,
2020; and (c) does not have an official travel document other than a visa (such as a
transportation letter, boarding foil, or advance parole document) that is valid on June 24, 2020,
or issued on any date thereafter that permits him or her to travel to the United States and seek
entry or admission. When issuing an otherwise suspended NIV because the applicant does not
meet all three of the above conditions, please thoroughly document the reason for your finding
in your case notes. Unlike some other proclamations where individuals with valid visas on the
effective date were not subject to the proclamation, individuals with valid visas on the effective
date are only not subject to the Proclamation when applying for entry on a visa that is in one of
the categories of NIVs suspended by the PP. In other words, someone with a valid H-1B, H-2B,
L, or J visa can re-enter the United States until the expiration date of the visa. Any future
applications in those categories falls under the suspension applications (unless an exception
applies).

5. (U) NIV Exceptions: After a consular officer determines that an applicant is applying for
one of the visa categories covered by P.P. 10052 (see paragraph 3) and is subject to P.P. 10052
(i.e. does not meet one of the three conditions listed at paragraph 4), then officers must consider
whether the applicant may be eligible for an exception. P.P. 10052 exceptions from the
suspension of entry are listed in section 3(b) of the proclamation:

       a. Any lawful permanent resident of the United States;
       b. Any alien who is the spouse or child, as defined in section 101(b)(1) of the INA of a
          United States citizen;
       c. Any nonimmigrant alien seeking to enter the United States to provide temporary
          labor or services essential to the United States food supply chain; or
       d. Any alien whose entry would be in the national interest, as determined by the
          Secretary of State, the Secretary of Homeland Security, or their respective designees.

6. (SBU) P.P. 10052 specifies that the consular officer shall determine, in his or her discretion,
whether an NIV applicant has established eligibility for an exception. When issuing an NIV
pursuant to an exception listed above, please thoroughly document which exception applies to
the applicant in your case notes. Visas should be annotated to state, “Exception under PP on
Risk to Labor Market.” Exceptions listed in paragraph 5.a. or 5.b, above, are self-evident; in
those cases, normal case notes (and above annotation) will suffice. Additional guidance
regarding the exception listed at paragraph 5.c. is discussed further in paragraph 7. An




                                  SENSITIVE BUT UNCLASSIFIED
       Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 97 of 278                     000094




overview of the national interest exception under paragraph 5.d. is provided in paragraph 8;
however, the Department will provide operational guidance regarding aliens who may qualify
for a national interest exception by SEPTEL.

7. (SBU) Essential to U.S. Food Supply: Paragraph 5.c., above, describes the exception for
aliens “seeking to enter the United States to provide temporary labor or services essential to the
United States food supply chain.” Based on consultations with DHS and DOL, VO understands
consular officers may apply this exception only for applicants for H-2B nonimmigrant visas.
You may determine eligibility for this exception through one of two documents scanned into the
relevant petition application uploaded in PIMS:

a.) the USCIS-approved I-129 petition (see Part 5 under Job Title)
b.) the Form ETA-9142A, temporary labor certification approved by the U.S. Department of
Labor (see the listed Job Title or SOC Occupation Title)

Consular officers should consult with consular managers as needed when assessing eligibility
for such exceptions and to ensure consistency in determinations. Several labor categories
within the H-2B classification (seafood processors, fish cutters, salmon roe technicians, farm
equipment mechanics, agriculture equipment operators etc.) would fall within this exception.
KCC, as part of its routine pre-screening, will also review the petition and labor certificate
information and will enter one of the two following notes in the CEAC DS-160 to assist officers
in this determination:

   -    Note 1: “Applicant's job title and SOC occupation title indicates the applicant is likely
        essential to US food supply chain and likely eligible for an exception to P.P. 10052,
        barring additional information provided in visa application or interview.”
                                                -OR-
   -    Note 2: “Applicant's job title and SOC occupation title indicates the applicant is NOT
        likely essential to US food supply chain under P.P. 10052.”

However, bartenders, cooks, dishwashers, and waiters will generally be considered NOT
essential to the U.S. food supply chain. For questions concerning whether a job category meets
the definition of “essential” to the food supply chain, please contact your CA/VO/F analyst. If
you determine that the H-2B application is NOT associated with labor or services essential the
U.S. food supply chain, you will then need to evaluate whether the applicant might qualify for a
“National Interest” exception. Similarly, if you identify an applicant for an H-1B, J, or L visa
who intends to provide labor or services essential to the food supply, you should consider
whether the applicant might benefit from national interest exception. As indicated in paragraph
6, the Department will provide separate guidance regarding aliens who may qualify for a
national interest exception. Posts are also reminded that KCC continues to conduct employment
verifications on all H-2B petitions (REF I). You must refuse all H-2B applications under INA
221(g) if the PIMS status reads, “Client Verification Pending.”


8. (SBU) Section 3(b)(iv) of P.P. 10052 excepts aliens from the proclamation if the Secretary
of State, Secretary of Homeland Security, or their respective designees determine that the




                                  SENSITIVE BUT UNCLASSIFIED
      Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 98 of 278                      000095




alien’s entry would be in the national interest. P.P. 10052 also requires the Secretaries of Labor,
Homeland Security, and State to establish standards to define categories of aliens covered by
the national interest exception, including those that: are critical to the defense, law enforcement,
diplomacy, or national security of the United States; are involved with the provision of medical
care to individuals who have contracted COVID-19 and are currently hospitalized; are involved
with the provision of medical research at United States to help the United States combat
COVID-19; or are necessary to facilitate the immediate and continued economic recovery of the
United States. The Department is coordinating with the Departments of Homeland Security and
Labor on these standards and consulting these and other agencies on appropriate procedures for
documenting the standards. Guidance on when a visa applicant’s entry into the United States
will be considered to be in the national interest is forthcoming by SEPTEL. Consular sections
should identify cases with a potential national interest justification for future consideration and
track this within the section, but must not issue a visa until a national interest exception is
processed following the SEPTEL guidance.

9. (SBU) As resources allow, Posts and AIT may continue to process any 221(g) cases,
                                       or any other required administrative processing, and may
issue the associated visas for applicants who are not subject to P.P. 10052 or who are covered
by an exception. Individuals re-applying in the same NIV classification as one of those covered
under the suspension (H-1B, H-2B, J, L) are subject to the proclamation; however, a national
interest exception may be appropriate in some cases, for example, consideration should be given
to cases where the applicant is returning to the United States to continue the work the applicant
had been performing under the expired visa.

10. (SBU) Appointment Scheduling: Posts may continue to schedule mission critical and
emergency immigrant and nonimmigrant visa interviews as resources allow and as described in
REF E, but should applicants not qualify for an exception under the relevant presidential
proclamation, including in the national interest, post should refuse the case pursuant to INA
212(f) using refusal code            for IVs and          for NIVs. Once the proclamation is no
longer in effect, an applicant refused under           or          may be evaluated for
reconsideration of the refusal; if the case is reconsidered within one year of the         and
          refusal, the applicant is not required to make a new visa application. GSS vendors at
supported posts will continue to provide visa services, including collecting fees, website
support, and call center services. Posts and AIT should also review expedited appointment
requests through their GSS system and public email and determine whether a case meets one of
the exceptions set forth in this new P.P. and the prior COVID-19-related P.P.s. Posts and AIT
may contact their NVC post liaison at NVCPost@state.gov to make adjustments to NVC
expedite and scheduling procedures as needed.

11. (SBU) Renewals: Posts and AIT should not pursue revocations for individuals who have
already been issued immigrant and nonimmigrant visas; however, current visa holders applying
for a visa renewal after June 24 are still subject to the Presidential Proclamation, absent an
exception under the proclamation. Individuals subject to multiple proclamations would have to
be excepted from all applicable presidential proclamations, prior to issuance.




                                  SENSITIVE BUT UNCLASSIFIED
     Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 99 of 278                    000096




12. (SBU) Posts with questions regarding this guidance should contact their post liaison officer
in VO/F.

                              SENSITIVE BUT UNCLASSIFIED




                                 SENSITIVE BUT UNCLASSIFIED
     Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 100 of 278000097




Approved: CA - Carl C. Risch            []

Drafted:

Cleared:     CA/FO: IGBrownlee          (OK)
             CA:                        (OK)
             CA/VO: ERamotowski         (OK)
             CA/VO:                     (OK)
             CA/VO/F:                   (OK)
             CA/VO/L:                   (OK)
             CA/VO/L:         l         (OK)
             CA/VO/DO:                  (OK)
             CA/VO/DO:                  (OK)
             CA/VO/DO:                  (OK)
             CA/R: DBenning             (OK)
             CA/EX:                     (OK)
             CA/EX/PAS:                 (OK)
             CA/C:                      (OK)
             CA/C/CBSP:                 (OK)
             CA/C/SPPD:                 (OK)
             CA/C/PPOD:                 (OK)
             CA/P:                      (OK)
             ECA:                       (OK)
             CGRCU:                     (OK)
             CGRCU:                     (OK)
             L/CA:                      (OK)
             L/CA:                      (OK)
             L/PD L                     (OK)
             M:                         (OK)
             D:                         (OK)
             P:                         (OK)
             S/P:                       (OK)
             GPA:                       (OK)
             R:                         (OK)
             R/PPR:                     (OK)
             AF/EX:                     (OK)
             EAP/EX:                    (OK)
             EUR-IO/EX:                 (OK)
             EUR-IO/EX:                 (OK)
             EUR/PGI:                   (OK)
             NEA-SCA/EX:                (OK)
             WHA/EX:                    (OK)




                               SENSITIVE BUT UNCLASSIFIED
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 101 of 278000098
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 102 of 278000099
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 103 of 278000100
     Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 104 of 278000101




SENSITIVE BUT UNCLASSIFIED                                  July 13, 2020

ACTION MEMO FOR ASSISTANT SECRETARY CARL RISCH

FROM:         CA/VO – Edward Ramotowski, Deputy Assistant Secretary

SUBJECT:      (SBU) Exercising the National Interest Exception Authority under and
              Presidential Proclamations 10014 and 10052 (Labor Market P.P.s)

BLUF:         (SBU) We recommend that you make a national interest determination that will
              allow consular section chiefs at posts abroad to approve national interest
              exceptions for immigrant visa cases involving children who may age out.
              Additionally, we recommend you make national interest determinations that
              would allow posts to approve certain limited national interest exceptions for
              economic recovery, humanitarian and specialized childcare purposes, COVID-19
              medical care, and national security, based on an agreement in principle regarding
              the use of the national interest exception authority coordinated by the White
              House with the Departments of State, Labor, and Homeland Security.

Recommendation
That you:

   1) Sign the Determination at Tab 1 establishing that travel described therein is in the U.S.
      national interest, for purposes of the Labor Market P.P.s. For immigrant visa cases, the
      Determination will allow consular officers, with a manager’s concurrence, to issue
      immigrant visas for applicants who are subject to aging out before the current expiration
      date of the relevant P.P.s or within two weeks thereafter, and any family members
      applying and traveling with such age out applicants. For nonimmigrant visa cases, the
      Determination will allow consular officers, with a manager’s concurrence, to issue
      nonimmigrant visas for applicants for reasons described in Tabs 1 and 4.
      (Approve/Disapprove by 7/15/20)

   2) Approve the ALDAC at Tab 4 announcing your Determination and explaining that
      consular section chiefs may approve issuance of visas in accordance with the terms of
      your Determination. (Approve/Disapprove by 7/15/20)


Background

(SBU) The President issued P.P. 10014 on April 22, 2020, suspending the entry of certain aliens
as immigrants for 60 days; P.P. 10052 extended this termination date to December 31, 2020 and
it may be continued further. This action was based on the President’s determination that these
immigrants present a risk to the U.S. labor market during the economic recovery following the
COVID-19 outbreak. Section 2 of P.P. 10014 excepts a range of individuals from its restrictions,

                                 SENSITIVE BUT UNCLASSIFIED
     Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 105 of 278000102
                                   SENSITIVE BUT UNCLASSIFIED



including aliens “whose entry would be in the national interest, as determined by the Secretary of
State, the Secretary of Homeland Security, or their designees.” In Section 4(a)(i) of P.P. 10052,
the President directed the Secretary of State to exercise the authority under section 2(b)(iv) of
Proclamation 10014 to exempt alien children who would, as a result of Proclamation 10014, age
out of eligibility for a visa. On May 6, 2020, the Secretary of State delegated to the Assistant
Secretary for Consular Affairs the authority to except from P.P. 10014 individuals whose travel
is in the U.S. national interest. (Tab 3).

(SBU) Since April 23, the Department of State has processed 14 national interest exception
requests for cases with immigrant visa applicants who are subject to aging out before the
expiration of P.P. 10014 or shortly thereafter; no age out exception requests were refused. Seven
of these cases included family members who also applied for immigrant visas and were traveling
to the United States with the applicant subject to aging out.

(SBU) Because of the President’s direction in P.P. 10052 to apply the national interest exception
to age-outs, public uncertainty about the availability of exemptions for potential age-outs, the
Department’s consistent practice of approving individual age-out cases for national interest
exceptions, and the undue expenditure of Department resources related to individual exercises of
the national interest exception authority, we believe it would be in the national interest for you to
determine cases involving applicants who are subject to aging out before the relevant P.P.s
expire or within two weeks thereafter to be in the national interest. Such an exercise of your
delegated authority under Section 2 of P.P. 10014 in this manner is consistent with the
President’s direction to exercise this authority to except alien children who would as a result of
Proclamation 10014 age out of eligibility for a visa. Further, such a determination by you would
allow consular officers to “determine” that “an immigrant has established his or her eligibility for
an exception” in section 2(b), as required under Section 3 of the P. P. 10014 as extended by P.P.
10052. The Secretary’s delegation of authority to you, covering section 2 of the COVID-19
Regional P.P.s, also enables you to make categorical determinations allowing consular section
chiefs to approve issuance of immigrant visas for aging out applicants and any family members
applying and traveling with them, in accordance with the proposed determination at Tab 1. We
recommend making this determination for consistency with Department practice and the
President’s direction under P.P. 10052.

(SBU) We recommend limiting your determination of travel in the national interest to applicants
who are not protected by the Child Status Protection Act (“CSPA”) as a “child” and, therefore,
may actually age out, if not granted a national interest exception. An applicant who is protected
as a “child” under CSPA is already excepted from the COVID-19 Regional P.P.s as an "alien
who is the child, foster child, or ward of a U.S. citizen or lawful permanent resident.” However,
an applicant who is protected as a “child” under CSPA must also be under the biological age of
21 and the child of a United States citizen to be excepted from P.P. 10014 as an “alien who
is under 21 years old and is the child of a United States citizen.” An applicant with a biological
age of 21 or over who is protected as a “child” under CSPA will generally not age out, and
therefore is not covered by the proposed determination at Tab 1. While there is some risk that,
during a prolonged delay, such a beneficiary might lose CSPA protection (e.g., by marrying or if
the petitioner dies) most applicants would preserve their “child status” which would allow them
to complete visa processing once the applicable presidential proclamations terminate and

                                   SENSITIVE BUT UNCLASSIFIED
     Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 106 of 278000103
                                   SENSITIVE BUT UNCLASSIFIED



conditions permit case adjudication. You have and will retain the delegated authority to review
such requests for applicants protected by CSPA on a case-by-case basis (Tabs 2 and 3).

(SBU) P.P. 10052 provides an exception for “any alien whose entry would be in the national
interest as determined by the Secretary of State, the Secretary of Homeland Security, or their
respective designees.” Sec. 3(b)(iv). The proclamation separately notes that “[t]he consular
officer shall determine in his or her discretion, whether a nonimmigrant has established his or her
eligibility” for an exception to this proclamation, including a national interest exception. Sec.
4(a). The ALDAC provides a framework for consular officers as part of the initial implementing
procedures, identifying categories of visa applicants who should be considered for a national
interest exception based on an agreement in principle regarding the use of the national interest
exception coordinated by the White House with the Departments of State, Labor, and Homeland
Security. The agreement in principle described four broad categories of circumstances that may
be appropriate for national interest exceptions: economic recovery, humanitarian and childcare,
COVID-19 medical care, and national security. As a preliminary matter, this framework for
national interest exceptions will be incorporated into guidance for consular officers as part of the
implementing procedures required under Section 4(a) of P.P. 10052. These procedures (Tab 4)
cover areas of substantial agreement. The Department will continue to work with the
Departments of Labor and Homeland Security to establish procedures for other categories not
addressed in Tab 4.

(SBU) The Visa Office will provide specific guidance to overseas missions, monitor approvals,
provide ongoing feedback to ensure consistent application of the exceptions, and deliver a
weekly report on these efforts to exercise appropriate oversight. The Department will continue
to collect the information needed to continue weekly reporting to M.

 Attachments:
       Tab 1 – Proposed Determination of Travel in the National Interest for Age Out and
Certain Nonimmigrant Cases
       Tab 2 – Delegation of Authority from the Secretary to the Assistant Secretary for
       Consular Affairs Dated March 19, 2020
       Tab 3 – Delegation of Authority from the Secretary to the Assistant Secretary for
       Consular Affairs Dated May 6, 2020
       Tab 4 – ALDAC Application of the Determination Regarding National Interest
       Exceptions under P.P. 10014 for Age Out and Certain Nonimmigrant Cases




                                   SENSITIVE BUT UNCLASSIFIED
     Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 107 of 278000104
                             SENSITIVE BUT UNCLASSIFIED



Approved:   CA/VO – Edward Ramotowski               (EJR)


Drafted:    CA/VO/F –

Cleared:    CA: IGBrownlee                          (OK)
            CA:                                     (OK)
            CA:                                     (OK)
            CA/VO:                                  (OK)
            CA/VO/F:                                (OK)
            CA/VO/L:                                (OK)
            CA/VO/L/A:                              (OK)
            CA/P:                                   (OK)




                             SENSITIVE BUT UNCLASSIFIED
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 108 of 278000105
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 109 of 278000106
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 110 of 278000107
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 111 of 278000108
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 112 of 278000109
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 113 of 278000110
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 114 of 278000111
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 115 of 278000112
     Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 116 of 278000113

SENSITIVE BUT UNCLASSIFIED


ACTION ADDRESSES: ALL DIPLOMATIC AND CONSULAR POSTS COLLECTIVE
ROUTINE

CAPTIONS:

PASS TO: DEPARTMENT OF HOMELAND SECURITY

E.O. 13526

TAGS: CVIS, CMGT

SUBJECT: National Interest Exceptions under the COVID and Labor- Related Presidential
Proclamations 9984, 9992, 9993, 9996, 10014, 10041, and 10052 for visa applicants.

REF (A): 20 STATE 41350
    (B): 20 STATE 42180
      (C): 20 STATE 61886
      (D) 20 STATE 62808
      (E) 20 STATE 66326

1. (SBU) SUMMARY: On March 19, 2020, the Secretary of State delegated to the Assistant
Secretary for Consular Affairs the authority under Presidential Proclamations (P.P.) 9984, 9992,
9993, 9996, and 10041 relating to the suspension of entry of immigrant and nonimmigrants of
certain persons who pose a risk of transmitting 2019 novel coronavirus (COVID-19 P.P.s) to
determine that an alien’s entry into the United States would be in the national interest. On May 6,
2020, the Secretary of State also delegated to the Assistant Secretary for Consular Affairs the
authority under P.P. 10014 relating to the suspension of entry of certain immigrants to determine
that an alien’s entry into the United States would be in the national interest under that P.P. and its
successor proclamations, which includes P.P. 10052 (Labor Market P.P.s). Effective
immediately, The Assistant Secretary for Consular Affairs has determined that immigrant visa
cases involving applicants who are subject to aging out before the COVID-19 and Labor Market
P.P.s expire or within two weeks thereafter are in the national interest, for purpose of an
exception under the Labor Market P.P.s. Consular Section Chiefs (or those acting as Consular
Section Chief in an official capacity due to the extended absence of the Consular Section Chief)
may approve a national interest exception for applicants aging out and family members applying
for an immigrant visa on the same petition and traveling with the applicant subject to aging out
(see para 2-5). In addition, The Assistant Secretary has determined that Consular Section Chiefs
(or those acting as Consular Section Chief in an official capacity due to the extended absence of
the Consular Section Chief) may approve a national interest exception for certain nonimmigrant
visa applications subject to the P.P. 10052 suspension, as described in paragraphs 6-10). END
SUMMARY.

2. (U) Immigrant Visa Applicants (Age-Out): On April 22, 2020, the President issued P.P.
10014, suspending the entry of certain aliens as immigrants for 60 days. On June 22, 2020, the
President issued P.P. 10052, extending the suspension of entry of certain immigrant visa
categories previously suspended under P.P. 10014 until December 31, 2020. The exceptions in




                                   SENSITIVE BUT UNCLASSIFIED
     Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 117 of 278000114
                                  SENSITIVE BUT UNCLASSIFIED
                                              -2-

P.P. 10014 are still applicable and officers should continue to follow the guidance in Ref A.
Under P.P. 10014, consular officers may continue to process visa applications for individuals
who are expressly excepted from the Proclamation to include an alien who:
       a. held a valid immigrant visa on April 23, 2020;
       b. is a lawful permanent resident of the United States;
       c. has a valid I-140 and is seeking to enter the United States as a physician, nurse, or
            other healthcare professional; or to perform medical research or other research
            intended to combat the spread of COVID-19; and any spouse and unmarried children
            under 21 years old of any such alien who are accompanying or following to join the
            alien;
       d. is applying for a visa to enter the United States pursuant to the EB-5 Immigrant
            Investor Program;
       e. is the spouse of a U.S. citizen (IR/CR-1);
       f. is the child of a U.S. citizen (IR/CR-2 or IR/IH-3), or who is a prospective adoptee
            seeking to enter the United States pursuant to the IR-4 or IH-4 visa classifications,
            AND is also under the age of 21;
       g. is a member of the U.S. Armed Forces and any spouse and children of a member of
            the U.S. Armed Forces; or
       h. is seeking to enter the United States pursuant to a Special Immigrant Visa in the SI or
            SQ classification, subject to such conditions as the Secretary of State may impose,
            and any spouse and children of any such individual.

3. (SBU) In addition, in light of the national interest determination by the Assistant Secretary for
Consular Affairs on June 30, 2020, Consular Section Chiefs (or those acting as Consular Section
Chief in an official capacity due to the extended absence of the Consular Section Chief) may
approve a national interest exception in an immigrant visa case covered by P.P.s 9984, 9992,
9993, 9996, 10014, or 10041 upon concluding that the applicant is subject to aging out of his or
her current immigrant visa classification before the relevant P.P.s expire or within two weeks
thereafter. To benefit from this determination, the applicant subject to aging out may be a
principal applicant or a derivative beneficiary accompanying or following to join a principal
applicant. Consular Section Chiefs may also approve a national interest exception, based on the
Assistant Secretary’s determination, in an immigrant visa case for a family member of an
applicant subject to aging out before P.P.s 10014, 9984, 9992, 9993, 9996, or 10041 expire or
within two weeks thereafter, if the family member is applying for an immigrant visa on the same
petition and will be traveling to the United States with the applicant subject to aging out. For
example, Consular Section Chiefs may approve a national interest exception for an F43
derivative child who will age out before the expiration of the applicable P.P.s, and may also
approve all other family members on the same petition (parents and siblings) so long as the
family members will all be immigrating with the F43 age out applicant. Consular sections must
notify visa applicants that their admission remains subject to a determination by Customs and
Border Protection officers at ports of entry and that they may be subject to a 14-day quarantine
upon arrival.

4. (SBU) Application of CSPA: The national interest exception for applicants who are subject to
aging out does not include those individuals protected by the Child Status Protection Act
(“CSPA”) as a “child” and thus would not actually age out of visa eligibility if not granted a




                                  SENSITIVE BUT UNCLASSIFIED
     Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 118 of 278000115
                                  SENSITIVE BUT UNCLASSIFIED
                                              -3-

national interest exception. An applicant who is protected as a “child” under CSPA is already
excepted from P.P.s 9984, 9992, 9993, 9996, 10041 as an "alien who is the child, foster child, or
ward of a U.S. citizen or lawful permanent resident.” However, under P.P. 10014 an applicant
must be under 21 years old and the child of a United States citizen to be excepted from the
Proclamation. This guidance keeps a similar limitation in place for the national interest exception
based on aging out. Therefore, an applicant with a biological age of 21 or over or who is
protected as a “child” under CSPA is unlikely to age out, and therefore does not qualify for the
national interest exception under P.P. 10014 as set forth in this cable; these applicants may
qualify for a different exception under P.P. 10014 or may qualify for a national interest exception
on some basis other than aging out, in order to be issued a visa while the Proclamation is in
effect.

5. (SBU) Consular officers may continue to follow the guidance set forth in Ref A paragraphs 6
and 7 to submit immigrant visa cases to the Assistant Secretary for consideration of additional
national interest exceptions such as:
    a) aliens who are immigrating on any petition to perform work essential to combating,
        recovering from, or otherwise alleviating the effects of the COVID-19 outbreak;
    b) principal applicants and accompanying close family members requiring lifesaving
        medical treatment; or
    c) aliens who will provide care for a U.S. citizen, legal permanent resident, to include
        alleviating the burden of care from a medical or other institution.

6. (SBU) Nonimmigrant Visa Applications: P.P. 10052 provides an exception for “any alien
whose entry would be in the national interest as determined by the Secretary of State, the
Secretary of Homeland Security, or their respective designees.” Sec. 3(b)(iv). The proclamation
separately notes that “[t]he consular officer shall determine in his or her discretion, whether a
nonimmigrant has established his or her eligibility” for an exception to this proclamation,
including a national interest exception. The below framework identifies categories of visa
applicants who should, at this time, be considered for a national interest exception based on an
agreement in principle regarding the use of the national interest exception coordinated by the
White House with the Departments of State, Labor, and Homeland Security. Further guidance
expanding on who may also qualify for a national exception will be transmitted by
SEPTEL.

7. (SBU) Implementation Procedures for Applicants for H-1B Visas
At this time, consular officers can consider H-1B applicants for national interest exceptions who
will:

•   Travel as a public health or healthcare professional, or researcher to alleviate the effects of
    the COVID-19 pandemic, or to conduct ongoing medical research in an area with a
    substantial public health benefit (e.g. cancer or communicable disease research). This
    includes those traveling to alleviate effects of the COVID-19 pandemic that may be a
    secondary effect of the pandemic (e.g., travel by a public health or healthcare professional,
    or researcher in an area of public health or healthcare that is not directly related to COVID-
    19, but which has been adversely impacted by the COVID-19 pandemic). Officers should
    base approval of this exception through examining the I-129 petition file in PIMS,




                                  SENSITIVE BUT UNCLASSIFIED
     Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 119 of 278000116
                                   SENSITIVE BUT UNCLASSIFIED
                                               -4-

    supporting documents provided by the applicant or petitioner, and/or the interview with the
    beneficiary.

•   Travel supported by a request from a U.S. government agency or entity to meet critical U.S.
    foreign policy objectives or to satisfy treaty or contractual obligations. This would include
    individuals, identified by the Department of Defense or another U.S. government agency,
    performing research, providing IT support/services, or engaging other similar projects
    essential to a U.S. government agency. Officers should base approval of this exception
    through examining the I-129 petition file in PIMS, supporting documents provided by the
    applicant or petitioner, and/or the interview with the beneficiary

8. (SBU) Implementation Procedures for Applicants for H-2B Visas
• Travel based on a request from a U.S. government agency or entity to meet critical foreign
     policy objectives or to satisfy treaty or contractual obligations. An example of this would be
     supporting U.S. military base construction (e.g. associated with the National Defense
     Authorization Act) or IT infrastructure. The Visa Office anticipates that this exception will
     mainly be used for H-2B visa applicants performing construction work at military bases in
     Guam and the Commonwealth of Northern Mariana Islands. Officers should base approval
     of this exception through examining the I-129 petition file in PIMS, supporting documents
     provided by the applicant or petitioner, and/or the interview with the beneficiary.

9. (SBU) Implementation Procedures for Applicants for J-1 Visas to Participate in
Exchange Visitor Program
Consular officers can consider J-1 applicants for national interest exceptions who will:

Childcare

•   Travel to provide care for a minor U.S. citizen, lawful permanent resident, or nonimmigrant
    in lawful status by an au pair possessing special skills required for a child with particular
    needs (e.g., medical, special education, or sign language)). Childcare services provided for a
    child with medical issues diagnosed by a qualified medical professional by an individual
    who possesses skills to care for such child will be considered to be in the national interest.
•   Travel by an au pair that prevents a U.S. citizen, lawful permanent resident, or other nonimmigrant in
    lawful status from becoming a public health charge or ward of the state of a medical or other public
    funded institution. Childcare services provided for a child whose parents are involved with the
    provision of medical care to individuals to individuals who have contracted COVID-19 or medical
    research at United States facilities to help the United State combat COVID-19.

Other Exchange Programs

•   Travel to participate in an exchange visitor program for interns, summer work travel, camp
    counselors, trainees, or teachers only if described below:

    An exchange program conducted pursuant to a bilateral agreement or other
    arrangement with a foreign government: An exchange program conducted pursuant to an
    MOU, Statement of Intent, or other valid agreement or arrangement between a foreign




                                   SENSITIVE BUT UNCLASSIFIED
     Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 120 of 278000117
                                  SENSITIVE BUT UNCLASSIFIED
                                              -5-

    government and any federal, state, or local government entity in the United States that is
    designed to promote U.S. national interests if the agreement or arrangement with the foreign
    government was in effect prior to the effective date of the Presidential Proclamation. In
    order to identify such programs, consular sections should work closely with post’s Public
    Affairs section. CA/VO/F (in consultation with ECA) will serve as a resource for consular
    sections that are unsure of whether a specific program meets this criteria.

    Interns and Trainees on U.S. government agency-sponsored programs (those with a
    program number beginning with "G-3" on Form DS-2019): An exchange visitor
    participating in an exchange visitor program in which he or she will be hosted by a U.S.
    government agency and the program supports the immediate and continued economic
    recovery of the United States.

    Specialized Teachers in Accredited Educational Institutions with a program number
    beginning with "G-5" on Form DS-2019: An exchange visitor participating in an exchange
    program in which he or she will teach full-time, including a substantial portion that is in
    person, in a publicly or privately operated primary or secondary
    accredited educational institution where the applicant demonstrates ability to make a
    specialized contribution to the education of students in the United States. A “specialized
    teacher” applicant must demonstrate native or near-native foreign language proficiency and
    the ability to teach his/her assigned subject(s) in that language (e.g., teaching math in
    German, or teaching the Spanish language).

    Critical foreign policy objectives: This only includes programs where an exchange visitor
    participating in an exchange program that fulfills critical and time sensitive foreign policy
    objectives. In order to identify such programs, consular sections should work closely with
    their cultural and public affairs offices. CA/VO/F (in consultation with ECA) will serve as a
    resource for consular sections that are unsure of whether a specific program meets this
    criteria.

8. (SBU) Implementation Procedures for Applicants for L Visas

•   Travel as a public health or healthcare professional, or researcher to alleviate the effects of
    the COVID-19 pandemic, or to conduct ongoing medical research in an area with a
    substantial public health benefit (e.g. cancer or communicable disease research). This
    includes those traveling to alleviate effects of the COVID-19 pandemic that may be a
    secondary effect of the pandemic (e.g., travel by a public health or healthcare professional,
    or researcher in an area of public health or healthcare that is not directly related to COVID-
    19, but which has been adversely impacted by the COVID-19 pandemic). Officers should
    base approval of this exception through examining the I-129 petition file in PIMS,
    supporting documents provided by the applicant or petitioner, and/or the interview with the
    beneficiary.


11. (SBU) Implementation Procedures for Applicants for H-4, L-2, and J-2 Visas




                                  SENSITIVE BUT UNCLASSIFIED
     Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 121 of 278000118
                                   SENSITIVE BUT UNCLASSIFIED
                                               -6-

Consular officers can consider derivative applicants for national interest exceptions who will
accompany or follow to join a principal applicant who is a spouse or parent and who is excepted
from, or not subject to, P.P. 10052. This exception can be extended to derivative applicants when
the principal is currently in the United States or has a valid visa.

12. (SBU) Consular sections processing immigrant or nonimmigrant visa applications where a
national interest exception was granted should also:
    a) Enter Case Notes:
         i. For IV cases clearly explain in the case notes that the applicant is subject to aging out
               or is a family member on the same petition applying and traveling with an
               individual aging out, and note Consular Section Chief approval. If a nonimmigrant
               case, identify the basis for approving the exception and note Consular Section
               Chief approval.
        ii. Clearly explain in the case notes whether/how the applicant intends to self-quarantine
               subject to local requirements.
       iii.




   b) Scan Documents: Scan any supporting documentation into the CCD, unless the
      documentation is already available electronically in the system.
   c) Annotate Visas: Visas should be annotated to state: “NIE under P.P. on Risk to Labor
      Market”
   d) Enter CLASS Lookout Code
         i.  The NIE1 CLASS lookout entry notifies Customs and Border Protection at the
             National Targeting Center about the national interest exception approval and
             facilitates travel. Ensure the biographic information (Name, DOB, and PPT
             Number) are exactly the same as it appears in the traveler’s passport or the
             individual may be denied entry.
        ii.  In the Independent Namecheck (INK) system, enter the CAT-1 CLASS lookout
             code          in “backscan” mode. Only users assigned an INK Manager Role can
             set the “backscan” mode. Once set, the “backscan” mode will apply to all
             users. Step-by-step instructions for this process can be found in the attached
             guide titled INK Backscan Shortcut SOP. Instructions are also on the Presidential
             Proclamations Adjudication Guidance page in CA Web Portal here.
       iii. Fill in the required fields. In the Short Comment Field, enter: “DOS NIE.”
       iv.   In the Long Comment Field, enter: “National Interest Exception Approved under
             Proclamation(s) XXXXX. [List specific category; ex: Age out applicant or family
             member.]”
        v.   NOTE: When entering comments, do not use special characters, other than
             commas, periods, and dashes, because they can prevent the lookout from
             replicating to CLASS.
       vi.   NIE1 is not a refusal. The CLASS entry will expire after 12 months and the
             record will eventually be purged from the CCD.




                                   SENSITIVE BUT UNCLASSIFIED
     Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 122 of 278000119
                                 SENSITIVE BUT UNCLASSIFIED
                                             -7-

        vii.   Complete this process for each traveler.


13. (SBU) Individuals Subject to Multiple Suspensions: Individuals who qualify for aa
national interest exception to P.P. 10052 under criteria discussed in this cable should also be
considered as qualifying for national interest exceptions under Presidential Proclamations 9984
(China), 9992 (Iran), 9993 (Schengen), 9996 United Kingdom/Ireland, and 10041 (Brazil) should
the traveler be subject to the provisions of such regional proclamations. Travelers who do not
qualify for a national interest exception under the criteria in this cable must qualify for an NIE
for the regional PPs via the guidance in 20 State 49966 or 20 State 66326 Please list all P.P.s
that apply to an individual in case notes and in the NIE1 CLASS lookout.

14. (SBU) Please refer to the Presidential Proclamations Adjudication Guidance page in CA Web
Portal for a complete listing of the Presidential Proclamations and associated ALDAC guidance.
This website will continue to be populated with useful links and flow charts. Consular sections
should reach out to their VO/F analyst or email CA-VO-NIE@state.gov with any questions
regarding this guidance.




                                 SENSITIVE BUT UNCLASSIFIED
     Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 123 of 278000120




Approved:   Assistant Secretary            (CCR)

Drafted:    CA/VO/F –
            CA/VO/F –

Cleared:    CA: IBrownlee           (OK)
            CA:                     (OK)
            CA:                     (OK)
            CA/VO: ERamotowski      (OK)
            CA/VO/F:                (OK)
            CA/VO/F:                (OK)
            CA/VO/L/A:              (OK)
            CA/VO/L:                (OK)
            AF/EX:                  (OK)
            EAP/EX:                 (OK)
            EUR-IO/EX:              (OK)
            EUR/PGI:                (OK)
            NEA-SCA/EX:             (OK)
            CA/EX:                  (OK)
            WHA/EX:                 (OK)
            CA/P:                   (OK)
            DHS:                    (OK)
            GPA:                    (OK)
            M:                      (OK)
            ECA:                    (OK)
            R:                      (OK)
            D:                      (OK)
            P:                      (OK)
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 124 of 278000121
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 125 of 278000122
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 126 of 278000123
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 127 of 278000124
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 128 of 278000125
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 129 of 278000126
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 130 of 278000127
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 131 of 278000128
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 132 of 278000129
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 133 of 278000130
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 134 of 278000131
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 135 of 278000132
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 136 of 278000133
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 137 of 278000134
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 138 of 278000135
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 139 of 278000136
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 140 of 278000137
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 141 of 278000138
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 142 of 278000139
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 143 of 278000140
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 144 of 278000141
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 145 of 278000142
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 146 of 278000143
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 147 of 278000144
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 148 of 278000145
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 149 of 278000146
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 150 of 278000147
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 151 of 278000148
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 152 of 278000149
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 153 of 278000150
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 154 of 278000151
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 155 of 278000152
              Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 156 of 278000153




From:
Sent:                              Monday, June 22, 2020 3:59 PM
To:
Subject:                            (SBU) New Presidential Proclamation Suspending Certain IV and NIV categories




Colleagues,

On Monday June 22, 2020, President Trump signed a Presidential Proclamation titled "Suspension of Entry of Immigrants
and Nonimmigrants who present a Risk to the US Labor Market During the Economic Recovery Following the 2019 Novel
Coronarvirus Outbreak." An ALDAC providing guidance regarding this P.P. is forthcoming. The most significant impacts
on visa processing are as follows:

1. IV categories: This P.P extends the suspension of certain IV categories noted in P.P. 10014 (see 20 STATE 41350)
through at least December 31, 2020.

2. Employment-based NIVs: This new P.P. will also suspend the issuance, with some limited exceptions, of H-1B, H-2B,
and all L visas (and their derivative family members). These NIV suspensions will also remain in effect through at least
December 31, 2020.

3. J visas: In addition, the PP will also suspend the issuance of certain J visas associated with the following programs (and
their derivative family members): au pair, intern, trainee, teacher, camp counselor, or summer work travel. These NIV
suspensions will also remain in effect through at least December 31, 2020.

Because the P.P. is effective 12:01 a.m. EDT on June 24, which is during the workday June 24 at many visa adjudicating
posts, consular sections should NOT issue or print visas for otherwise qualified applications in those above categories at
any time on your June 24, 2020 or later. All cases must be refused under INA 221(g) until further guidance is received
from the Department. In addition, a new refusal code in NIV (NVPP) is being developed for NIV applications refused
under this proclamation. The ALDAC will also provide guidance in applying a "National Interest Exception" (NIE) and
other exceptions in the proclamation for certain applicants. Any urgent IV applications subject to PP 10014 (including
but not limited to age outs) may be submitted in the meantime following guidance in 20 State 41350.

The global suspension on routine visa processing remains in effect, so posts should continue accepting applications for
mission critical and emergency cases only.

Posts with any questions regarding this guidance should contact their post liaison officer in VO/F.

https://www.whitehouse.gov/presidential-actions/proclamation-suspending-entry-aliens-present-risk-u-s-labor-market-
following-coronavirus-outbreak/


Visa Policy Analyst
CA/VO/F
U.S. Department of State
202. 485.7602


                                             SENSITIVE BUT UNCLASSIFIED

                                                              1
             Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 157 of 278000154




Sent:                           Thursday, August 13, 2020 8:52 AM
Subject:                        Message to Posts: Phased Resumption messaging and new guidance resources




From:
Sent: Wednesday, July 15, 2020 12:27 AM
To:
Subject: Message to Posts: Phased Resumption messaging and new guidance resources

Hi,
At the next COVID webinars on Wednesday, July 15, we look forward to discussing the visa services phased
resumption plan and the various issues related to all of the COVID-related proclamations. With all of the rapid
changes, we know it's hard to keep track.

To help, we've put together a portal with all of the recent proclamations, and their related ALDACs. It is very
much a work in progress, and we hope to add more material there to help you. That's on CAWeb, so you'll
need Go Virtual to access it.

Attached to this email is the Press Guidance related to the phased resumption of visa services. We also
encourage you to keep an eye on the TSG Newsroom, where we often post updates on visas for the public,
including an edited version of the resumption PG. You can use them for your own pre-cleared talking points.
That's publicly accessible since it's travel.state.gov.

Also attached to this message is our suggested language for describing the different levels of visa services you
can provide. This version has been widely cleared within CA and will be shared your GSS colleagues. If you or
Post leadership need to make significant changes to the language, please clear that with VO/F.
This email was sent to Consular Section Chiefs, Deputy Section Chiefs, IV Unit Chiefs and NIV Chiefs as listed in
CCD.


Division Chief, Outreach/Inquiries, NEA and EAP
Office of Field Operations
Directorate of Visa Services

Dept. of State




                                                        1
           Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 158 of 278000155




From:
Sent:                       Tuesday, May 19, 2020 12:27 PM
Subject:                    Message to Posts: Public Messaging on Visa Services




Dear Colleagues,

The March 20 suspension of all routine visa services remains in place, but posts may continue
to provide emergency and mission-critical visa services. Please review your post-specific
guidance, websites, and email automatic replies to ensure that they are consistent with the
Department's guidance on the current status of visa services and visa restrictions related to the
COVID-19 global pandemic.

In order to ensure consistency, we strongly recommend posts use the following language to
refer website visitors and inquirers back to the Department's guidance on travel.state.gov:

"In response to significant worldwide challenges related to the COVID-19 pandemic, the
Department of State has temporarily suspended routine visa services at all U.S. Embassies and
Consulates. Embassies and consulates have canceled all routine immigrant and nonimmigrant
visa appointments as of March 20, 2020, but will continue to provide emergency and mission-
critical visa services as resources and local conditions allow. We will resume routine visa
services as soon as possible but are unable to provide a specific date at this time. Please see
these notices which contain detailed information about the current status of visa services
worldwide and visa restrictions related to the COVID-19 global pandemic:
https://travel.state.gov/content/travel/en/traveladvisories/ea/covid-19-visa-services-and-
restrictions.html "

Posts should contact their post liaison officer in VO/F with any questions.

Thank you,

The Visa Office


(The email was sent to Consular Sections Chiefs, Deputy Consular Section Chiefs, IV Chiefs,
and NIV Chiefs listed in CCD)




                                                     1
            Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 159 of 278000156




From:
Sent:                          Wednesday, April 29, 2020 1:52 PM
Subject:                       Message to Posts: PP10014 and Age Outs



Dear Colleagues,
The Visa Office recently issued guidance in 20 STATE 42180 regarding the ongoing suspension of all routine
visa services due to the COVID-19 pandemic, which reiterated that all routine visa services remain suspended
and summarized the types of cases that may continue to be processed as mission-critical. We would like to
highlight that all age-out cases are considered mission-critical and may continue to be scheduled for
appointments as resources allow. Any urgent age-out case may be eligible for a national interest exception to
Presidential Proclamation 10014, which suspended the entry of certain immigrants who present risk to the
U.S. labor market during the economic recovery following the COVID-19 outbreak. Posts requesting a national
interest exception to Presidential Proclamation 10014 should follow the procedure set forth in paragraph 7 of
20 STATE 41350.
Posts should contact their post liaison officer in VO/F with any questions.
Thank you,
The Visa Office




                                                      1
             Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 160 of 278000157




From:
Sent:                          Tuesday, April 28, 2020 6:42 AM
Subject:                       Message to Posts: Use of the I    refusal code



Dear Colleagues,
The Presidential Proclamation (P.P.) titled "Suspending Entry of Immigrants Who Present Risk to the U.S. Labor
Market During the Economic Recovery Following the COVID-19 Outbreak" was effective starting April 23,
2020. The guidance regarding this P.P. is at 20 STATE 41350.
As noted in paragraph 10 of this ALDAC, if an immigrant visa applicant does not qualify for an exception under
this P.P., post should refuse the case pursuant to INA 212(f) under the new refusal code          The
refusal code is now available in CLASS.
If post is unsure whether an exception applies, or is seeking necessary approvals or determinations for certain
exceptions (i.e., the national interest exception, law enforcement exception, or essential work exception), post
should refuse the case using the refusal code          while the case undergoes consideration for an exception.
Posts with any questions regarding this guidance should contact their post liaison officer in VO/F.
Thank you,
The Visa Office




                                                        1
        Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 161 of 278000158




News article – Travel. State.Gov
National Interest Exceptions to Presidential Proclamations (10014 & 10052) Suspending the Entry of
Immigrants and Nonimmigrants Presenting a Risk to the United States Labor Market During the
Economic Recovery Following the 2019 Novel Coronavirus Outbreak

URL: https://travel.state.gov/content/travel/en/News/visas-news/exceptions-to-p-p-10014-10052-
suspending-entry-of-immigrants-non-immigrants-presenting-risk-to-us-labor-market-during-economic-
recovery.html


July 17th, 2020
Exceptions to Presidential Proclamations (10014 & 10052)
Suspending the Entry of Immigrants and Nonimmigrants
Presenting a Risk to the United States Labor Market During the
Economic Recovery Following the 2019 Novel Coronavirus
Outbreak
Last Updated: July 17, 2020

On June 22, the President signed Presidential Proclamation (P.P.) 10052, which extends P.P.
10014 through December 31, 2020, and suspends the entry to the United States of certain
additional foreign nationals who present a risk to the U.S. labor market during the economic
recovery following the 2019 novel coronavirus outbreak. The Department of State is committed
to implementing this Proclamation in an orderly fashion in conjunction with the Department of
Homeland Security and interagency partners and in accordance with all applicable laws and
regulations.

Exceptions under P.P. 10052 and 10014 for certain travel in the national interest by
nonimmigrants

    •    Applicants who are subject to aging out of their current immigrant visa classification
         before the relevant P.P.s expire or within two weeks thereafter

    •    For H-1Bs, exceptions are available in these situations:


             •    For travel as a public health or healthcare professional, or researcher to alleviate
                  the effects of the COVID-19 pandemic, or to conduct ongoing medical research in
                  an area with a substantial public health benefit (e.g. cancer or communicable
                  disease research). This includes those traveling to alleviate effects of the COVID-
                  19 pandemic that may be a secondary effect of the pandemic (e.g., travel by a
    Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 162 of 278000159




            public health or healthcare professional, or researcher in an area of public health
            or healthcare that is not directly related to COVID-19, but which has been
            adversely impacted by the COVID-19 pandemic).

        •   Travel supported by a request from a U.S. government agency or entity to meet
            critical U.S. foreign policy objectives or to satisfy treaty or contractual
            obligations. This would include individuals, identified by the Department of
            Defense or another U.S. government agency, performing research, providing IT
            support/services, or engaging other similar projects essential to a U.S. government
            agency.

•    For H-2Bs,exceptions are available in this situation:


        •   Travel based on a request from a U.S. government agency or entity to meet
            critical foreign policy objectives or to satisfy treaty or contractual obligations. An
            example of this would be supporting U.S. military base construction (e.g.
            associated with the National Defense Authorization Act) or IT infrastructure.

•    For J-1 visas, exceptions are available in these situations:


        •   Travel to provide care for a minor U.S. citizen, LPR, or nonimmigrant in lawful
            status by an au pair possessing special skills required for a child with particular
            needs (e.g., medical, special education, or sign language). Childcare services
            provided for a child with medical issues diagnosed by a qualified medical
            professional by an individual who possesses skills to care for such child will be
            considered to be in the national interest.

        •   Travel by an au pair that prevents a U.S. citizen, lawful permanent resident, or
            other nonimmigrant in lawful status from becoming a public health charge or
            ward of the state of a medical or other public funded institution.

        •   Childcare services provided for a child whose parents are involved with the
            provision of medical care to individuals who have contracted COVID-19 or
            medical research at United States facilities to help the United States combat
            COVID-19.

        •   An exchange program conducted pursuant to an MOU, Statement of Intent, or
            other valid agreement or arrangement between a foreign government and any
            federal, state, or local government entity in the United States that is designed to
            promote U.S. national interests if the agreement or arrangement with the foreign
            government was in effect prior to the effective date of the Presidential
            Proclamation.

        •   Interns and Trainees on U.S. government agency-sponsored programs (those with
            a program number beginning with "G-3" on Form DS-2019): An exchange visitor
       Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 163 of 278000160




               participating in an exchange visitor program in which he or she will be hosted by
               a U.S. government agency and the program supports the immediate and continued
               economic recovery of the United States.

           •   Specialized Teachers in Accredited Educational Institutions with a program
               number beginning with "G-5" on Form DS-2019: An exchange visitor
               participating in an exchange program in which he or she will teach full-time,
               including a substantial portion that is in person, in a publicly or privately operated
               primary or secondary accredited educational institution where the applicant
               demonstrates ability to make a specialized contribution to the education of
               students in the United States. A “specialized teacher” applicant must demonstrate
               native or near-native foreign language proficiency and the ability to teach his/her
               assigned subject(s) in that language.

           •   Critical foreign policy objectives: This only includes programs where an
               exchange visitor participating in an exchange program that fulfills critical and
               time sensitive foreign policy objectives.

   •    For L-1 visas, exceptions are available in this situation:


           •   Travel as a public health or healthcare professional, or researcher to alleviate the
               effects of the COVID-19 pandemic, or to conduct ongoing medical research in an
               area with a substantial public health benefit. This includes those traveling to
               alleviate effects of the COVID-19 pandemic that may be a secondary effect of the
               pandemic.

   •    H-4, L-2, and J-2 visas exceptions:


           •   National interest exceptions are available for those who will accompany or follow
               to join a principal applicant who is a spouse or parent and who is not subject to
               P.P. 10052 (including those that have been granted a national interest exception).
               This exception can be extended to derivative applicants when the principal is
               currently in the United States or has a valid visa.

Travelers who believe their travel falls into one of these categories or is otherwise in the national
interest may request a visa appointment at the closest Embassy or Consulate and a decision will
be made at the time of interview. Travelers are encouraged to refer to the Embassy/Consulate
website for detailed instructions on what services are currently available and how to request an
appointment.

The Department of State will continue to issue H-4, L-2, and J-2 visas to otherwise qualified
derivative applicants who qualify for an national interest exception, such as those seeking to join
a principal applicant currently in the United States.
        Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 164 of 278000161




Applicants for immigrant visas covered by Presidential Proclamations 10014 and 10052,
including Diversity Visa 2020 (DV-2020) applicants, who have not been issued an
immigrant visa as of April 23 are subject to the proclamation's restrictions unless eligible for an
exception. No valid visas will be revoked under this proclamation.




July 22, 2020
National Interest Exceptions to Presidential Proclamations
(10014 & 10052) Suspending the Entry of Immigrants and
Nonimmigrants Presenting a Risk to the United States Labor
Market During the Economic Recovery Following the 2019
Novel Coronavirus Outbreak
Last Updated: July 22, 2020

On June 22, the President signed Presidential Proclamation (P.P.) 10052, which extends P.P.
10014, which suspends the entry to the United States of certain immigrant visa applicants,
through December 31, 2020. P.P. 10052 also suspends the entry to the United States of certain
additional foreign nationals who present a risk to the U.S. labor market during the economic
recovery following the 2019 novel coronavirus outbreak. Specifically, the suspension applies to
applicants for H-1B, H-2B, L-1, J-1 applicants participating in the intern, trainee, teacher, camp
counselor, au pair, or summer work travel programs, and any spouses or children of covered
applicants applying for H-4, L-2, or J-2 visas. The Department of State is committed to
implementing this Proclamation in an orderly fashion in conjunction with the Department of
Homeland Security and interagency partners and in accordance with all applicable laws and
regulations.

Both P.P. 10014 and 10052 include exceptions, including an exception for individuals whose
travel would be in the national interest. The list below is non-exclusive list of the types of travel
that may be considered to be in the national interest.

Exceptions under P.P. 10052 for certain travel in the national interest by nonimmigrants
may include the following

    •    For H-1Bs, exceptions are available in these situations:


             •    For travel as a public health or healthcare professional, or researcher to alleviate
                  the effects of the COVID-19 pandemic, or to conduct ongoing medical research in
                  an area with a substantial public health benefit (e.g. cancer or communicable
                  disease research). This includes those traveling to alleviate effects of the COVID-
    Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 165 of 278000162




            19 pandemic that may be a secondary effect of the pandemic (e.g., travel by a
            public health or healthcare professional, or researcher in an area of public health
            or healthcare that is not directly related to COVID-19, but which has been
            adversely impacted by the COVID-19 pandemic).

        •   Travel supported by a request from a U.S. government agency or entity to meet
            critical U.S. foreign policy objectives or to satisfy treaty or contractual
            obligations. This would include individuals, identified by the Department of
            Defense or another U.S. government agency, performing research, providing IT
            support/services, or engaging other similar projects essential to a U.S. government
            agency.

•    For H-2Bs, exceptions are available in this situation:


        •   Travel based on a request from a U.S. government agency or entity to meet
            critical foreign policy objectives or to satisfy treaty or contractual obligations. An
            example of this would be supporting U.S. military base construction (e.g.
            associated with the National Defense Authorization Act) or IT infrastructure.

•    For J-1 visas, exceptions are available in these situations:


        •   Travel to provide care for a minor U.S. citizen, LPR, or nonimmigrant in lawful
            status by an au pair possessing special skills required for a child with particular
            needs (e.g., medical, special education, or sign language). Childcare services
            provided for a child with medical issues diagnosed by a qualified medical
            professional by an individual who possesses skills to care for such child will be
            considered to be in the national interest.

        •   Travel by an au pair that prevents a U.S. citizen, lawful permanent resident, or
            other nonimmigrant in lawful status from becoming a public health charge or
            ward of the state of a medical or other public funded institution.

        •   Childcare services provided for a child whose parents are involved with the
            provision of medical care to individuals who have contracted COVID-19 or
            medical research at United States facilities to help the United States combat
            COVID-19.

        •   An exchange program conducted pursuant to an MOU, Statement of Intent, or
            other valid agreement or arrangement between a foreign government and any
            federal, state, or local government entity in the United States that is designed to
            promote U.S. national interests if the agreement or arrangement with the foreign
            government was in effect prior to the effective date of the Presidential
            Proclamation.
       Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 166 of 278000163




           •   Interns and Trainees on U.S. government agency-sponsored programs (those with
               a program number beginning with "G-3" on Form DS-2019): An exchange visitor
               participating in an exchange visitor program in which he or she will be hosted by
               a U.S. government agency and the program supports the immediate and continued
               economic recovery of the United States.

           •   Specialized Teachers in Accredited Educational Institutions with a program
               number beginning with "G-5" on Form DS-2019: An exchange visitor
               participating in an exchange program in which he or she will teach full-time,
               including a substantial portion that is in person, in a publicly or privately operated
               primary or secondary accredited educational institution where the applicant
               demonstrates ability to make a specialized contribution to the education of
               students in the United States. A “specialized teacher” applicant must demonstrate
               native or near-native foreign language proficiency and the ability to teach his/her
               assigned subject(s) in that language.

           •   Critical foreign policy objectives: This only includes programs where an
               exchange visitor participating in an exchange program that fulfills critical and
               time sensitive foreign policy objectives.

   •    For L-1 visas, exceptions are available in this situation:


           •   Travel as a public health or healthcare professional, or researcher to alleviate the
               effects of the COVID-19 pandemic, or to conduct ongoing medical research in an
               area with a substantial public health benefit. This includes those traveling to
               alleviate effects of the COVID-19 pandemic that may be a secondary effect of the
               pandemic.

   •    H-4, L-2, and J-2 visas exceptions:


           •   National interest exceptions are available for those who will accompany or follow
               to join a principal applicant who is a spouse or parent and who is not subject to
               P.P. 10052 (including those that have been granted a national interest exception).
               This exception can be extended to derivative applicants when the principal is
               currently in the United States or has a valid visa.


Exceptions under P.P. 10014 for certain travel in the national interest by immigrants may
include the following

   •    Applicants who are subject to aging out of their current immigrant visa classification
        before P.P. 10014 expires or within two weeks thereafter.
      Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 167 of 278000164




Travelers who believe their travel falls into one of these categories or is otherwise in the national
interest may request a visa application appointment at the closest Embassy or Consulate and a
decision will be made at the time of interview as to whether the traveler has established that they
are eligible for a visa pursuant to an exception. Travelers are encouraged to refer to the
Embassy/Consulate website for detailed instructions on what services are currently available and
how to request an appointment.

The Department of State will continue to issue H-4, L-2, and J-2 visas to otherwise qualified
derivative applicants who qualify for a national interest exception, such as those seeking to join a
principal applicant currently in the United States.

Applicants for immigrant visas covered by Presidential Proclamation 10014, as extended by P.P.
10052, including Diversity Visa 2020 (DV-2020) applicants, who have not been issued an
immigrant visa as of April 23 are subject to the proclamation's restrictions unless they can
establish that they are eligible for an exception. No valid visas will be revoked under this
proclamation.




July 30th, 2020
National Interest Exceptions to Presidential Proclamations
(10014 & 10052) Suspending the Entry of Immigrants and
Nonimmigrants Presenting a Risk to the United States Labor
Market During the Economic Recovery Following the 2019
Novel Coronavirus Outbreak
Last Updated: July 30, 2020

On June 22, the President signed Presidential Proclamation (P.P.) 10052, which extends P.P.
10014, which suspends the entry to the United States of certain immigrant visa applicants,
through December 31, 2020. P.P. 10052 also suspends the entry to the United States of certain
additional foreign nationals who present a risk to the U.S. labor market during the economic
recovery following the 2019 novel coronavirus outbreak. Specifically, the suspension applies to
applicants for H-1B, H-2B, L-1 visas and J-1 applicants participating in the intern, trainee,
teacher, camp counselor, au pair, or summer work travel programs, and any spouses or children
of covered applicants applying for H-4, L-2, or J-2 visas. The Proclamation does not apply to
those who were in the United States on the effective date of the Proclamation (June 24), and
who had a valid visa in the classifications mentioned above (and plans to enter the United States
on that visa) or who had another official travel document valid on the effective date of the
Proclamation. If an individual is not subject to the Proclamation, then neither the individual nor
the individuals spouse or children will be prevented from obtaining a visa due to the
Proclamation. The Department of State is committed to implementing this Proclamation in an
       Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 168 of 278000165




orderly fashion in conjunction with the Department of Homeland Security and interagency
partners and in accordance with all applicable laws and regulations.

Both P.P. 10014 and 10052 include exceptions, including an exception for individuals whose
travel would be in the national interest. The list below is non-exclusive list of the types of travel
that may be considered to be in the national interest.

Exceptions under P.P. 10052 for certain travel in the national interest by nonimmigrants
may include the following

   •    For H-1Bs, exceptions are available in these situations:


           •   For travel as a public health or healthcare professional, or researcher to alleviate
               the effects of the COVID-19 pandemic, or to conduct ongoing medical research in
               an area with a substantial public health benefit (e.g. cancer or communicable
               disease research). This includes those traveling to alleviate effects of the COVID-
               19 pandemic that may be a secondary effect of the pandemic (e.g., travel by a
               public health or healthcare professional, or researcher in an area of public health
               or healthcare that is not directly related to COVID-19, but which has been
               adversely impacted by the COVID-19 pandemic).

           •   Travel supported by a request from a U.S. government agency or entity to meet
               critical U.S. foreign policy objectives or to satisfy treaty or contractual
               obligations. This would include individuals, identified by the Department of
               Defense or another U.S. government agency, performing research, providing IT
               support/services, or engaging other similar projects essential to a U.S. government
               agency.

   •    For H-2Bs, exceptions are available in this situation:


           •   Travel based on a request from a U.S. government agency or entity to meet
               critical foreign policy objectives or to satisfy treaty or contractual obligations. An
               example of this would be supporting U.S. military base construction (e.g.
               associated with the National Defense Authorization Act) or IT infrastructure.

   •    For J-1 visas, exceptions are available in these situations:


           •   Travel to provide care for a minor U.S. citizen, LPR, or nonimmigrant in lawful
               status by an au pair possessing special skills required for a child with particular
               needs (e.g., medical, special education, or sign language). Childcare services
               provided for a child with medical issues diagnosed by a qualified medical
               professional by an individual who possesses skills to care for such child will be
    Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 169 of 278000166




            considered to be in the national interest.

        •   Travel by an au pair that prevents a U.S. citizen, lawful permanent resident, or
            other nonimmigrant in lawful status from becoming a public health charge or
            ward of the state of a medical or other public funded institution.

        •   Childcare services provided for a child whose parents are involved with the
            provision of medical care to individuals who have contracted COVID-19 or
            medical research at United States facilities to help the United States combat
            COVID-19.

        •   An exchange program conducted pursuant to an MOU, Statement of Intent, or
            other valid agreement or arrangement between a foreign government and any
            federal, state, or local government entity in the United States that is designed to
            promote U.S. national interests if the agreement or arrangement with the foreign
            government was in effect prior to the effective date of the Presidential
            Proclamation.

        •   Interns and Trainees on U.S. government agency-sponsored programs (those with
            a program number beginning with "G-3" on Form DS-2019): An exchange visitor
            participating in an exchange visitor program in which he or she will be hosted by
            a U.S. government agency and the program supports the immediate and continued
            economic recovery of the United States.

        •   Specialized Teachers in Accredited Educational Institutions with a program
            number beginning with "G-5" on Form DS-2019: An exchange visitor
            participating in an exchange program in which he or she will teach full-time,
            including a substantial portion that is in person, in a publicly or privately operated
            primary or secondary accredited educational institution where the applicant
            demonstrates ability to make a specialized contribution to the education of
            students in the United States. A “specialized teacher” applicant must demonstrate
            native or near-native foreign language proficiency and the ability to teach his/her
            assigned subject(s) in that language.

        •   Critical foreign policy objectives: This only includes programs where an
            exchange visitor participating in an exchange program that fulfills critical and
            time sensitive foreign policy objectives.

•    For L-1 visas, exceptions are available in this situation:


        •   Travel as a public health or healthcare professional, or researcher to alleviate the
            effects of the COVID-19 pandemic, or to conduct ongoing medical research in an
            area with a substantial public health benefit. This includes those traveling to
            alleviate effects of the COVID-19 pandemic that may be a secondary effect of the
       Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 170 of 278000167




               pandemic.

   •    H-4, L-2, and J-2 visas exceptions:


           •   National interest exceptions are available for those who will accompany or follow
               to join a principal applicant who is a spouse or parent and who has been granted a
               national interest exception to P.P. 10052. Note, a national interest exception is not
               required if the principal applicant is not subject to P.P. 10052 (e.g. if the principal
               was in the United States on the effective date, June 24, or has a valid visa that the
               principal will use to seek entry to the United States). In the case of a principal
               visa applicant who is not subject to P.P. 10052, the derivative will not be subject
               to the proclamation either.


Exceptions under P.P. 10014 for certain travel in the national interest by immigrants may
include the following:

   •    Applicants who are subject to aging out of their current immigrant visa classification
        before P.P. 10014 expires or within two weeks thereafter.

Travelers who believe their travel falls into one of these categories or is otherwise in the national
interest may request a visa application appointment at the closest Embassy or Consulate and a
decision will be made at the time of interview as to whether the traveler has established that they
are eligible for a visa pursuant to an exception. Travelers are encouraged to refer to the
Embassy/Consulate website for detailed instructions on what services are currently available and
how to request an appointment.

Applicants for immigrant visas covered by Presidential Proclamation 10014, as extended by P.P.
10052, including Diversity Visa 2020 (DV-2020) applicants, who have not been issued an
immigrant visa as of April 23 are subject to the proclamation's restrictions unless they can
establish that they are eligible for an exception. No valid visas will be revoked under this
proclamation.




August 12th, 2020 – Latest version.
National Interest Exceptions to Presidential Proclamations
(10014 & 10052) Suspending the Entry of Immigrants and
Nonimmigrants Presenting a Risk to the United States Labor
Market During the Economic Recovery Following the 2019
Novel Coronavirus Outbreak
      Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 171 of 278000168



Last Updated: August 12, 2020

On June 22, the President signed Presidential Proclamation (P.P.) 10052, which extends P.P.
10014, which suspended the entry to the United States of certain immigrant visa applicants,
through December 31, 2020. P.P. 10052 also suspends the entry to the United States of certain
additional foreign nationals who present a risk to the U.S. labor market during the economic
recovery following the 2019 novel coronavirus outbreak. Specifically, the suspension applies to
applicants for H-1B, H-2B, and L-1 visas; J-1 visa applicants participating in the intern, trainee,
teacher, camp counselor, au pair, or summer work travel programs; and any spouses or children
of covered applicants applying for H-4, L-2, or J-2 visas.

The Proclamation does not apply to applicants who were in the United States on the effective
date of the Proclamation (June 24), or who had a valid visa in the classifications mentioned
above (and plans to enter the United States on that visa), or who had another official travel
document valid on the effective date of the Proclamation. If an H-1B, H-2B, L-1, or J-1 non-
immigrant is not subject to the Proclamation, then neither that individual nor the individual’s
spouse or children will be prevented from obtaining a visa due to the Proclamation. The
Department of State is committed to implementing this Proclamation in an orderly fashion in
conjunction with the Department of Homeland Security and interagency partners and in
accordance with all applicable laws and regulations.

Both P.P. 10014 and 10052 include exceptions, including an exception for individuals whose
travel would be in the national interest, as determined by the Secretary of State, the Secretary of
Homeland Security, or their respective designees. The list below is a non-exclusive list of the
types of travel that may be considered to be in the national interest, based on determinations
made by the Assistant Secretary of State for Consular Affairs, exercising the authority delegated
to him by the Secretary of State under Section 2(b)(iv) of P.P. 10014 and 3(b)(iv) of P.P. 10052.

Until complete resumption of routine visa services, applicants who appear to be subject to entry
restrictions under P.P. 10014, P.P. 10052, and/or regional-focused Presidential Proclamations
related to COVID-19 (P.P. 9984, 9992, 9993, 9996, and/ or 10041) might not be processed for a
visa interview appointment unless the applicant also appears to be eligible for an exception under
the applicable Proclamation(s). Applicants who are subject to any of these Proclamations, but
who believe they may qualify for a national interest exception or other exception, should follow
the instructions on the nearest U.S. Embassy or Consulate’s website regarding procedures
necessary to request an emergency appointment and should provide specific details as to why
they believe they may qualify for an exception. While a visa applicant subject to one or more
Proclamations might meet an exception, the applicant must first be approved for an emergency
appointment request and a final determination regarding visa eligibility will be made at the time
of visa interview. Please note that U.S. Embassies and Consulates may only be able to offer
limited visa services due to the COVID-19 pandemic, in which case they may not be able to
accommodate your request unless the proposed travel is deemed emergency or mission
critical. Prospective visa applicants should visit the website for Embassy or Consulate where
they intend to apply for a visa to get updates on current operating status. Travelers who are
subject to a regional COVID-19 Proclamation but who do not require a visa, such as ESTA
travelers (i.e., those traveling on the Visa Waiver Program), should also follow the guidance on
       Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 172 of 278000169




the nearest Embassy or Consulate’s website for how to request consideration for a national
interest exception.

Exceptions under P.P. 10052 for certain travel in the national interest by nonimmigrants
may include the following:

H-1B applicants:

   •    For travel as a public health or healthcare professional, or researcher to alleviate the
        effects of the COVID-19 pandemic, or to conduct ongoing medical research in an area
        with a substantial public health benefit (e.g. cancer or communicable disease research).
        This includes those traveling to alleviate effects of the COVID-19 pandemic that may be
        a secondary effect of the pandemic (e.g., travel by a public health or healthcare
        professional, or researcher in an area of public health or healthcare that is not directly
        related to COVID-19, but which has been adversely impacted by the COVID-19
        pandemic).

   •    Travel supported by a request from a U.S. government agency or entity to meet critical
        U.S. foreign policy objectives or to satisfy treaty or contractual obligations. This would
        include individuals, identified by the Department of Defense or another U.S. government
        agency, performing research, providing IT support/services, or engaging other similar
        projects essential to a U.S. government agency.

   •    Travel by applicants seeking to resume ongoing employment in the United States in the
        same position with the same employer and visa classification. Forcing employers to
        replace employees in this situation may cause financial hardship. Consular officers can
        refer to Part II, Question 2 of the approved Form I-129 to determine if the applicant is
        continuing in “previously approved employment without change with the same
        employer.”

   •    Travel by technical specialists, senior level managers, and other workers whose travel is
        necessary to facilitate the immediate and continued economic recovery of the United
        States. Consular officers may determine that an H-1B applicant falls into this category
        when at least two of the following five indicators are present:

   1. The petitioning employer has a continued need for the services or labor to be performed
      by the H-1B nonimmigrant in the United States. Labor Condition Applications (LCAs)
      approved by DOL during or after July 2020 are more likely to account for the effects of
      the COVID-19 pandemic on the U.S. labor market and the petitioner’s business;
      therefore, this indicator is only present for cases with an LCA approved during or after
      July 2020 as there is an indication that the petitioner still has a need for the H-1B
      worker. For LCAs approved by DOL before July 2020, this indicator is only met if the
      consular officer is able to determine from the visa application the continuing need of
      petitioned workers with the U.S. employer. Regardless of when the LCA was approved,
      if an applicant is currently performing or is able to perform the essential functions of the
      position for the prospective employer remotely from outside the United States, then this
      indicator is not present.
       Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 173 of 278000170




   2. The applicant’s proposed job duties or position within the petitioning company indicate
      the individual will provide significant and unique contributions to an employer meeting a
      critical infrastructure need. Critical infrastructure sectors are chemical, communications,
      dams, defense industrial base, emergency services, energy, financial services, food and
      agriculture, government facilities, healthcare and public health, information technology,
      nuclear reactors, transportation, and water systems. Employment in a critical
      infrastructure sector alone is not sufficient; the consular officers must establish that the
      applicant holds one of the two types of positions noted below:

        a.) Senior level placement within the petitioning organization or job duties reflecting
        performance of functions that are both unique and vital to the management and success of
        the overall business enterprise; OR

        b.) The applicant’s proposed job duties and specialized qualifications indicate the
        individual will provide significant and unique contributions to the petitioning company.

   3. The wage rate paid to the H-1B applicant meaningfully exceeds the prevailing wage rate
      by at least 15 percent (see Part F, Questions 10 and 11 of the LCA) by at least 15
      percent. When an H-1B applicant will receive a wage that meaningfully exceeds the
      prevailing wage, it suggests that the employee fills an important business need where an
      American worker is not available.

   4. The H-1B applicant’s education, training and/or experience demonstrate unusual
      expertise in the specialty occupation in which the applicant will be employed. For
      example, an H-1B applicant with a doctorate or professional degree, or many years of
      relevant work experience, may have such advanced expertise in the relevant occupation
      as to make it more likely that he or she will perform critically important work for the
      petitioning employer.

   5. Denial of the visa pursuant to P.P. 10052 will cause financial hardship to the U.S.
      employer. The following examples, to be assessed based on information from the visa
      application, are illustrative of what may constitute a financial hardship for an employer if
      a visa is denied: the employer’s inability to meet financial or contractual obligations; the
      employer’s inability to continue its business; or a delay or other impediment to the
      employer’s ability to return to its pre-COVID-19 level of operations.

H-2B applicants

   •    Travel based on a request from a U.S. government agency or entity to meet critical
        foreign policy objectives or to satisfy treaty or contractual obligations. An example of
        this would be supporting U.S. military base construction (e.g. associated with the
        National Defense Authorization Act) or IT infrastructure.

   •    Travel necessary to facilitate the immediate and continued economic recovery of the
        United States (e.g. those working in forestry and conservation, nonfarm animal
        caretakers, etc). Consular officers may determine that an H-2B applicant falls into this
        category when at least two of the following three indicators are present:
      Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 174 of 278000171




  1. The applicant was previously employed and trained by the petitioning U.S.
     employer. The applicant must have previously worked for the petitioning U.S. employer
     under two or more H-2B (named or unnamed) petitions. U.S. employers dedicate
     substantial time and resources to training seasonal/temporary staff, and denying visas to
     the most experienced returning workers may cause financial hardship to the U.S.
     business.

  2. The applicant is traveling based on a temporary labor certification (TLC) that reflects
     continued need for the worker. TLCs approved by DOL during or after July 2020 are
     more likely to account for the effects of the COVID-19 pandemic on the U.S. labor
     market and the petitioner’s business, and therefore this indicator is only present for cases
     with a TLC approved during or after July 2020 as there is an indication that the petitioner
     still has a need for the H-2B worker. For TLCs approved by DOL before July 2020, this
     indicator is only met if the consular officer is able to determine from the visa application
     the continuing need of petitioned workers with the U.S. employer.

  3. Denial of the visa pursuant to P.P. 10052 will cause financial hardship to the U.S.
     employer. The following examples, to be assessed based on information from the visa
     application, are illustrative of what may constitute a financial hardship for an employer if
     a visa is denied: the employer’s inability to meet financial or contractual obligations; the
     employer’s inability to continue its business; or a delay or other impediment to the
     employer’s ability to return to its pre-COVID-19 level of operations.


J-1 applicants

  •    Travel to provide care for a minor U.S. citizen, LPR, or nonimmigrant in lawful status by
       an au pair possessing special skills required for a child with particular needs (e.g.,
       medical, special education, or sign language). Childcare services provided for a child
       with medical issues diagnosed by a qualified medical professional by an individual who
       possesses skills to care for such child will be considered to be in the national interest.

  •    Travel by an au pair that prevents a U.S. citizen, lawful permanent resident, or other
       nonimmigrant in lawful status from becoming a public health charge or ward of the state
       of a medical or other public funded institution.

  •    Childcare services provided for a child whose parents are involved with the provision of
       medical care to individuals who have contracted COVID-19 or medical research at
       United States facilities to help the United States combat COVID-19.

  •    An exchange program conducted pursuant to an MOU, Statement of Intent, or other valid
       agreement or arrangement between a foreign government and any federal, state, or local
       government entity in the United States that is designed to promote U.S. national interests
       if the agreement or arrangement with the foreign government was in effect prior to the
       effective date of the Presidential Proclamation.
       Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 175 of 278000172




   •    Interns and Trainees on U.S. government agency-sponsored programs (those with a
        program number beginning with "G-3" on Form DS-2019): An exchange visitor
        participating in an exchange visitor program in which he or she will be hosted by a U.S.
        government agency and the program supports the immediate and continued economic
        recovery of the United States.

   •    Specialized Teachers in Accredited Educational Institutions with a program number
        beginning with "G-5" on Form DS-2019: An exchange visitor participating in an
        exchange program in which he or she will teach full-time, including a substantial portion
        that is in person, in a publicly or privately operated primary or secondary accredited
        educational institution where the applicant demonstrates ability to make a specialized
        contribution to the education of students in the United States. A “specialized teacher”
        applicant must demonstrate native or near-native foreign language proficiency and the
        ability to teach his/her assigned subject(s) in that language.

   •    Critical foreign policy objectives: This only includes programs where an exchange visitor
        participating in an exchange program that fulfills critical and time sensitive foreign policy
        objectives.


L-1A applicants

   •    Travel as a public health or healthcare professional, or researcher to alleviate the effects
        of the COVID-19 pandemic, or to conduct ongoing medical research in an area with a
        substantial public health benefit. This includes those traveling to alleviate effects of the
        COVID-19 pandemic that may be a secondary effect of the pandemic.

   •    Travel based on a request from a U.S. government agency or entity to meet critical
        foreign policy objectives or satisfy treaty or contractual obligations. An example of this
        would be supporting U.S. military base construction or IT infrastructure.

   •    Travel by applicants seeking to resume ongoing employment in the United States in the
        same position with the same employer and visa classification. Forcing employers to
        replace employees in this situation may cause undue financial hardship.

   •    Travel by a senior level executive or manager filling a critical business need of an
        employer meeting a critical infrastructure need. Critical infrastructure sectors include
        chemical, communications, dams, defense industrial base, emergency services, energy,
        financial services, food and agriculture, government facilities, healthcare and public
        health, information technology, nuclear reactors, transportation, and water systems. An
        L-1A applicant falls into this category when at least two of the following three indicators
        are present AND the L-1A applicant is not seeking to establish a new office in the United
        States:

   1. Will be a senior-level executive or manager;
       Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 176 of 278000173




   2. Has spent multiple years with the company overseas, indicating a substantial knowledge
      and expertise within the organization that can only be replicated by a new employee
      within the company following extensive training that would cause the employer financial
      hardship; or

   3. Will fill a critical business need for a company meeting a critical infrastructure need.

L-1A applicants seeking to establish a new office in the United States likely do NOT fall into
this category, unless two of the three criteria are met AND the new office will employ, directly
or indirectly, five or more U.S. workers.

L-1B applicants

   •    Travel as a public health or healthcare professional, or researcher to alleviate the effects
        of the COVID-19 pandemic, or to conduct ongoing medical research in an area with a
        substantial public health benefit. This includes those traveling to alleviate effects of the
        COVID-19 pandemic that may be a secondary effect of the pandemic.

   •    Travel based on a request from a U.S. government agency or entity to meet critical
        foreign policy objectives or satisfy treaty or contractual obligations. An example of this
        would be supporting U.S. military base construction or IT infrastructure.

   •    Travel by applicants seeking to resume ongoing employment in the United States in the
        same position with the same employer and visa classification. Forcing employers to
        replace employees in this situation may cause undue financial hardship.

   •    Travel as a technical expert or specialist meeting a critical infrastructure need. The
        consular officer may determine that an L-1B applicant falls into this category if all three
        of the following indicators are present:

   1. The applicant’s proposed job duties and specialized knowledge indicate the individual
      will provide significant and unique contributions to the petitioning company;

   2. The applicant’s specialized knowledge is specifically related to a critical infrastructure
      need; AND

   3. The applicant has spent multiple years with the company overseas, indicating a
      substantial knowledge and expertise within the organization that can only be replicated
      by a new employee within the company following extensive training that would cause the
      employer financial hardship.



H-4, L-2, and J-2 applicants

   •    National interest exceptions are available for those who will accompany or follow to join
        a principal applicant who is a spouse or parent and who has been granted a national
       Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 177 of 278000174




        interest exception to P.P. 10052. Note, a national interest exception is not required if the
        principal applicant is not subject to P.P. 10052 (e.g. if the principal was in the United
        States on the effective date, June 24, or has a valid visa that the principal will use to seek
        entry to the United States). In the case of a principal visa applicant who is not subject to
        P.P. 10052, the derivative will not be subject to the proclamation either.


Exceptions under P.P. 10014 for certain travel in the national interest by immigrants may
include the following:

   •    Applicants who are subject to aging out of their current immigrant visa classification
        before P.P. 10014 expires or within two weeks thereafter.

Travelers who believe their travel falls into one of these categories or is otherwise in the national
interest may request a visa application appointment at the closest Embassy or Consulate and a
decision will be made at the time of interview as to whether the traveler has established that they
are eligible for a visa pursuant to an exception. Travelers are encouraged to refer to the
Embassy/Consulate website for detailed instructions on what services are currently available and
how to request an appointment.

Applicants for immigrant visas covered by Presidential Proclamation 10014, as extended by P.P.
10052, including Diversity Visa 2020 (DV-2020) applicants, who have not been issued an
immigrant visa as of April 23, are subject to the proclamation's restrictions unless they can
establish that they are eligible for an exception. No valid visas will be revoked under this
proclamation.
8/14/2020          CaseInterest
                  National 1:20-cv-01419-APM
                                Exceptions to Presidential Document       96-1& 10052)
                                                           Proclamations (10014  FiledSuspending
                                                                                       08/19/20       Page
                                                                                                 the Entry      178 of and
                                                                                                           of Immigrants 278Nonimmigrants
                                                                                                                             000175
                                                                                                                                          Pre…



     National Interest Exceptions to
     Presidential Proclamations (10014 &
     10052) Suspending the Entry of
     Immigrants and Nonimmigrants
     Presenting a Risk to the United States
     Labor Market During the Economic
     Recovery Following the 2019 Novel
     Coronavirus Outbreak
     Last Updated: August 12, 2020

     On June 22, the President signed Presidential Proclamation
     (P.P.) 10052, which extends P.P. 10014, which suspended
     the entry to the United States of certain immigrant visa
     applicants, through December 31, 2020. P.P. 10052 also
     suspends the entry to the United States of certain
     additional foreign nationals who present a risk to the U.S.
     labor market during the economic recovery following the
     2019 novel coronavirus outbreak. Speciﬁcally, the
     suspension applies to applicants for H-1B, H-2B, and L-1
     visas; J-1 visa applicants participating in the intern, trainee,
     teacher, camp counselor, au pair, or summer work travel
     programs; and any spouses or children of covered
     applicants applying for H-4, L-2, or J-2 visas.

     The Proclamation does not apply to applicants who were in
     the United States on the effective date of the Proclamation
     (June 24), or who had a valid visa in the classiﬁcations
     mentioned above (and plans to enter the United States on
     that visa), or who had another ofﬁcial travel document valid
     on the effective date of the Proclamation. If an H-1B, H-2B,
     L-1, or J-1 non-immigrant is not subject to the Proclamation,
     then neither that individual nor the individual’s spouse or
     children will be prevented from obtaining a visa due to the
     Proclamation. The Department of State is committed to
     implementing this Proclamation in an orderly fashion in
     conjunction with the Department of Homeland Security and
     interagency partners and in accordance with all applicable
     laws and regulations.

     Both P.P. 10014 and 10052 include exceptions, including an
     exception for individuals whose travel would be in the
https://travel.state.gov/content/travel/en/News/visas-news/exceptions-to-p-p-10014-10052-suspending-entry-of-immigrants-non-immigrants-presentin…   1/11
8/14/2020        CaseInterest
                National 1:20-cv-01419-APM
                              Exceptions to Presidential Document       96-1& 10052)
                                                         Proclamations (10014  FiledSuspending
                                                                                     08/19/20       Page
                                                                                               the Entry      179 of and
                                                                                                         of Immigrants 278Nonimmigrants Pre…
     exception for individuals whose travel would be in the                                                                000176

     national interest, as determined by the Secretary of State,
     the Secretary of Homeland Security, or their respective
     designees. The list below is a non-exclusive list of the
     types of travel that may be considered to be in the national
     interest, based on determinations made by the Assistant
     Secretary of State for Consular Affairs, exercising the
     authority delegated to him by the Secretary of State under
     Section 2(b)(iv) of P.P. 10014 and 3(b)(iv) of P.P. 10052.

     Until complete resumption of routine visa services,
     applicants who appear to be subject to entry restrictions
     under P.P. 10014, P.P. 10052, and/or regional-focused
     Presidential Proclamations related to COVID-19 (P.P. 9984,
     9992, 9993, 9996, and/ or 10041) might not be processed
     for a visa interview appointment unless the applicant also
     appears to be eligible for an exception under the applicable
     Proclamation(s). Applicants who are subject to any of
     these Proclamations, but who believe they may qualify for a
     national interest exception or other exception, should follow
     the instructions on the nearest U.S. Embassy or Consulate’s
     website regarding procedures necessary to request an
     emergency appointment and should provide speciﬁc details
     as to why they believe they may qualify for an exception.
     While a visa applicant subject to one or more
     Proclamations might meet an exception, the applicant must
     ﬁrst be approved for an emergency appointment request
     and a ﬁnal determination regarding visa eligibility will be
     made at the time of visa interview. Please note that U.S.
     Embassies and Consulates may only be able to offer limited
     visa services due to the COVID-19 pandemic, in which case
     they may not be able to accommodate your request unless
     the proposed travel is deemed emergency or mission
     critical. Prospective visa applicants should visit the
     website for Embassy or Consulate where they intend to
     apply for a visa to get updates on current operating status.
      Travelers who are subject to a regional COVID-19
     Proclamation but who do not require a visa, such as ESTA
     travelers (i.e., those traveling on the Visa Waiver Program),
     should also follow the guidance on the nearest Embassy or
     Consulate’s website for how to request consideration for a
     national interest exception.

     Exceptions under P.P. 10052 for certain travel in the
     national interest by nonimmigrants may include the
     following:
https://travel.state.gov/content/travel/en/News/visas-news/exceptions-to-p-p-10014-10052-suspending-entry-of-immigrants-non-immigrants-presentin…   2/11
8/14/2020             CaseInterest
                     National 1:20-cv-01419-APM
                                   Exceptions to Presidential Document       96-1& 10052)
                                                              Proclamations (10014  FiledSuspending
                                                                                          08/19/20       Page
                                                                                                    the Entry      180 of and
                                                                                                              of Immigrants 278Nonimmigrants Pre…
      o o       g:                                                                                                              000177


     H-1B applicants:

              For travel as a public health or healthcare
              professional, or researcher to alleviate the effects of
              the COVID-19 pandemic, or to conduct ongoing
              medical research in an area with a substantial public
              health beneﬁt (e.g. cancer or communicable disease
              research). This includes those traveling to alleviate
              effects of the COVID-19 pandemic that may be a
              secondary effect of the pandemic (e.g., travel by a
              public health or healthcare professional, or
              researcher in an area of public health or healthcare
              that is not directly related to COVID-19, but which has
              been adversely impacted by the COVID-19
              pandemic).

              Travel supported by a request from a U.S.
              government agency or entity to meet critical U.S.
              foreign policy objectives or to satisfy treaty or
              contractual obligations. This would include
              individuals, identiﬁed by the Department of Defense
              or another U.S. government agency, performing
              research, providing IT support/services, or engaging
              other similar projects essential to a U.S. government
              agency.

              Travel by applicants seeking to resume ongoing
              employment in the United States in the same position
              with the same employer and visa classiﬁcation.
              Forcing employers to replace employees in this
              situation may cause ﬁnancial hardship. Consular
              ofﬁcers can refer to Part II, Question 2 of the
              approved Form I-129 to determine if the applicant is
              continuing in “previously approved employment
              without change with the same employer.”

              Travel by technical specialists, senior level managers,
              and other workers whose travel is necessary to
              facilitate the immediate and continued economic
              recovery of the United States. Consular ofﬁcers may
              determine that an H-1B applicant falls into this
              category when at least two of the following ﬁve
              indicators are present:

            1 The petitioning employer has a continued need for
https://travel.state.gov/content/travel/en/News/visas-news/exceptions-to-p-p-10014-10052-suspending-entry-of-immigrants-non-immigrants-presentin…   3/11
8/14/2020            CaseInterest
                   National 1:20-cv-01419-APM
                                  Exceptions to Presidential Document       96-1& 10052)
                                                             Proclamations (10014  FiledSuspending
                                                                                         08/19/20       Page
                                                                                                   the Entry      181 of and
                                                                                                             of Immigrants 278Nonimmigrants
                                                                                                                               000178
                                                                                                                                            Pre…
            1. The petitioning employer has a continued need for
               the services or labor to be performed by the H-1B
               nonimmigrant in the United States. Labor Condition
               Applications (LCAs) approved by DOL during or after
               July 2020 are more likely to account for the effects of
               the COVID-19 pandemic on the U.S. labor market and
               the petitioner’s business; therefore, this indicator is
               only present for cases with an LCA approved during
               or after July 2020 as there is an indication that the
               petitioner still has a need for the H-1B worker. For
               LCAs approved by DOL before July 2020, this
               indicator is only met if the consular ofﬁcer is able to
               determine from the visa application the continuing
               need of petitioned workers with the U.S. employer.
               Regardless of when the LCA was approved, if an
               applicant is currently performing or is able to perform
               the essential functions of the position for the
               prospective employer remotely from outside the
               United States, then this indicator is not present.

            2. The applicant’s proposed job duties or position within
               the petitioning company indicate the individual will
               provide signiﬁcant and unique contributions to an
               employer meeting a critical infrastructure
               need. Critical infrastructure sectors are chemical,
               communications, dams, defense industrial base,
               emergency services, energy, ﬁnancial services, food
               and agriculture, government facilities, healthcare and
               public health, information technology, nuclear
               reactors, transportation, and water systems.
               Employment in a critical infrastructure sector alone is
               not sufﬁcient; the consular ofﬁcers must establish
               that the applicant holds one of the two types of
               positions noted below:

               a.) Senior level placement within the petitioning
               organization or job duties reﬂecting performance of
               functions that are both unique and vital to the
               management and success of the overall business
               enterprise; OR

               b.) The applicant’s proposed job duties and
               specialized qualiﬁcations indicate the individual will
               provide signiﬁcant and unique contributions to the
               petitioning company.
https://travel.state.gov/content/travel/en/News/visas-news/exceptions-to-p-p-10014-10052-suspending-entry-of-immigrants-non-immigrants-presentin…   4/11
8/14/2020          CaseInterest
                  National 1:20-cv-01419-APM
                                Exceptions to Presidential Document       96-1& 10052)
                                                           Proclamations (10014  FiledSuspending
                                                                                       08/19/20       Page
                                                                                                 the Entry      182 of and
                                                                                                           of Immigrants 278Nonimmigrants
                                                                                                                             000179
                                                                                                                                          Pre…



            3. The wage rate paid to the H-1B applicant
               meaningfully exceeds the prevailing wage rate by at
               least 15 percent (see Part F, Questions 10 and 11 of
               the LCA) by at least 15 percent. When an H-1B
               applicant will receive a wage that meaningfully
               exceeds the prevailing wage, it suggests that the
               employee ﬁlls an important business need where an
               American worker is not available.

            4. The H-1B applicant’s education, training and/or
               experience demonstrate unusual expertise in the
               specialty occupation in which the applicant will be
               employed. For example, an H-1B applicant with a
               doctorate or professional degree, or many years of
               relevant work experience, may have such advanced
               expertise in the relevant occupation as to make it
               more likely that he or she will perform critically
               important work for the petitioning employer.

            5. Denial of the visa pursuant to P.P. 10052 will cause
               ﬁnancial hardship to the U.S. employer. The
               following examples, to be assessed based on
               information from the visa application, are illustrative
               of what may constitute a ﬁnancial hardship for an
               employer if a visa is denied: the employer’s inability
               to meet ﬁnancial or contractual obligations; the
               employer’s inability to continue its business; or a
               delay or other impediment to the employer’s ability to
               return to its pre-COVID-19 level of operations.

     H-2B applicants

              Travel based on a request from a U.S. government
              agency or entity to meet critical foreign policy
              objectives or to satisfy treaty or contractual
              obligations. An example of this would be supporting
              U.S. military base construction (e.g. associated with
              the National Defense Authorization Act) or IT
              infrastructure.

              Travel necessary to facilitate the immediate and
              continued economic recovery of the United States
              (e.g. those working in forestry and conservation,
              nonfarm animal caretakers, etc). Consular ofﬁcers
https://travel.state.gov/content/travel/en/News/visas-news/exceptions-to-p-p-10014-10052-suspending-entry-of-immigrants-non-immigrants-presentin…   5/11
8/14/2020          CaseInterest
                  National 1:20-cv-01419-APM
                                Exceptions to Presidential Document       96-1& 10052)
                                                           Proclamations (10014  FiledSuspending
                                                                                       08/19/20       Page
                                                                                                 the Entry      183 of and
                                                                                                           of Immigrants 278Nonimmigrants
                                                                                                                             000180
                                                                                                                                          Pre…

              may determine that an H-2B applicant falls into this
              category when at least two of the following three
              indicators are present:

            1. The applicant was previously employed and trained
               by the petitioning U.S. employer. The applicant must
               have previously worked for the petitioning U.S.
               employer under two or more H-2B (named or
               unnamed) petitions. U.S. employers dedicate
               substantial time and resources to training
               seasonal/temporary staff, and denying visas to the
               most experienced returning workers may cause
               ﬁnancial hardship to the U.S. business.

            2. The applicant is traveling based on a temporary labor
               certiﬁcation (TLC) that reﬂects continued need for
               the worker. TLCs approved by DOL during or after
               July 2020 are more likely to account for the effects of
               the COVID-19 pandemic on the U.S. labor market and
               the petitioner’s business, and therefore this indicator
               is only present for cases with a TLC approved during
               or after July 2020 as there is an indication that the
               petitioner still has a need for the H-2B worker. For
               TLCs approved by DOL before July 2020, this
               indicator is only met if the consular ofﬁcer is able to
               determine from the visa application the continuing
               need of petitioned workers with the U.S. employer.

            3. Denial of the visa pursuant to P.P. 10052 will cause
               ﬁnancial hardship to the U.S. employer. The
               following examples, to be assessed based on
               information from the visa application, are illustrative
               of what may constitute a ﬁnancial hardship for an
               employer if a visa is denied: the employer’s inability
               to meet ﬁnancial or contractual obligations; the
               employer’s inability to continue its business; or a
               delay or other impediment to the employer’s ability to
               return to its pre-COVID-19 level of operations.


      J-1 applicants

                Travel to provide care for a minor U.S. citizen, LPR, or
                nonimmigrant in lawful status by an au pair
                possessing special skills required for a child with
                particular needs (e g medical special education or
https://travel.state.gov/content/travel/en/News/visas-news/exceptions-to-p-p-10014-10052-suspending-entry-of-immigrants-non-immigrants-presentin…   6/11
8/14/2020          CaseInterest
                  National 1:20-cv-01419-APM
                                Exceptions to Presidential Document       96-1& 10052)
                                                           Proclamations (10014  FiledSuspending
                                                                                       08/19/20       Page
                                                                                                 the Entry      184 of and
                                                                                                           of Immigrants 278Nonimmigrants
                                                                                                                             000181
                                                                                                                                          Pre…
             particular needs (e.g., medical, special education, or
             sign language). Childcare services provided for a
             child with medical issues diagnosed by a qualiﬁed
             medical professional by an individual who possesses
             skills to care for such child will be considered to be
             in the national interest.

             Travel by an au pair that prevents a U.S. citizen,
             lawful permanent resident, or other nonimmigrant in
             lawful status from becoming a public health charge
             or ward of the state of a medical or other public
             funded institution.

             Childcare services provided for a child whose parents
             are involved with the provision of medical care to
             individuals who have contracted COVID-19 or medical
             research at United States facilities to help the United
             States combat COVID-19.

             An exchange program conducted pursuant to an
             MOU, Statement of Intent, or other valid agreement or
             arrangement between a foreign government and any
             federal, state, or local government entity in the United
             States that is designed to promote U.S. national
             interests if the agreement or arrangement with the
             foreign government was in effect prior to the
             effective date of the Presidential Proclamation.

             Interns and Trainees on U.S. government agency-
             sponsored programs (those with a program number
             beginning with "G-3" on Form DS-2019): An exchange
             visitor participating in an exchange visitor program in
             which he or she will be hosted by a U.S. government
             agency and the program supports the immediate and
             continued economic recovery of the United States.

                Specialized Teachers in Accredited Educational
                Institutions with a program number beginning with
                "G-5" on Form DS-2019: An exchange visitor
                participating in an exchange program in which he or
                she will teach full-time, including a substantial
                portion that is in person, in a publicly or privately
                operated primary or secondary accredited
                educational institution where the applicant
                demonstrates ability to make a specialized
                                                        f
https://travel.state.gov/content/travel/en/News/visas-news/exceptions-to-p-p-10014-10052-suspending-entry-of-immigrants-non-immigrants-presentin…   7/11
8/14/2020          CaseInterest
                  National 1:20-cv-01419-APM
                                Exceptions to Presidential Document       96-1& 10052)
                                                           Proclamations (10014  FiledSuspending
                                                                                       08/19/20       Page
                                                                                                 the Entry      185 of and
                                                                                                           of Immigrants 278Nonimmigrants
                                                                                                                             000182
                                                                                                                                          Pre…

             contribution to the education of students in the
             United States. A “specialized teacher” applicant
             must demonstrate native or near-native foreign
             language proﬁciency and the ability to teach his/her
             assigned subject(s) in that language.

             Critical foreign policy objectives: This only includes
             programs where an exchange visitor participating in
             an exchange program that fulﬁlls critical and time
             sensitive foreign policy objectives.


     L-1A applicants

             Travel as a public health or healthcare professional,
             or researcher to alleviate the effects of the COVID-19
             pandemic, or to conduct ongoing medical research in
             an area with a substantial public health beneﬁt. This
             includes those traveling to alleviate effects of the
             COVID-19 pandemic that may be a secondary effect
             of the pandemic.

             Travel based on a request from a U.S. government
             agency or entity to meet critical foreign policy
             objectives or satisfy treaty or contractual obligations.
             An example of this would be supporting U.S. military
             base construction or IT infrastructure.

             Travel by applicants seeking to resume ongoing
             employment in the United States in the same position
             with the same employer and visa classiﬁcation.
              Forcing employers to replace employees in this
             situation may cause undue ﬁnancial hardship.

             Travel by a senior level executive or manager ﬁlling a
             critical business need of an employer meeting a
             critical infrastructure need. Critical infrastructure
             sectors include chemical, communications, dams,
             defense industrial base, emergency services, energy,
             ﬁnancial services, food and agriculture, government
             facilities, healthcare and public health, information
             technology, nuclear reactors, transportation, and
             water systems. An L-1A applicant falls into this
             category when at least two of the following three
             indicators are present AND the L-1A applicant is not
             seeking to establish a new ofﬁce in the United States:
https://travel.state.gov/content/travel/en/News/visas-news/exceptions-to-p-p-10014-10052-suspending-entry-of-immigrants-non-immigrants-presentin…   8/11
8/14/2020          Case
                  National 1:20-cv-01419-APM
                     g Interest Exceptions to Presidential Document       96-1& 10052)
                                                           Proclamations (10014  FiledSuspending
                                                                                       08/19/20       Page
                                                                                                 the Entry      186 of and
                                                                                                           of Immigrants 278Nonimmigrants
                                                                                                                             000183
                                                                                                                                          Pre…



            1. Will be a senior-level executive or manager;

            2. Has spent multiple years with the company overseas,
               indicating a substantial knowledge and expertise
               within the organization that can only be replicated by
               a new employee within the company following
               extensive training that would cause the employer
               ﬁnancial hardship; or

            3. Will ﬁll a critical business need for a company
               meeting a critical infrastructure need.

     L-1A applicants seeking to establish a new ofﬁce in the
     United States likely do NOT fall into this category, unless
     two of the three criteria are met AND the new ofﬁce will
     employ, directly or indirectly, ﬁve or more U.S. workers.

     L-1B applicants

              Travel as a public health or healthcare professional,
              or researcher to alleviate the effects of the COVID-19
              pandemic, or to conduct ongoing medical research in
              an area with a substantial public health beneﬁt. This
              includes those traveling to alleviate effects of the
              COVID-19 pandemic that may be a secondary effect
              of the pandemic.

              Travel based on a request from a U.S. government
              agency or entity to meet critical foreign policy
              objectives or satisfy treaty or contractual obligations.
              An example of this would be supporting U.S. military
              base construction or IT infrastructure.

              Travel by applicants seeking to resume ongoing
              employment in the United States in the same position
              with the same employer and visa classiﬁcation.
              Forcing employers to replace employees in this
              situation may cause undue ﬁnancial hardship.

              Travel as a technical expert or specialist meeting a
              critical infrastructure need. The consular ofﬁcer may
              determine that an L-1B applicant falls into this
              category if all three of the following indicators are
              present:

            1 The applicant’s proposed job duties and specialized
https://travel.state.gov/content/travel/en/News/visas-news/exceptions-to-p-p-10014-10052-suspending-entry-of-immigrants-non-immigrants-presentin…   9/11
8/14/2020           CaseInterest
                   National 1:20-cv-01419-APM
                                 Exceptions to Presidential Document       96-1& 10052)
                                                            Proclamations (10014  FiledSuspending
                                                                                        08/19/20       Page
                                                                                                  the Entry      187 of and
                                                                                                            of Immigrants 278Nonimmigrants
                                                                                                                              000184
                                                                                                                                           Pre…
            1. The applicant s proposed job duties and specialized
               knowledge indicate the individual will provide
               signiﬁcant and unique contributions to the petitioning
               company;

            2. The applicant’s specialized knowledge is speciﬁcally
               related to a critical infrastructure need; AND

            3. The applicant has spent multiple years with the
               company overseas, indicating a substantial
               knowledge and expertise within the organization that
               can only be replicated by a new employee within the
               company following extensive training that would
               cause the employer ﬁnancial hardship.



     H-4, L-2, and J-2 applicants

               National interest exceptions are available for those
               who will accompany or follow to join a principal
               applicant who is a spouse or parent and who has
               been granted a national interest exception to P.P.
               10052. Note, a national interest exception is not
               required if the principal applicant is not subject to
               P.P. 10052 (e.g. if the principal was in the United
               States on the effective date, June 24, or has a valid
               visa that the principal will use to seek entry to the
               United States). In the case of a principal visa
               applicant who is not subject to P.P. 10052, the
               derivative will not be subject to the proclamation
               either.


     Exceptions under P.P. 10014 for certain travel in the
     national interest by immigrants may include the following:

               Applicants who are subject to aging out of their
               current immigrant visa classiﬁcation before P.P.
               10014 expires or within two weeks thereafter.

     Travelers who believe their travel falls into one of these
     categories or is otherwise in the national interest may
     request a visa application appointment at the closest
     Embassy or Consulate and a decision will be made at the
     time of interview as to whether the traveler has established
     that they are eligible for a visa pursuant to an exception.
https://travel.state.gov/content/travel/en/News/visas-news/exceptions-to-p-p-10014-10052-suspending-entry-of-immigrants-non-immigrants-presenti…   10/11
8/14/2020        CaseInterest
                National 1:20-cv-01419-APM
                              Exceptions to Presidential Document       96-1& 10052)
                                                         Proclamations (10014  FiledSuspending
                                                                                     08/19/20       Page
                                                                                               the Entry      188 of and
                                                                                                         of Immigrants 278Nonimmigrants Pre…
     t at t ey a e e g b e o a sa pu sua t to a e cept o .                                                                 000185

     Travelers are encouraged to refer to the
     Embassy/Consulate website for detailed instructions on
     what services are currently available and how to request an
     appointment.

     Applicants for immigrant visas covered by Presidential
     Proclamation 10014, as extended by P.P. 10052, including
     Diversity Visa 2020 (DV-2020) applicants, who have not
     been issued an immigrant visa as of April 23, are subject to
     the proclamation's restrictions unless they can establish
     that they are eligible for an exception. No valid visas will be
     revoked under this proclamation.




https://travel.state.gov/content/travel/en/News/visas-news/exceptions-to-p-p-10014-10052-suspending-entry-of-immigrants-non-immigrants-presenti…   11/11
8/14/2020          Case 1:20-cv-01419-APM
                  Proclamation                            Document
                               Suspending Entry of Immigrants Who Present96-1      Filed
                                                                         Risk to the       08/19/20
                                                                                     U.S. Labor          Page
                                                                                                Market During      189 of Recovery
                                                                                                              the Economic 278000186
                                                                                                                                   Following the …



     Proclamation Suspending Entry of
     Immigrants Who Present Risk to the
     U.S. Labor Market During the
     Economic Recovery Following the
     COVID-19 Outbreak
     Last Updated: June 17, 2020

     On Wednesday, April 22, President Trump signed a
     proclamation suspending entry into the United States of
     certain immigrants who present risk to the U.S. labor
     market during the economic recovery following the COVID-
     19 outbreak. The proclamation was effective at 11:59 p.m.
     EDT on Thursday, April 23. It was continued by President
     Trump on June 23, and will expire on December 31, 2020,
     unless continued.

     U.S. citizens, lawful permanent residents, and those holding
     valid immigrant visas on the effective date of the
     Proclamation, are not subject to the proclamation. The
     Proclamation is not retroactive. No valid visas will be
     revoked under this Proclamation. The proclamation
     provides exceptions to its restrictions for certain categories
     of immigrants, including: certain healthcare professionals,
     aliens seeking to enter the United States pursuant to an EB-
     5 investor visa, spouses and children (categories IR2, CR2,
     IR3, IH3, IR4, IH4) of U.S. citizens, members of the United
     States Armed Forces and any spouse and children of a
     member of the United States Armed Forces, and aliens
     seeking to enter the United States pursuant to an Afghan
     and Iraqi Special Immigrant Visa. In addition, cases
     involving a child applicant who may age out may be
     considered for a national interest exception. Please refer to
     the proclamation for a full list of exceptions.

     Routine visas services have been suspended at U.S. posts
     worldwide, but as resources allow, embassies and
     consulates will continue to provide emergency and mission
     critical visa services. Mission-critical immigrant visa
     categories may include applicants who may be eligible for
     an exception under this presidential proclamation, such as:
     IR/CR1, IR/CR2, IR/IH-3, IR/IH-4, SQ, SI, and certain
     employment-based medical professionals, as well as cases
https://travel.state.gov/content/travel/en/News/visas-news/Proclamation-Suspending-Entry-of-Immigrants-Who-Present-Risk-to-the-US-labor-market.html   1/2
8/14/2020          Case 1:20-cv-01419-APM
                  Proclamation                            Document
                               Suspending Entry of Immigrants Who Present96-1      Filed
                                                                         Risk to the       08/19/20
                                                                                     U.S. Labor          Page
                                                                                                Market During      190 of Recovery
                                                                                                              the Economic 278000187
                                                                                                                                   Following the …

     involving an applicant who may age out. While embassies
     and consulates may process these types of cases, their
     ability to do so may be limited by local government
     restrictions and available resources. In addition, an
     applicant’s ability to travel may be impacted by local laws,
     regulations, and travel restrictions

     The full text of the presidential proclamation is available on
     the White House website at:

     https://www.whitehouse.gov/presidential-
     actions/proclamation-suspending-entry-immigrants-
     present-risk-u-s-labor-market-economic-recovery-following-
     covid-19-outbreak/ 




https://travel.state.gov/content/travel/en/News/visas-news/Proclamation-Suspending-Entry-of-Immigrants-Who-Present-Risk-to-the-US-labor-market.html   2/2
8/14/2020          Case 1:20-cv-01419-APM
                  Proclamation                            Document
                               Suspending Entry of Immigrants            96-1 Who
                                                              and Nonimmigrants Filed  08/19/20
                                                                                  Present              Page
                                                                                          Risk to the U.S. Labor191
                                                                                                                MarketofDuring
                                                                                                                         278the   Economic Rec…
                                                                                                                               000188


     Proclamation Suspending Entry of
     Immigrants and Nonimmigrants Who
     Present Risk to the U.S. Labor Market
     During the Economic Recovery
     Following the COVID-19 Outbreak
     Last Updated: June 23, 2020

     On Monday, June 22, President Trump signed a
     proclamation suspending entry into the United States of
     certain immigrants and nonimmigrants who present a risk
     to the U.S. labor market following the coronavirus outbreak.
     Effective immediately, the proclamation extends the
     suspension of entry for certain immigrants (Presidential
     Proclamation 10014 ) through December 31, 2020. The
     new restrictions imposed by the proclamation are
     effective at 12:01 a.m. EDT on Wednesday, June 24 and
     expire on December 31, 2020, unless continued by the
     President. U.S. citizens, lawful permanent residents, and
     aliens who are or were inside the United States or those
     holding valid nonimmigrant or immigrant visas on the
     effective date are not subject to the proclamation.

     The proclamation suspends entry of nonimmigrants in the
     following categories: H-1B, H-2B, J (for aliens participating
     in an intern, trainee, teacher, camp counselor, au pair, or
     summer work travel program) and L, along with their
     spouses and children. No valid visas will be revoked under
     the proclamation.

     Presidential Proclamation 10014 and this proclamation
     provide exceptions to their restrictions
     for certain categories of immigrants and nonimmigrants.
     These exceptions include: certain healthcare professionals,
     aliens seeking to enter the United States pursuant to an EB-
     5 investor visa, spouses and children (categories IR1, CR1,
     IR2, CR2, IR3, IH3, IR4, IH4) of U.S. citizens, members of the
     United States Armed Forces and any spouse and children of
     a member of the United States Armed Forces, aliens
     seeking to enter the United States pursuant to an Afghan
     and Iraqi Special Immigrant Visa (SQ or SI-SIV), any alien
     seeking to provide temporary labor services essential the
     United States food supply chain, and any alien whose entry
https://travel.state.gov/content/travel/en/News/visas-news/proclamation-suspending-entry-of-immigrants-and-nonimmigrants-who-present-risk-to-the-U…   1/2
8/14/2020          Case 1:20-cv-01419-APM
                  Proclamation                            Document
                               Suspending Entry of Immigrants            96-1 Who
                                                              and Nonimmigrants Filed  08/19/20
                                                                                  Present              Page
                                                                                          Risk to the U.S. Labor192
                                                                                                                MarketofDuring
                                                                                                                         278the   Economic Rec…
                                                                                                                               000189
     would be in the national interest as determined by the
     Secretary of State, the Secretary of Homeland Security, or
     their respective designees. In addition, the proclamation
     explicitly states that cases involving a child applicant who
     may age out may be considered for a national interest
     exception. Please refer to the text of each proclamation for
     a full list of exceptions.

     Routine visas services continue to be suspended at U.S.
     posts worldwide as a result of the COVID pandemic, but as
     resources allow, embassies and consulates may continue
     to provide emergency and mission-critical visa
     services. Mission-critical immigrant visa
     categories include applicants who may be eligible for an
     exception under these presidential proclamations, such as:
     IR/CR1, IR/CR2, IR/IH-3, IR/IH-4, SQ, SI, certain medical
     professionals, and certain aliens providing temporary labor
     or services essential to the United States food supply chain,
     as well as cases involving an applicant who may age out of
     his or her visa category. While embassies and consulates
     may process these types of cases, their ability to do so may
     be limited by local government restrictions and available
     resources. In addition, an applicant’s ability to travel may
     be impacted by local laws, regulations, and travel
     restrictions.

     The full text of the presidential proclamations are available
     on the White House website at:

     https://www.whitehouse.gov/presidential-
     actions/proclamation-suspending-entry-aliens-present-risk-
     u-s-labor-market-following-coronavirus-outbreak/ 




https://travel.state.gov/content/travel/en/News/visas-news/proclamation-suspending-entry-of-immigrants-and-nonimmigrants-who-present-risk-to-the-U…   2/2
8/14/2020           Case 1:20-cv-01419-APM Document    96-1 ofFiled
                                            Phased Resumption Routine08/19/20
                                                                     Visa Services Page 193 of 278
                                                                                                   000190


     Phased Resumption of Routine Visa
     Services
     Last Updated: July 14, 2020

     Phased Resumption of Routine Visa Services

             The Department of State suspended routine visa
             services worldwide in March 2020 due to the COVID-
             19 pandemic. As global conditions evolve, U.S.
             Embassies and Consulates are beginning a phased
             resumption of routine visa services.

             The resumption of routine visa services will occur on
             a post-by-post basis, in coordination with the
             Department’s Diplomacy Strong framework for safely
             returning our workforce to Department facilities. U.S.
             Embassies and Consulates have continued to provide
             emergency and mission-critical visa services since
             March and will continue to do so as they are able. As
             post-speciﬁc conditions improve, our missions will
             begin providing additional services, culminating
             eventually in a complete resumption of routine visa
             services.

             We are unable to provide a speciﬁc date for when
             each mission will resume speciﬁc visa services, or
             when each mission will return to processing at pre-
             Covid workload levels. See each individual U.S.
             Embassy or Consulate’s website for information
             regarding operating status and which services it is
             currently offering.

             Our missions overseas continue to provide all
             possible services to U.S. citizens. More information
             is available on each post’s website.

             This does not affect travel under the Visa Waiver
             Program. See https://esta.cbp.dhs.gov/faq?
             focusedTopic=Schengen%20Travel%20Proclamation
             
               for more information.

             Applicants with an urgent matter who need to travel
             immediately should follow the guidance provided on
https://travel.state.gov/content/travel/en/News/visas-news/phased-resumption-routine-visa-services.html     1/3
8/14/2020          Case 1:20-cv-01419-APM Document            96-1 ofFiled
                                                   Phased Resumption Routine08/19/20
                                                                            Visa Services Page 194 of 278
                                                                                                          000191
             their nearest embassy or consulate’s website to
             request an emergency appointment.

     FAQ

     Q. Which additional visa services are
     embassies/consulates beginning to provide?

             All of our missions are continuing to provide
             emergency and mission-critical visa services. As
             post-speciﬁc conditions permit, our missions will
             phase in processing some routine nonimmigrant and
             immigrant visa cases, for example: travelers with
             urgent travel needs; students (F-1, M-1, and certain J-
             1); and some family members of U.S. citizens
             consistent with Presidential Proclamation 10014. We
             expect the volume and type of visa cases each post
             will process to depend on local circumstances. An
             embassy or consulate will resume adjudicating all
             routine nonimmigrant and immigrant visa cases only
             when adequate resources are available and it is safe
             to do so.


     Q. What criteria are missions using to determine when to
     resume routine services?

             We are closely monitoring local conditions in each
             country where we have a U.S. presence. Local
             conditions that may affect when we can begin
             providing various public services include medical
             infrastructure, COVID-19 cases, emergency response
             capabilities, and restrictions on leaving home.


     Q. What steps are being taken to protect customers from
     the spread of COVID-19?

             The health and safety of our workforce and
             customers will remain paramount. Our embassies
             and consulates are implementing safeguards to keep
             staff and customers safe, including implementing
             physical distancing in our waiting rooms, scheduling
             fewer interviews at a time, frequent disinfection of
             high touch areas, and following local health and
             safety regulations.

https://travel.state.gov/content/travel/en/News/visas-news/phased-resumption-routine-visa-services.html            2/3
8/14/2020           Case 1:20-cv-01419-APM Document    96-1 ofFiled
                                            Phased Resumption Routine08/19/20
                                                                     Visa Services Page 195 of 278
                                                                                                   000192



     Q. Do the various Presidential Proclamations/travel
     restrictions still apply, or are those lifting with the
     resumption of visa services?

             The ﬁve geographical COVID-19 Proclamations (P.P.
             9984, 9992, 9993, 9996, 10041) and the two COVID-
             19 Labor Market Proclamations suspending the entry
             of certain aliens (P.P. 10014 and 10052) remain in
             effect.


     Q: Is my situation an emergency? I need to go the United
     States immediately for X.

             Applicants can ﬁnd instructions on how to request an
             emergency visa appointment at the Embassy or
             Consulate’s website.


     Q. What about my MRV fee that expired while routine
     services were suspended?

             The Machine Readable Visa (MRV) fee is valid and
             may be used to schedule a visa appointment in the
             country where it was purchased within one year of
             the date of payment.




https://travel.state.gov/content/travel/en/News/visas-news/phased-resumption-routine-visa-services.html     3/3
8/14/2020           Case 1:20-cv-01419-APM Document        96-1 Filed
                                            Presidential Proclamations      08/19/20
                                                                       on Novel CoronavirusPage 196 of 278
                                                                                                           000193


     Presidential Proclamations on Novel
     Coronavirus
     Last Updated: June 29, 2020

     On Friday, January 31, President Trump signed a
     proclamation suspending entry into the United States of
     aliens who were physically present in the People’s Republic
     of China, excluding the Special Administrative Regions of
     Hong Kong and Macau, within the 14 days preceding entry
     or attempted entry into the United States. The
     proclamation took effect Sunday, February 2. This action
     followed the declaration of a public health emergency in the
     United States related to the novel coronavirus outbreak in
     Wuhan, China.

     On Saturday, February 29, President Trump signed a second
     proclamation suspending entry into the United States of
     aliens who were physically present in Iran within the 14
     days preceding entry or attempted entry into the United
     States. This proclamation took effect as of Monday, March
     2.

     On Thursday, March 11, President Trump signed a third
     proclamation suspending entry into the United States of
     aliens who were physically present in any of the 26
     countries that make up the Schengen Area within the 14
     days preceding their entry or attempted entry into the
     United States. The Schengen Area consists of Austria,
     Belgium, Czech Republic, Denmark, Estonia, Finland, France,
     Germany, Greece, Hungary, Iceland, Italy, Latvia,
     Liechtenstein, Lithuania, Luxembourg, Malta, Netherlands,
     Norway, Poland, Portugal, Slovakia, Slovenia, Spain,
     Sweden, and Switzerland. This proclamation is in effect as
     of 11:59 p.m., March 13, 2020.

     On March 14, President Trump signed a fourth proclamation
     that restricts travel to the United States of foreign nationals
     who were physically present in the United Kingdom and
     Ireland within the 14 days preceding their entry or
     attempted entry into the United States. This proclamation
     is in effect as of 11:59 p.m. eastern daylight time on March
     16, 2020.

     On Wednesday, April 22, President Trump signed a
https://travel.state.gov/content/travel/en/News/visas-news/presidential-proclamation-coronavirus.html               1/3
8/14/2020           Case 1:20-cv-01419-APM Document        96-1 Filed
                                            Presidential Proclamations      08/19/20
                                                                       on Novel CoronavirusPage 197 of 278
                                                                                                           000194
     proclamation suspending entry into the United States of
     certain immigrants who present risk to the U.S. labor
     market during the economic recovery following the COVID-
     19 outbreak. The proclamation was effective at 11:59 p.m.
     EDT on Thursday, April 23.

     On Sunday, May 24, President Trump signed a ﬁfth
     proclamation suspending entry into the United States of
     foreign nationals who were physically present in the
     Federative Republic of Brazil within 14 days preceding their
     entry or attempted entry into the United States. This
     proclamation is in effect as of 11:59 p.m. eastern daylight
     time on May 26, 2020.

     On Monday, June 22, President Trump signed a
     proclamation suspending entry into the United States of
     certain immigrants and nonimmigrants who present a risk
     to the U.S. labor market following the coronavirus outbreak.
     Effective immediately, the proclamation extends the
     suspension of entry for certain immigrants (Presidential
     Proclamation 10014 ) through December 31, 2020. The
     new restrictions imposed by the proclamation are
     effective at 12:01 a.m. EDT on Wednesday, June 24 and
     expire on December 31, 2020, unless continued by the
     President.

     U.S. citizens are not subject to the proclamations. All
     proclamations provide exceptions to the restrictions for
     lawful permanent residents of the United States. Some
     exceptions include, but are not limited to: foreign diplomats
     traveling to the United States on A or G visas and certain
     family members of U.S. citizens or lawful permanent
     residents including; spouses, children (under the age of 21),
     parents (provided that his/her U.S. citizen or lawful
     permanent resident child is unmarried and under the age of
     21), and siblings (provided that both the sibling and the U.S.
     citizen or lawful permanent resident are unmarried and
     under the age of 21). There is also an exception for air and
     sea crew traveling to the United States on C, D or C1/D
     visas. For the full list of exceptions please refer to the
     proclamations.

     The full text of the presidential proclamations are available
     on the White House website at:

     China: https://www.whitehouse.gov/presidential-
https://travel.state.gov/content/travel/en/News/visas-news/presidential-proclamation-coronavirus.html               2/3
8/14/2020
              p Case 1:20-cv-01419-APM
                                   g p       Document         96-1 Filed
                                               Presidential Proclamations      08/19/20
                                                                          on Novel CoronavirusPage 198 of 278
                                                                                                              000195

     actions/proclamation-suspension-entry-immigrants-
     nonimmigrants-persons-pose-risk-transmitting-2019-novel-
     coronavirus/ 

     Iran: https://www.whitehouse.gov/presidential-
     actions/proclamation-suspension-entry-immigrants-
     nonimmigrants-certain-additional-persons-pose-risk-
     transmitting-coronavirus/ 

     Schengen Area: https://www.whitehouse.gov/presidential-
     actions/proclamation-suspension-entry-immigrants-
     nonimmigrants-certain-additional-persons-pose-risk-
     transmitting-2019-novel-coronavirus/ 

     United Kingdom and
     Ireland: https://www.whitehouse.gov/presidential-
     actions/proclamation-suspension-entry-immigrants-
     nonimmigrants-certain-additional-persons-pose-risk-
     transmitting-coronavirus-2/ 

     Brazil: https://www.whitehouse.gov/presidential-
     actions/proclamation-suspension-entry-immigrants-
     nonimmigrants-certain-additional-persons-pose-risk-
     transmitting-novel-coronavirus/ 

     Brazil
     Amendment: https://www.whitehouse.gov/presidential-
     actions/president-amendment-proclamation-president-may-
     24-2020/ 

     Immigrants: https://travel.state.gov/content/travel/en/News/visas-
     news/Proclamation-Suspending-Entry-of-Immigrants-Who-
     Present-Risk-to-the-US-labor-market.html

     Immigrants and
     Nonimmigrants: https://travel.state.gov/content/travel/en/News/visas-
     news/proclamation-suspending-entry-of-immigrants-and-
     nonimmigrants-who-present-risk-to-the-US-labor-market-
     during-the-economic-recovery-following-the-COVID-19-
     outbreak.html




https://travel.state.gov/content/travel/en/News/visas-news/presidential-proclamation-coronavirus.html                  3/3
8/14/2020            Case 1:20-cv-01419-APM Document
                                              COVID-19 - 96-1    Filed
                                                         Visa Services and08/19/20
                                                                           Restrictions Page 199 of 278
                                                                                                        000196


     COVID-19 - Visa Services and
     Restrictions

             Visa           COVID-19 - Visa Services
                            and Restrictions
      Announcement
       May 26 2020

         Please see the below notices which contain detailed
         information about the current status of visa services
         worldwide and visa restrictions related to the COVID-
         19 global pandemic. For additional information,
         including about exceptions, please also visit
         the Newsroom.

         August 12, 2020
         National Interest Exceptions to Presidential
         Proclamations (10014 & 10052) Suspending the Entry
         of Immigrants and Nonimmigrants Presenting a Risk to
         the United States Labor Market During the Economic
         Recovery Following the 2019 Novel Coronavirus
         Outbreak

         July 22, 2020
         National Interest Exceptions for Certain Travelers from
         the Schengen Area, United Kingdom, and Ireland

         June 23, 2020

         Proclamation Suspending Entry of Immigrants and
         Nonimmigrants Who Present Risk to the U.S. Labor
         Market During the Economic Recovery Following the
         COVID-19 Outbreak

         June 17, 2020
         Proclamation Suspending Entry of Immigrants Who
         Present Risk to the U.S. Labor Market During the
         Economic Recovery Following the COVID-19 Outbreak

         May 26, 2020
         Presidential Proclamations on Novel Coronavirus
         (People's Republic of China, Iran, the Schengen Area,
         United Kingdom, Ireland, Brazil)

         Apr 23, 2020
         Proclamation Suspending Entry of Immigrants Who
https://travel.state.gov/content/travel/en/traveladvisories/ea/covid-19-visa-services-and-restrictions.html      1/2
8/14/2020        Case 1:20-cv-01419-APM
                           p      g     y       gDocument
                                                    COVID-19 - 96-1    Filed
                                                               Visa Services and08/19/20
                                                                                 Restrictions Page 200 of 278
                                                                                                              000197

         Present Risk to the U.S. Labor Market During the
         Economic Recovery Following the COVID-19 Outbreak

         Apr 8, 2020
         Update on Visas for Medical Professionals

         Mar 26, 2020
         Important Announcement on H2 Visas

         Mar 20, 2020
         Suspension of Routine Visa Services




https://travel.state.gov/content/travel/en/traveladvisories/ea/covid-19-visa-services-and-restrictions.html            2/2
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 201 of 278                000198




                                 CA Webinar on COVID-19



                                                                           July 1, 2020




                       U.S. Department of State  Bureau of Consular Affairs
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 202 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 203 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 204 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 205 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 206 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 207 of 278
            Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 208 of 278   000205




                                    CA/VO
       June 22 Presidential Proclamation (10052)
                 See June 30 ALDAC

- No changes to IVPP 10014 except to extend the termination date to
December 31, 2020
- Adds nonimmigrant visa categories:
• H1Bs and their H4 derivatives
• H2Bs and their H4 derivatives
• Ls and their derivatives
• Certain J-1s (au pair, intern, teacher, trainee, camp counselor, SWT)
    and their derivatives
- The Proclamation does not suspend H1B1, H4 derivatives of the H2A
  or H3 categories, nor does it include K-1s, or J-1 physicians and
   researchers
- Suspension on routine visa services STILL applies

                                                   8
           Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 209 of 278




• PP 10014: Suspension on Entry of Immigrants (20 State 41350)
   – Extended through December 31, 2020 by June 22 Proclamation 10052
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 210 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 211 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 212 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 213 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 214 of 278               000211




                                 CA Webinar on COVID-19
                                          Special Edition

                                                                         July 15, 2020




                       U.S. Department of State  Bureau of Consular Affairs
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 215 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 216 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 217 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 218 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 219 of 278
             Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 220 of 278    000217




       IV Labor Proclamation (10014)
• No changes to IVPP 10014 except to extend the termination date to
  December 31, 2020
• Posts may continue to except the following without an NIE:
   –   I-140 medical professionals
   –   EB-5
   –   IR/CR-1, IR/CR-2, IR/IH-3, IR/IH-4
   –   SQ/SI SIVs
• National Interest Exceptions:
   – Age Outs (can be done with Cons Sec Chief Approval)
   – All Others (must be sent to CA-VO-F-IE and VO/F analyst for CA A/S Consideration)

• SB-1s, V92/93, and Ks are not subject to the Proclamation


               April 25 ALDAC: 20 STATE 41350
 July 13 ALDAC on National Interest Exceptions: 20 STATE 66820

                                                    7
                Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 221 of 278   000218




     NIV Labor Proclamation (10052)
•   PP 10052 adds NIV categories:
     –   H1Bs and their H4 derivatives
     –   H2Bs and their H4 derivatives
     –   Ls and their derivatives
     –   Certain J-1s (au pair, intern, teacher, trainee, camp counselor, SWT) and
         their derivatives

•   The Proclamation does not suspend H1B1, H1C, H4 derivatives of H
    categories not excepted, nor does it include K-1s, or J-1 physicians and
    researchers

•   National Interest Exceptions to be Approved by Consular Section Chief;
    additional economic recovery exceptions are under consideration


                   June 30 ALDAC: 20 STATE 61886
     July 13 ALDAC on National Interest Exceptions: 20 STATE 66820



                                                       8
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 222 of 278   000219
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 223 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 224 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 225 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 226 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 227 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 228 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 229 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 230 of 278               000227




                                 CA Webinar on COVID-19



                                                                         July 29, 2020




                       U.S. Department of State  Bureau of Consular Affairs
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 231 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 232 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 233 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 234 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 235 of 278
           Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 236 of 278   000233




                                   CA/VO
 June 22 Presidential Proclamation (10052)
           See June 30 ALDAC
• No changes to IVPP 10014 except to extend the termination
  date to December 31, 2020
• Adds nonimmigrant visa categories:
   – H1Bs, H2Bs and their H4 derivatives
   – Ls and their derivatives
   – Certain J-1s (au pair, intern, teacher, trainee, camp counselor, SWT)
     and their derivatives
• The Proclamation does not suspend H1B1, H4 derivatives of
  the H2A or H3 categories, nor does it include K-1s, or J-1
  physicians and Researchers
• Suspension on routine visa services STILL applies
• Still working on NIE Determinations for PP10052

                                                  7
           Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 237 of 278




• PP 10014: Suspension on Entry of Immigrants (20 State 41350)
   – Extended through December 31, 2020 by June 22 Proclamation 10052
   – 20 STATE 66820 guidance on National Interest Exceptions
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 238 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 239 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 240 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 241 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 242 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 243 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 244 of 278            000241




                                 CA Webinar on COVID-19



                                                                    August 12, 2020




                       U.S. Department of State  Bureau of Consular Affairs
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 245 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 246 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 247 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 248 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 249 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 250 of 278
            Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 251 of 278   000248




                                    CA/VO
 Presidential Proclamations and Implementation
                    Guidance
• Phased Resumption of visa services STILL applies (20 STATE
  65080)
   – Posts may, in their discretion, accept INDIVIDUAL cases that may qualify for
     an exception as mission critical – these should come in as emergency
     appointment requests (categorical made by CA)
   – Posts should update their websites with clear guidance on what visa
     services are being provided at post and how a person can request an
     emergency visa appointment
   – Student Visa Processing Requests: 9 approved; 17 pending; 1 rescinded

• National Interest Exception Criteria
   – National Interest Exception will be made at the time of interview
   – Travel.State.Gov has guidance to the public on what may qualify a person
     for a national interest exception
   – Refer to CAWeb Portal "Presidential Proclamations Adjudication Guidance"
   – Cases may still be considered on a case by case basis by CA A/S if outside
     the scope of what consular officers are allowed to determine on their own


                                                   8
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 252 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 253 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 254 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 255 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 256 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 257 of 278   000254




 IV Adjudication Flowchart
During The COVID Outbreak


               Last Update: 17-JUL-2020



                       SENSITIVE BUT UNCLASSIFIED
                             Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 258 of 278              000255




    Summary of Presidential Proclamations and ALDACs Related to IV Application Processing during COVID-19

•
•
•
•
•   20 STATE 30920: Suspension of all routine visa processing
•   20 STATE 37592: Processing medical professionals’ visa applications
•   20 STATE 41350: PP10014, suspension of entry of immigrants who are a risk to the labor market following the outbreak
•
•
•   20 STATE 54966: Adds IR1/CR1s and IR2/CR2s categories to mission critical visa services
•   20 STATE 61886: Updates to guidance in 20 STATE 41350 including its extension to December 31, 2020 per PP10052
•
•   20 STATE 65080: Guidance on phased resumption of services
•
•   20 STATE 66820: Authorization for consular chiefs to grant NIEs for Labor Market PPs
•   20 STATE 67436: Options to consider when issuing replacement IVs




                                                     SENSITIVE BUT UNCLASSIFIED                                            2
                               Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 259 of 278                               000256




       Step-by-Step Summary of the Guidance in the Listed ALDACs to Adjudicate an IV, SIV, or Quasi-IV

PHASED RESUMPTION OF                        RESOLVE ALL                           ASSESS LABOR MARKET PP
    VISA SERVICES                          INELIGIBILITIES                                  (pages 5-8)
       (page 4)                                                                Determine if the applicant is affected
                                          Complete all case
                                        processing, including                  by PP 10014 (20 STATE 41350), which
Determine if the IV, SIV, or
                                        document collection,                     prohibits issuance of certain IVs to
Quasi-IV is Mission Critical
                                        medical examination,                   prevent entry of aliens who “present
 or the application can be
                                         SAOs, etc. The case                       a risk to the U.S. labor market”
 processed in accordance
                                        should be considered                    following the COVID outbreak. If so,
   with the guidance in
                                          otherwise eligible                     whether the applicant qualifies for
      20 STATE 65080.                                                                        an exception.
                                       before considering PPs.




                                                                               ASSESS REGIONAL PPs
                                                                                        (page 9)
                                     Issue the visa/foil ensuring
                                                                               Identify if the applicant's              Refuse the application
                                     all actions are documented
                                                                                travel history and future               ensuring all actions are
                                      in case notes and the visa
                                                                                travel plans are affected                documented in case
                                        contains the necessary
                                                                                 by the PPs on regional                  notes and all correct
                                     annotations. Remember to
                                                                                  travel bans, and, if so,                 refusal codes are
                                      enter the NIE1 lookout to
                                                                               qualifies for an Exception.                     applied.
                                        facilitate entry by CBP.
                                                                                                                                                   3
                                                         SENSITIVE BUT UNCLASSIFIED
                                 Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 260 of 278                                     000257




                                       Flowchart for IV Scheduling During Phased Re-Open

Does case fall within exception to Labor Market         Do not
Proclamations (P.P. 10014):                           prioritize                            Phase Zero - One
• I-140 physician, nurse, or other healthcare         over case          Is the case an emergency or mission-critical case, including:              May
    professionals and their derivatives                that fits         • IR/CR1s, IR/CR2s, IR/IH3s, and IR/IH4s                                 Schedule
• I-140 medical research to combat COVID-19           exception          • SQ and SI SIVs
    and their derivatives
                                                                         • Certain employment-based healthcare professionals
• Work to alleviate effects of COVID-19
                                                                         • Cases involving applicants who may age out
    outbreak (Department approval required);          No                                                                                          Yes
                                                                         • Other emergencies or mission-critical purposes of travel
• EB-5 Immigrant Investor Program
                                                                              as determined on a case-by-case basis by post
• Spouse of a U.S. citizen                                                                                                                        No
                                                      Yes                     management
• Under 21 and child of a U.S. citizen
                                                                         Or 221(g) cases that do not require another personal
• IR-4 or IH-4
                                                                         appearance by applicant, where previous refusal overcome
• Further U.S. law enforcement objectives
                                                                         (and excepted under P.P. 10014)                                          Wait for
    (Department approval required)
                                                                                                                                                    next
• U.S. Armed Forces member, spouse, and
                                                                                                                                                   phase
    children                                                    Phase Two                                   Phase Three
• SI or SQ SIV
• Age Out and family members on the same                                                  May schedule all IV cases, prioritizing those excepted by
                                                            Continue to process
    petition (excludes CSPA-protected applicants)                                         P.P. 10014 in following order :
                                                            cases excepted from
• Entry would be in the national interest                                                 • Appointments cancelled due to suspension
                                                            P.P. 10014 and
    (Department approval required), such as                                               • Adoptions, age outs, humanitarian cases, SIVs,
                                                            mission-critical cases,
    medical emergencies and urgent SE SIVs                                                     V92/V93s, SB-1s
                                                            prioritizing IR cases
• Replacement visa for applicants who                                                     • IRs/CRs
                                                            • Begin scheduling
    possessed a valid visa on April 23, regardless                                        • Ks (P.P. 10014 and P.P. 10052 do not apply to K visas)
                                                                 for Phase 3.
    of visa category (must contact CA Fee Team)                                           • Family Preference (FP)/Employment Preference
[K visas are not subject to P.P. 10014, P.P. 10052]                                            (EP)/Diversity Visa (DV) cases excepted by P.P. 10014         4
                                                             SENSITIVE BUT UNCLASSIFIED
                             Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 261 of 278                  000258




Flowchart for Presidential Proclamations Related to Certain Persons Who Pose a Risk to the U.S. Labor Market




                                                                            Proceed to
                                                                             next slide



      Was the applicant inside the United States on the
      effective date of the proclamation (April 23), or
                                                                   No
      Is the otherwise qualified principal applicant and
      derivative spouse and under age 21 children
      applying as a:                                                                      Not subject to the Labor Mkt PP;
      • K Visa (see NIV Adjudication Flowchart);                  Yes                         No annotation required.
      • V92 or V93; or                                                                    Proceed to Regional PP analysis.
      • SB-1.




                                                           SENSITIVE BUT UNCLASSIFIED                                        5
                              Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 262 of 278                             000259




Flowchart for Presidential Proclamations Related to Certain Persons Who Pose a Risk to the U.S. Labor Market




                                                                              Proceed to
                                                                               next slide



      Is the otherwise qualified primary applicant and
      derivative spouse and under age 21 children
      applying as a:                                                No
      • Reissue of an IV that was valid on April 23, 2020;                                       Exception, add a case note and
      • IR1/CR1;                                                                                           an annotation:
                                                                                                     “Exception under PP on
      • IR2/CR2, under the age of 21 without CSPA;                                                    Risk to Labor Market.”*
      • IR3/IH3 or IR4/IH4 under the age of 21;                     Yes                     *Annotation is allowed, but not required, for
      • EB-5 Immigrant Investor; or                                                                        reissued visas.
                                                                                                 Proceed to Regional PP analysis.
      • SIV: SI or SQ classification only.




                                                             SENSITIVE BUT UNCLASSIFIED                                                     6
                              Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 263 of 278                          000260




Flowchart for Presidential Proclamations Related to Certain Persons Who Pose a Risk to the U.S. Labor Market

Is the otherwise qualified
principal applicant                             Will the otherwise qualified
and derivative spouse and under                 principal applicant perform work
age 21 children as the beneficiary              essential to combat, recover                      Determinations under this aspect of
of a I-140 petition applying as a:    No        from, or otherwise alleviate the    Likely        the exception require Department
• Physician;                                    effects of the COVID-19                           approval.
• Nurse;                                        outbreak, and derivative spouse
• Other healthcare professional; or             and under age 21 children.
• Medical researcher or other
   researcher intended to combat




                                                                    No
   the spread of COVID-19.
                                                                                             1. Send information about the applicant’s
                                                                                                case, including a detailed explanation of
               Yes




                                                           Proceed to                           the work the applicant intends to
                                                            next slide                          perform and relevant qualifications,
 Exception, add a case note and                                                                 to CA-VO-F-IE@state.gov; and
                                                           Denied

          an annotation:                                                                     2. In conjunction with your VO/F analyst,
     “Exception under PP on                                                                     draft and submit a memo and transmittal
      Risk to Labor Market.”                                                                    letter to the Assistant Secretary for CA to
 Proceed to Regional PP analysis.                                                               approve the exception.
                                       VO/F notifies post that the exception
                                          has been approved or denied.
                          Approved

                                                       SENSITIVE BUT UNCLASSIFIED                                                             7
                                Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 264 of 278                           000261




Flowchart for Presidential Proclamations Related to Certain Persons Who Pose a Risk to the U.S. Labor Market

      Otherwise qualified
                                                                                      1. Send information about the applicant’s case,
 principal applicant does not
                                                                                         including purpose of travel, itinerary, and
   fit an exception listed in
                                                                                         justification, to CA-VO-F-IE@state.gov; and
           PP10014.
                                                                                      2. In conjunction with your VO/F analyst, draft and
                                                                  Yes                    submit a memo and transmittal letter to the
                                                                                         Assistant Secretary for CA to approve the
                                                                                         exception, with concurrence from the Regional
    Does the case include a
                                                                                         Bureaus as necessary. Also need
     principal or derivative
                                              The adjudicating officer, with             recommendation of the Attorney General for
beneficiary accompanying or
                                             input from USG counterparts,                Law Enforcement Exception.
 FTJ who will age-out before
the PP expires or within two       No         identifies the case in which a
   weeks of their expiration                     national interest or law
  and does not benefit from                    enforcement exception may
   the application of CSPA.                     apply and gains consular
                                                                                           VO/F notifies post that the exception




                                                                                                                                            Approved
                                                 manager concurrence.
                                                                                              has been approved or denied.
              Yes




                                                            No




  National Interest Exception,
 cons chief concurs, add a case                                                                           Exception, add a case note and
    note and an annotation:                    Refuse the case pursuant to INA                                     an annotation:
    “Exception under PP on                     212(f) using refusal code “                                    “Exception under PP on
                                                                                       Denied                  Risk to Labor Market.”
     Risk to Labor Market.”                    Proceed to Regional PP analysis.
Proceed to Regional PP analysis.                                                                          Proceed to Regional PP analysis.             8
                                                         SENSITIVE BUT UNCLASSIFIED
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 265 of 278
                     Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 266 of 278            000263




                               Adjudicator Flowcharts



                       H&L




------------------------------------------------------
   Assume Applicant is Otherwise Eligible


------------------------------------------------------
   Yellow Star Marks the Starting Point

                                                                          NIV Labor PP Exceptions


                                                      SBU
                                             SENSITIVE BUT UNCLASSIFIED
                        Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 267 of 278                      000264




    Summary of Presidential Proclamations and ALDACs Related to
                          NIV Processing

•
•

•
•

• 20 STATE 30920: Suspension of all routine visa processing (Post Services)
• 20 STATE 37592: Processing medical professionals’ visa applications (Post Services)
• 20 STATE 42180: Reminder, of ongoing suspension of all routine visa processing as announced in 20 STATE 30920 (Post
  Services)
•
• 20 STATE 61886: Implementation procedures for PP 10052 (NIV Labor Market Proclamation)
• 20 STATE 62808: Authorization for consular chiefs to grant National Interest Exceptions (NIEs) for regional travel bans
  (Urgent Medical, Humanitarian, Public Health, National Security, Member of Household, Repatriation flights, and
  Medical Escorts) (Regional COVID)
• 20 STATE 65080: Guidance on phased resumption of services (Post Services)
•
• 20 STATE 66326: Determination of NIEs for economic-related cases and academic travel for regional travel bans
  (Regional COVID)
• 20 STATE 66820: Authorization for consular chiefs to grant NIEs for Labor Market PPs (Labor Market Proclamations)




                                                  SENSITIVE BUT UNCLASSIFIED
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 268 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 269 of 278
                     Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 270 of 278                 000267


                  H-1B, H-2B, and L Visas
         Spouse/child of          Yes
         AMCIT or in U.S.                                                                          Not Subject,
           on June 24,                                                                                review
             2020?                                                                                 regional PPs
                                      No                  National interest exception per 20
                                                        STATE 66820? (see flowchart for more
            H1B/L                                                        detail)                   Yes
                                                        -Travel as public health or healthcare
                                                         professional, researcher working to
    H1B/L                                                       alleviate COVID or other
     OR                      Not                       significant public health threat (H1B/ L)
    H2B                                                   -Travel based on request from U.S.
                          Subject,                     agency or entity to meet critical foreign                  No
                           review                        policy objectives or satisfy treaty or
                          regional                        contractual obligations (H1B/H2B)
H2B                                                     -Derivatives of excepted/non-subject
                            PPs                                        PAs (H4/L2)                    Refuse
                    Yes                                                                             212(f) using
 Spouse/child                        Yes
of AMCIT or in                                Involved in food
 U.S. on June                                 service? Review
                                                                         No
  24, 2020?                                   CEAC note, I-129
                      No                        or Form ETA
                                                   9142A
      Return to Slide 1
                                                         SBU
                                            SENSITIVE BUT UNCLASSIFIED
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 271 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 272 of 278
Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 273 of 278
                                             Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 274 of 278                                                      000271




                         Flowchart for COVID-19 Labor Market Presidential Proclamation for NIV Applicants
            No      Not Subject           No                                                                 Is the H-2B applicant seeking to enter to provide temporary labor or
                                                                           Is the applicant a      No        services essential to the U.S. food supply chain, as documented in
                       Is the application for a/an:                        spouse or child of                PIMS and scanned into the relevant petition in either a:
                       • H-1B or H-2B;                            Yes      a U.S. citizen?           Yes     • USCIS-approved I-129 (see Part 5 under Job Title); or
                       • J1 in an intern, trainee,                                                           • DOL-approved Form ETA-9142A, temporary labor certification (see
                                                                                  Yes                          the listed Job Title or SOC Occupation Title)
                         teacher, camp counselor, au
                         pair, or summer work travel                                                         Note: Categories such as seafood processors, fish cutters, salmon roe
                         program;                                    Exception. Issue with annotation        technicians, farm equipment mechanics, and agriculture equipment
                       • L1; or                                       “Exception under PP on Risk to         operators would fall within this exception; categories such as
                       • visa to accompany or follow                Labor Market.” Add thorough case         bartenders, cooks, dishwashers, and waiters will generally NOT.
                         to join the above (e.g. as an                notes to document exception.                                                         No
                         H4, J2, or L2 spouse / child)?
                                                                                    Per 20 STATE 66820, consular chief determines if National Interest Exception applies:
                                                                                    • H-1B / L only: Health professional/researcher to alleviate COVID-19 or do med. research w/
 Refuse under INA                  H-4, L-2, or J-2 derivative child or               substantial public health benefit, confirmed w/I-129 file in PIMS, docs from applicant or
212(f) using refusal          No spouse to accompany or follow to                     petitioner, and/or interview;
   code “                          join principal app. who is excepted
                                                                                    • H-1B/H-2B only: travel supported by request from USG for critical U.S. foreign policy objectives or
                                   from, or not subject to, P.P. 10052,
                        Yes                                                           treaty / contract obligations, confirm w/I-129 file in PIMS, docs from applicant or petitioner,
                                   including principal app. currently in    No
                                   U.S.A. or with valid visa.                         and/or interview;
                                                                                    • J1 au pair: caring for minor USC, LPR, or lawful nonimmigrant AND:
National Interest Exception applies:                                                  • Au pair w/special skills required for child w/particular needs (e.g. medical, special education, or
•Obtain Consular Section Chief approval before issuing.                                 sign language) diagnosed by qualified medical professional;
•Case notes: “#NIENIVPP; Approved for National Interest                               • Will prevent child becoming a public charge or ward of state or medical or other public
Exception under PP10052”. Enter clear notes whether/how will                            institution; or
self-quarantine. List all PPs that apply and any related required           Yes       • Child w/parents providing COVID-19 medical care or research.
case notes.                                                                         • J1 bilateral: valid pre-June 24, 2020 agreement between foreign gov't & USG or U.S. state/local
•Scan supporting documentation into CCD (unless already in                            government AND promotes U.S. national interests (consult post Public Affairs & CA/VO/F);
system).                                                                            • J1 USG: intern/trainee (G-3 prog. no. on DS-2019) hosted by USG AND program supports
•Annotate: “NIE under P.P. on Risk to Labor Market”                                   immediate, continued U.S. economic recovery;
•Enter CLASS Lookout Code NIE1. (Short Comment: “DOS NIE.”;                         • J1 Specialized Teachers: Full-time ("G-5" prog. no. on DS-2019) w/substantial in-person teaching;
Long Comment: “National Interest Exception Approved under                             at primary or secondary accredited school; must make specialized contribution to education of
Proclamation(s) XXXXX. [List specific category; ex: Age out                           U.S. students; and must demonstrate native or near-native foreign language proficiency and the
applicant or family member.]”                                                         ability in that language; or
                                                                                    • J1 critical & time sensitive foreign policy objectives: consult post Public Affairs & CA/VO/F;
   Return to Slide 1
                                                                                  SENSITIVE BUT UNCLASSIFIED
                                    Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 275 of 278                                           000272




                                     Flowchart for Regional COVID-19 Presidential Proclamations
                                                                    Is the applicant a:
  Within the last 14 days or within 14                              • LPR/SB-1;                                                              Exception, add a case
                                                Not Subject,        • Spouse, Child, Foster Child, or Prospective Adoptee of a USC
  days of arriving in the United States,                                                                                                    note and an annotation:
                                                Adjudicate             or LPR (includes CSPA beneficiaries);
  is the applicant present in, departing                                                                                                    “Exception under PP on
                                                                    • Parent, Legal Guardian, or Child Sibling (unmarried & under
  directly from, or transiting through:                                                                                                       Novel Coronavirus”
                                                                       age 21) of a USC or LPR Child (unmarried & under age 21);
  • Brazil;                                                         • Air or sea crewmember on a C-1, D, C-1/D, or otherwise
  • The UK (excluding overseas                 No
                                                                       traveling as air or sea crew (ex: B-1 lightering, OCs or wind
    territories outside of Europe);                                    farm activity, and private air/sea crew)                        Yes
  • Republic of Ireland;                       Yes                  • NIV traveler to the UN headquarters district or on an A-1, A-
  • The Schengen Area;                                                 2, C-2, C-3, E-1 (TECRO/TECO-related), G-1, G-2, G-3, G-4,      No
  • China (excluding Hong Kong and                                     NATO-1 through NATO-4, or NATO-6;
    Macau); or                                                      • USG invitee related to COVID containment or mitigation; or
                                                                    • Member of the U.S. Armed Forces; or Spouse or Child of a




                                                                                                                                                            Yes
  • Iran.
                                                                       Member of the USAF not traveling from or through China.

Refuse 221g;            Per 20 STATE 66326, alien’s travel does not include               Per 20 STATE 62808, consular chief
add case note    No     Brazil, China, or Iran and consular chief determines                                                                     Applicant would
                                                                                          determines travel falls into one of
  #PPNCOV               travel falls into one of these categories:                                                                                  not pose a
                                                                                  No      these categories:
                 Yes    • Economic or Investors; or                                                                                             significant health
                        • Students or Academics.                                          • Urgent Medical Treatment;
                                                                                                                                               risk as determined
                                                                                          • Member of Household (MOH);
    National Interest Exception, applies to travelers on VWP, previously                                                               No     and documented by
                                                                                          • Public Health;
    issued valid visa, and with a current application:                                                                                           CDC; or is a law
                                                                                          • Humanitarian;
    • Obtain Consular Section Chief approval before issuing.                                                                                       enforcement
                                                                                          • Repatriation Flights;
    • For current visa applicants: scan all documents to the CCD, add case                                                                     interest exception
                                                                                  Yes     • Medical Escorts, Legal
      note, “#NIEPPNCOV; Approved for National Interest Exception under                                                                           as explained in
                                                                                            Guardians, or Other Escorts; or
      COVID-19 Presidential Proclamation,” and add annotation, “NIE under                                                                        20 STATE 49966,
                                                                                          • U.S. National Security.
      P.P. on Novel Coronavirus,” and issue 30 days, single entry visa;                                                                               para 8.
    • Enter CLASS Lookout Code NIE1 via INK (except F & M NIV apps); and
    • Inform traveler NIE expires in 30 days.




Return to Slide 1                                                   SENSITIVE BUT UNCLASSIFIED
 Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 276 of 278000273




                                                       Date: ________________________


Dear Sir/Madam:

This is to inform you that a consular officer found you ineligible for a visa under Section
212(f) of the Immigration and Nationality Act, pursuant to Presidential Proclamation
10014 and Presidential Proclamation 10052. Today’s decision cannot be appealed.

□ Taking into account the provisions of these Proclamations, a consular officer has
determined that you are not eligible for an exception. If the Presidential Proclamations
are not extended, you may contact the consular section after December 31, 2020, to
request that your visa application be reconsidered by the consular officer, and submit any
updated required documents that have expired.

□ The consular officer is reviewing your eligibility for an exception. This can be a
lengthy process, and until an individualized determination can be made, your application
will remain refused under Section 212(f).


Sincerely,


Immigrant Visa Unit
Consular Section
U.S. Embassy, [City, Country]
[website]
 Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 277 of 278000274




                                                       Date: ________________________


Dear Sir/Madam:

This is to inform you that a consular officer found you ineligible for a visa under Section
212(f) of the Immigration and Nationality Act, pursuant to Presidential Proclamation
10052. Today’s decision cannot be appealed.

□ Taking into account the provisions of these Proclamations, a consular officer has
determined that you are not eligible for an exception. However, you may reapply for a visa
at any time. If you decide to reapply, you must submit a new visa application form and
photo, pay the visa application fee again, and make a new appointment to be interviewed
by a consular officer. If you choose to reapply, you should be prepared to provide
information that was not presented in your original visa application, or to demonstrate that
your circumstances have changed since that application.

□ The consular officer is reviewing your eligibility for an exception. This can be a lengthy
process, and until an individualized determination can be made, your application will
remain refused under Section 212(f).


Sincerely,


Nonimmigrant Visa Unit
Consular Section
U.S. Embassy, [City, Country]
[website]
 Case 1:20-cv-01419-APM Document 96-1 Filed 08/19/20 Page 278 of 278000275




                                                       Date: ________________________




Dear Sir/Madam:


This is to inform you that a consular officer found you ineligible for a visa under Section
212(f) of the Immigration and Nationality Act, pursuant to Presidential Proclamation
10014 and Presidential Proclamation 10052. Today’s decision cannot be appealed.

□ Taking into account the provisions of these Proclamations, a consular officer has
determined that you are not eligible for an exception. Please note that all DV-
2020 entrants who were selected must be found eligible for, and obtain, their visa
by September 30, 2020. This deadline cannot be extended. This same strict deadline also
applies to spouses and children of principal applicants. As it is unlikely we will be able
to issue your visa by the end of the program year on September 30, 2020, we are
returning your civil documents back to you.

□ The consular officer is reviewing your eligibility for an exception. This can be a
lengthy process, and until an individualized determination can be made, your application
will remain refused under Section 212(f).

Sincerely,


Immigrant Visa Unit
Consular Section
U.S. Embassy, [City, Country]
[website]
